Exhibit 10.2

EXECUTION VERSION

SUBSIDIARIES GUARANTY

SUBSIDIARIES GUARANTY (as amended, modified, restated and/or supplemented from
time to time, this “Guaranty”), dated as of January 30, 2012, made by and among
each of the undersigned guarantors (each, a “Guarantor” and, together with any
other entity that becomes a guarantor hereunder pursuant to Section 22 hereof,
collectively, the “Guarantors”) in favor of Deutsche Bank Trust Company
Americas, as Administrative Agent (together with any successor administrative
agent, the “Administrative Agent”), for the benefit of the Secured Creditors (as
defined below). Except as otherwise defined herein, all capitalized terms used
herein and defined in the Credit Agreement (as defined below) shall be used
herein as therein defined.

W I T N E S S E T H :

WHEREAS, Lee Enterprises, Incorporated (the ”Borrower”), the lenders from time
to time party thereto (the “Lenders”), Deutsche Bank Securities Inc. and Goldman
Sachs Lending Partners LLC, as Joint Lead Arrangers and Joint Book Running
Managers, and Deutsche Bank Trust Company Americas, as Administrative Agent (the
“Administrative Agent”) and Collateral Agent have entered into an Exit Credit
Agreement, dated as of January 30, 2012 (as amended, modified, restated and/or
supplemented from time to time, the “Credit Agreement”), providing for the
making and continuation of Loans to, and the issuance and maintenance of, and
participation in, Letters of Credit for the account of, the Borrower, all as
contemplated therein (the Lenders, each Issuing Lender, the Administrative
Agent, the Collateral Agent and each other Agent are herein called the “Lender
Creditors”);

WHEREAS, the Borrower and/or one or more of its Qualified Wholly-Owned Domestic
Subsidiaries have heretofore entered into, and/or may at any time and from time
to time after the date hereof enter into, one or more Interest Rate Protection
Agreements and/or Other Hedging Agreements with one or more Lenders or any
affiliate thereof (each such Lender or affiliate, even if the respective Lender
subsequently ceases to be a Lender under the Credit Agreement for any reason,
together with such Lender’s or affiliate’s successors and assigns, if any,
collectively, the “Other Creditors” and, together with the Lender Creditors, the
“Secured Creditors”; and with each such Interest Rate Protection Agreement
and/or Other Hedging Agreement with an Other Creditor being herein called a
“Secured Hedging Agreement”);

WHEREAS, each Guarantor is a direct or indirect Subsidiary of the Borrower;

WHEREAS, it is a condition precedent to the making and continuation of Loans to
the Borrower and the issuance and maintenance of, and participation in, Letters
of Credit for the account of the Borrower under the Credit Agreement and to the
Other Creditors entering into and maintaining Secured Hedging Agreements that
each Guarantor shall have executed and delivered to the Administrative Agent
this Guaranty; and

WHEREAS, each Guarantor will obtain benefits from the incurrence and
continuation of Loans by the Borrower and the issuance and maintenance of, and
participation in,



--------------------------------------------------------------------------------

Exhibit G

 

Letters of Credit for the account of the Borrower under the Credit Agreement and
the entering into and maintaining by the Borrower and/or one or more of its
Qualified Wholly-Owned Domestic Subsidiaries of Secured Hedging Agreements and,
accordingly, desires to execute this Guaranty in order to satisfy the condition
described in the preceding paragraph and to induce the Lenders to make (or be
deemed to have made) and continue Loans to the Borrower and issue, maintain,
and/or participate in, Letters of Credit for the account of the Borrower and the
Other Creditors to maintain and/or enter into Secured Hedging Agreements with
the Borrower and/or one or more of its Qualified Wholly-Owned Domestic
Subsidiaries;

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Administrative Agent for the benefit of the Secured Creditors and hereby
covenants and agrees with each other Guarantor and the Administrative Agent for
the benefit of the Secured Creditors as follows:

1. GUARANTY. (a) Each Guarantor, jointly and severally, irrevocably, absolutely
and unconditionally guarantees as a primary obligor and not merely as surety:

(i) to the Lender Creditors the full and prompt payment when due (whether at the
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise), subject to any applicable grace periods set forth in the Credit
Documents, of (x) the principal of, premium, if any, and interest on the Notes
issued by, and the Loans made to, the Borrower under the Credit Agreement, and
all reimbursement obligations and Unpaid Drawings with respect to Letters of
Credit and (y) all other obligations (including, without limitation, obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due), liabilities and indebtedness owing by the Borrower to the
Lender Creditors under each Credit Document to which the Borrower is a party
(including, without limitation, indemnities, Fees and interest thereon
(including, without limitation, any interest accruing after the commencement of
any bankruptcy, insolvency, receivership or similar proceeding at the rate
provided for in the Credit Agreement, whether or not such interest is an allowed
claim in any such proceeding)), whether now existing or hereafter incurred
under, arising out of or in connection with each such Credit Document and the
due performance and compliance by the Borrower with all of the terms,
conditions, covenants and agreements contained in all such Credit Documents (all
such principal, premium, interest, liabilities, indebtedness and obligations
under this clause (i), except to the extent consisting of obligations or
liabilities with respect to Secured Hedging Agreements, being herein
collectively called the “Credit Document Obligations”); and

(ii) to each Other Creditor the full and prompt payment when due (whether at the
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise) of all obligations (including, without limitation, obligations which,
but for the automatic stay under Section 362(a) of the Bankruptcy Code, would
become due), liabilities and indebtedness (including, without limitation, any
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for in the respective
Secured Hedging Agreements, whether or not such interest is an allowed claim in
any such proceeding) owing by the Borrower and each

 

2



--------------------------------------------------------------------------------

Exhibit G

 

other Guaranteed Party (as defined below) under each Secured Hedging Agreement
to which it is a party, whether now in existence or hereafter arising, and the
due performance and compliance by the Borrower and each such other Guaranteed
Party with all of the terms, conditions, covenants and agreements contained
therein (all such obligations, liabilities and indebtedness being herein
collectively called the “Other Obligations” and, together with the Credit
Document Obligations are herein collectively called the “Guaranteed
Obligations”).

As used herein, the term “Guaranteed Party” shall mean the Borrower and each
Qualified Wholly-Owned Domestic Subsidiary of the Borrower party to any Secured
Hedging Agreement. Each Guarantor understands, agrees and confirms that the
Secured Creditors may enforce this Guaranty up to the full amount of the
Guaranteed Obligations against such Guarantor without proceeding against any
other Guarantor, the Borrower or any other Guaranteed Party, or against any
security for the Guaranteed Obligations, or under any other guaranty covering
all or a portion of the Guaranteed Obligations. This Guaranty is a guaranty of
prompt payment and performance and not of collection.

(b) Additionally, each Guarantor, jointly and severally, unconditionally,
absolutely and irrevocably, guarantees the payment of any and all Guaranteed
Obligations whether or not due or payable by the Borrower or any other
Guaranteed Party upon the occurrence in respect of the Borrower or any other
Guaranteed Party of any of the events specified in Section 11.05 of the Credit
Agreement, and unconditionally, absolutely and irrevocably, jointly and
severally, promises to pay such Guaranteed Obligations to the Secured Creditors,
or order, on demand.

2. LIABILITY OF GUARANTORS ABSOLUTE. The liability of each Guarantor hereunder
is primary, absolute, joint and several, and unconditional and is exclusive and
independent of any security for or other guaranty of the indebtedness of the
Borrower or any other Guaranteed Party whether executed by such Guarantor, any
other Guarantor, any other guarantor or by any other party, and the liability of
each Guarantor hereunder shall not be affected or impaired by any circumstance
or occurrence whatsoever, including, without limitation: (a) any direction as to
application of payment by the Borrower, any other Guaranteed Party or any other
party, (b) any other continuing or other guaranty, undertaking or maximum
liability of a Guarantor or of any other party as to the Guaranteed Obligations,
(c) any payment on or in reduction of any such other guaranty or undertaking,
(d) any dissolution, termination or increase, decrease or change in personnel by
the Borrower or any other Guaranteed Party, (e) the failure of the Guarantor to
receive any benefit from or as a result of its execution, delivery and
performance of this Guaranty, (f) any payment made to any Secured Creditor on
the indebtedness which any Secured Creditor repays the Borrower or any other
Guaranteed Party pursuant to court order in any bankruptcy, reorganization,
arrangement, moratorium or other debtor relief proceeding, and each Guarantor
waives any right to the deferral or modification of its obligations hereunder by
reason of any such proceeding, (g) any action or inaction by the Secured
Creditors as contemplated in Section 5 hereof or (h) any invalidity, rescission,
irregularity or unenforceability of all or any part of the Guaranteed
Obligations or of any security therefor.

 

3



--------------------------------------------------------------------------------

Exhibit G

 

3. OBLIGATIONS OF GUARANTORS INDEPENDENT. The obligations of each Guarantor
hereunder are independent of the obligations of any other Guarantor, any other
guarantor, the Borrower or any other Guaranteed Party, and a separate action or
actions may be brought and prosecuted against each Guarantor whether or not
action is brought against any other Guarantor, any other guarantor, the Borrower
or any other Guaranteed Party and whether or not any other Guarantor, any other
guarantor, the Borrower or any other Guaranteed Party be joined in any such
action or actions. Each Guarantor waives (to the fullest extent permitted by
applicable law) the benefits of any statute of limitations affecting its
liability hereunder or the enforcement thereof. Any payment by the Borrower or
any other Guaranteed Party or other circumstance which operates to toll any
statute of limitations as to the Borrower or such other Guaranteed Party shall
operate to toll the statute of limitations as to each Guarantor.

4. WAIVERS BY GUARANTORS. (a) Each Guarantor hereby waives (to the fullest
extent permitted by applicable law) notice of acceptance of this Guaranty and
notice of the existence, creation or incurrence of any new or additional
liability to which it may apply, and waives promptness, diligence, presentment,
demand of payment, demand for performance, protest, notice of dishonor or
nonpayment of any such liabilities, suit or taking of other action by the
Administrative Agent or any other Secured Creditor against, and any other notice
to, any party liable thereon (including such Guarantor, any other Guarantor, any
other guarantor, the Borrower or any other Guaranteed Party) and each Guarantor
further hereby waives any and all notice of the creation, renewal, extension or
accrual of any of the Guaranteed Obligations and notice or proof of reliance by
any Secured Creditor upon this Guaranty, and the Guaranteed Obligations shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended, modified, supplemented or waived, in reliance upon this
Guaranty.

(b) Each Guarantor waives any right to require the Secured Creditors to:
(i) proceed against the Borrower, any other Guaranteed Party, any other
Guarantor, any other guarantor of the Guaranteed Obligations or any other party;
(ii) proceed against or exhaust any security held from the Borrower, any other
Guaranteed Party, any other Guarantor, any other guarantor of the Guaranteed
Obligations or any other party; or (iii) pursue any other remedy in the Secured
Creditors’ power whatsoever. Each Guarantor waives any defense based on or
arising out of any defense of the Borrower, any other Guaranteed Party, any
other Guarantor, any other guarantor of the Guaranteed Obligations or any other
party other than payment in full in cash of the Guaranteed Obligations,
including, without limitation, any defense based on or arising out of the
disability of the Borrower, any other Guaranteed Party, any other Guarantor, any
other guarantor of the Guaranteed Obligations or any other party, or the
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower or any
other Guaranteed Party other than payment in full in cash of the Guaranteed
Obligations. The Secured Creditors may, at their election, foreclose on any
collateral serving as security held by the Administrative Agent, the Collateral
Agent or the other Secured Creditors by one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable
(to the extent such sale is permitted by applicable law), or exercise any other
right or remedy the Secured Creditors may have against the Borrower, any other
Guaranteed Party or any other party, or any security, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent the Guaranteed Obligations have been paid in full in cash. Each Guarantor
waives any defense arising out of any such

 

4



--------------------------------------------------------------------------------

Exhibit G

 

election by the Secured Creditors, even though such election operates to impair
or extinguish any right of reimbursement, contribution, indemnification or
subrogation or other right or remedy of such Guarantor against the Borrower, any
other Guaranteed Party, any other guarantor of the Guaranteed Obligations or any
other party or any security.

(c) Each Guarantor has knowledge and assumes all responsibility for being and
keeping itself informed of the Borrower’s, each other Guaranteed Party’s and
each other Guarantor’s financial condition, affairs and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations
and the nature, scope and extent of the risks which such Guarantor assumes and
incurs hereunder, and has adequate means to obtain from the Borrower, each other
Guaranteed Party and each other Guarantor on an ongoing basis information
relating thereto and the Borrower’s, each other Guaranteed Party’s and each
other Guarantor’s ability to pay and perform its respective Guaranteed
Obligations, and agrees to assume the responsibility for keeping, and to keep,
so informed for so long as this Guaranty is in effect. Each Guarantor
acknowledges and agrees that (x) the Secured Creditors shall have no obligation
to investigate the financial condition or affairs of the Borrower, any other
Guaranteed Party or any other Guarantor for the benefit of such Guarantor nor to
advise such Guarantor of any fact respecting, or any change in, the financial
condition, assets or affairs of the Borrower, any other Guaranteed Party or any
other Guarantor that might become known to any Secured Creditor at any time,
whether or not such Secured Creditor knows or believes or has reason to know or
believe that any such fact or change is unknown to such Guarantor, or might (or
does) increase the risk of such Guarantor as guarantor hereunder, or might (or
would) affect the willingness of such Guarantor to continue as a guarantor of
the Guaranteed Obligations hereunder and (y) the Secured Creditors shall have no
duty to advise any Guarantor of information known to them regarding any of the
aforementioned circumstances or risks.

(d) Each Guarantor hereby acknowledges and agrees that no Secured Creditor nor
any other Person shall be under any obligation (a) to marshal any assets in
favor of such Guarantor or in payment of any or all of the liabilities of any
Guaranteed Party under the Credit Documents or the obligation of such Guarantor
hereunder or (b) to pursue any other remedy that such Guarantor may or may not
be able to pursue itself any right to which such Guarantor hereby waives.

(e) Each Guarantor warrants and agrees that each of the waivers set forth in
Section 3 and in this Section 4 is made with full knowledge of its significance
and consequences and that if any of such waivers are determined to be contrary
to any applicable law or public policy, such waivers shall be effective only to
the maximum extent permitted by applicable law.

5. RIGHTS OF SECURED CREDITORS. Subject to Sections 4 and 13 hereof, any Secured
Creditor may (except as shall be required by applicable statute and cannot be
waived) at any time and from time to time without the consent of, or notice to,
any Guarantor, without incurring responsibility to such Guarantor, without
impairing or releasing the obligations or liabilities of such Guarantor
hereunder, upon or without any terms or conditions and in whole or in part:

(a) change the manner, place or terms of payment of, and/or change, increase or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed

 

5



--------------------------------------------------------------------------------

Exhibit G

 

Obligations (including, without limitation, any increase or decrease in the rate
of interest thereon or the principal amount thereof), any security therefor, or
any liability incurred directly or indirectly in respect thereof, and the
guaranty herein made shall apply to the Guaranteed Obligations as so changed,
extended, increased, accelerated, renewed or altered;

(b) take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, surrender, impair, realize upon or otherwise deal with
in any manner and in any order any property or other collateral by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;

(c) exercise or refrain from exercising any rights against the Borrower, any
other Guaranteed Party, any other Credit Party, any Subsidiary thereof, any
other guarantor of the Borrower or others or otherwise act or refrain from
acting;

(d) release or substitute any one or more endorsers, Guarantors, other
guarantors, the Borrower, any other Guaranteed Party or other obligors;

(e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
the Borrower or any other Guaranteed Party to creditors of the Borrower or such
other Guaranteed Party other than the Secured Creditors;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of the Borrower or any other Guaranteed Party to the Secured
Creditors regardless of what liabilities of the Borrower or such other
Guaranteed Party remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
any of the Secured Hedging Agreements, the Credit Documents or any of the
instruments or agreements referred to therein, or otherwise amend, modify or
supplement any of the Secured Hedging Agreements, the Credit Documents or any of
such other instruments or agreements;

(h) act or fail to act in any manner which may deprive such Guarantor of its
right to subrogation against the Borrower or any other Guaranteed Party to
recover full indemnity for any payments made pursuant to this Guaranty; and/or

(i) take any other action or omit to take any other action which would, under
otherwise applicable principles of common law, give rise to a legal or equitable
discharge of such Guarantor from its liabilities under this Guaranty (including,
without limitation, any action or omission whatsoever that might otherwise vary
the risk of such Guarantor or constitute a legal or equitable defense to or
discharge of the liabilities of a guarantor or surety or that might otherwise
limit recourse against such Guarantor).

No invalidity, illegality, irregularity or unenforceability of all or any part
of the Guaranteed Obligations, the Credit Documents or any other agreement or
instrument relating to the

 

6



--------------------------------------------------------------------------------

Exhibit G

 

Guaranteed Obligations or of any security or guarantee therefor shall affect,
impair or be a defense to this Guaranty, and this Guaranty shall be primary,
absolute and unconditional notwithstanding the occurrence of any event or the
existence of any other circumstances which might constitute a legal or equitable
discharge of a surety or guarantor except payment in full in cash of the
Guaranteed Obligations.

6. CONTINUING GUARANTY. This Guaranty is a continuing one and all liabilities to
which it applies or may apply under the terms hereof shall be conclusively
presumed to have been created in reliance hereon. No failure or delay on the
part of any Secured Creditor in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein expressly specified are cumulative and not
exclusive of any rights or remedies which any Secured Creditor would otherwise
have. No notice to or demand on any Guarantor in any case shall entitle such
Guarantor to any other further notice or demand in similar or other
circumstances or constitute a waiver of the rights of any Secured Creditor to
any other or further action in any circumstances without notice or demand. It is
not necessary for any Secured Creditor to inquire into the capacity or powers of
the Borrower or any other Guaranteed Party or the officers, directors, partners
or agents acting or purporting to act on its or their behalf, and any
indebtedness made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

7. SUBORDINATION OF INDEBTEDNESS HELD BY GUARANTORS. Any indebtedness of the
Borrower or any other Guaranteed Party now or hereafter held by any Guarantor is
hereby subordinated to the indebtedness of the Borrower or such other Guaranteed
Party to the Secured Creditors; and such indebtedness of the Borrower or such
other Guaranteed Party to any Guarantor, if the Administrative Agent or the
Collateral Agent, after an Event of Default has occurred and is continuing, so
requests, shall be collected, enforced and received by such Guarantor as trustee
for the Secured Creditors and be paid over to the Secured Creditors on account
of the indebtedness of the Borrower or such other Guaranteed Party to the
Secured Creditors, but without affecting or impairing in any manner the
liability of such Guarantor under the other provisions of this Guaranty. Prior
to the transfer by any Guarantor of any note or negotiable instrument evidencing
any indebtedness of the Borrower or any other Guaranteed Party to such
Guarantor, such Guarantor shall mark such note or negotiable instrument with a
legend that the same is subject to this subordination. Without limiting the
generality of the foregoing, each Guarantor hereby agrees with the Secured
Creditors that it will not exercise any right of subrogation which it may at any
time otherwise have as a result of this Guaranty (whether contractual, under
Section 509 of the Bankruptcy Code or otherwise) until all Guaranteed
Obligations have been irrevocably paid in full in cash; provided, that if any
amount shall be paid to such Guarantor on account of such subrogation rights at
any time prior to the irrevocable payment in full in cash of all the Guaranteed
Obligations, such amount shall be held in trust for the benefit of the Secured
Creditors and shall forthwith be paid to the Secured Creditors to be credited
and applied upon the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Documents or, if the Credit Documents do
not provide for the application of such amount, to be held by the Secured
Creditors as collateral security for any Guaranteed Obligations thereafter
existing.

 

7



--------------------------------------------------------------------------------

Exhibit G

 

8. GUARANTY ENFORCEABLE BY ADMINISTRATIVE AGENT OR COLLATERAL AGENT.
Notwithstanding anything to the contrary contained elsewhere in this Guaranty,
the Secured Creditors agree (by their acceptance of the benefits of this
Guaranty) that this Guaranty may be enforced only by the action of the
Administrative Agent or the Collateral Agent, in each case acting upon the
instructions of the Required Lenders (or, after the date on which all Credit
Document Obligations have been paid in full, the holders of at least a majority
of the outstanding Other Obligations) and that no other Secured Creditor shall
have any right individually to seek to enforce or to enforce this Guaranty or to
realize upon the security to be granted by the Security Documents, it being
understood and agreed that such rights and remedies may be exercised by the
Administrative Agent or the Collateral Agent or, after all the Credit Document
Obligations have been paid in full, by the holders of at least a majority of the
outstanding Other Obligations, as the case may be, for the benefit of the
Secured Creditors upon the terms of this Guaranty and the Security Documents.
The Secured Creditors further agree that this Guaranty may not be enforced
against any director, officer, employee, partner, member or stockholder of any
Guarantor (except to the extent such partner, member or stockholder is also a
Guarantor hereunder). It is understood and agreed that the agreement in this
Section 8 is among and solely for the benefit of the Secured Creditors and that,
if the Required Lenders (or, after the date on which all Credit Document
Obligations have been paid in full, the holders of at least a majority of the
outstanding Other Obligations) so agree (without requiring the consent of any
Guarantor), this Guaranty may be directly enforced by any Secured Creditor.

9. REPRESENTATIONS, WARRANTIES AND COVENANTS OF GUARANTORS. In order to induce
the Lenders to make Loans to, and issue Letters of Credit for the account of,
the Borrower pursuant to the Credit Agreement, and in order to induce the Other
Creditors to execute, deliver and perform the Secured Hedging Agreements to
which they are a party, each Guarantor represents, warrants and covenants that:

(a) such Guarantor (i) is a duly organized and validly existing Company in good
standing under the laws of the jurisdiction of its organization, (ii) has the
Company power and authority to own its property and assets and to transact the
business in which it is engaged and presently proposes to engage and (iii) is
duly qualified and is authorized to do business and is in good standing in each
jurisdiction where the nature of its business requires such qualification,
except for failures to be so qualified which, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;

(b) such Guarantor has the Company power and authority to execute, deliver and
perform the terms and provisions of this Guaranty and each other Document (such
term, for purposes of this Guaranty, to mean each Credit Document (as defined in
the Credit Agreement) and each Secured Hedging Agreement) to which it is a party
and has taken all necessary Company action to authorize the execution, delivery
and performance by it of this Guaranty and each such other Document;

(c) such Guarantor has duly executed and delivered this Guaranty and each other
Document to which it is a party, and this Guaranty and each such other Document
constitutes the legal, valid and binding obligation of such Guarantor
enforceable in accordance with its terms, except to the extent that the
enforceability hereof or thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally

 

8



--------------------------------------------------------------------------------

Exhibit G

 

affecting creditors’ rights and by equitable principles (regardless of whether
enforcement is sought in equity or at law);

(d) neither the execution, delivery or performance by such Guarantor of this
Guaranty or any other Document to which it is a party, nor compliance by it with
the terms and provisions hereof and thereof, will (i) contravene any provision
of any applicable law, statute, rule or regulation or any applicable order,
writ, injunction or decree of any court or governmental instrumentality,
(ii) conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Security Documents) upon any of the property or assets
of such Guarantor or any of its Subsidiaries pursuant to the terms of any
material indenture, mortgage, deed of trust, loan agreement, credit agreement,
notes agreement, guaranty agreement, or any other material agreement, contract
or instrument to which such Guarantor or any of its Subsidiaries is a party or
by which it or any of its property or assets is bound or to which it may be
subject or (iii) violate any provision of the certificate or articles of
incorporation, by-laws, partnership agreement or limited liability company
agreement (or equivalent organizational documents), as the case may be, of such
Guarantor or any of its Subsidiaries;

(e) no order, consent, approval, license, authorization or validation of, or
filing, recording or registration with (except as have been obtained or made
prior to the date when required and which remain in full force and effect), or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with, (i) the
execution, delivery and performance of this Guaranty by such Guarantor or any
other Document to which such Guarantor is a party or (ii) the legality,
validity, binding effect or enforceability of this Guaranty or any other
Document to which such Guarantor is a party;

(f) there are no actions, suits or proceedings pending or, to such Guarantor’s
knowledge, threatened (i) with respect to this Guaranty or any other Document to
which such Guarantor is a party or (ii) with respect to such Guarantor or any of
its Subsidiaries that, either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect;

(g) until the termination of the Total Commitment and all Secured Hedging
Agreements and until such time as no Note or Letter of Credit remains
outstanding and all Guaranteed Obligations have been paid in full (other than
indemnities described in Section 13.01 of the Credit Agreement and analogous
provisions in the Pledge Agreement which are not then due and payable), such
Guarantor will comply, and will cause each of its Subsidiaries to comply, with
all of the applicable provisions, covenants and agreements contained in Sections
9 and 10 of the Credit Agreement, and will take, or will refrain from taking, as
the case may be, all actions that are necessary to be taken or not taken so that
no violation of any provision, covenant or agreement contained in Sections 9 and
10 of the Credit Agreement, and so that no Default or Event of Default, is
caused by the actions of such Guarantor or any of its Subsidiaries; and

(h) an executed (or conformed) copy of each of the Credit Documents, the Secured
Hedging Agreements has been made available to a senior officer of such Guarantor
and such officer is familiar with the contents thereof.

 

9



--------------------------------------------------------------------------------

Exhibit G

 

10. EXPENSES. The Guarantors hereby jointly and severally agree to pay all
reasonable out-of-pocket costs and expenses of the Collateral Agent, the
Administrative Agent and each other Secured Creditor in connection with the
enforcement of this Guaranty and the protection of the Secured Creditors’ rights
hereunder and any amendment, waiver or consent relating hereto (including, in
each case, without limitation, the reasonable fees and disbursements of counsel
(including in-house counsel) employed by the Collateral Agent, the
Administrative Agent and each other Secured Creditor).

11. BENEFIT AND BINDING EFFECT. This Guaranty shall be binding upon each
Guarantor and its successors and assigns and shall inure to the benefit of the
Secured Creditors and their successors and assigns.

12. AMENDMENTS; WAIVERS. Neither this Guaranty nor any provision hereof may be
changed, waived, discharged or terminated except with the written consent of
each Guarantor directly affected thereby (it being understood that the addition
or release of any Guarantor hereunder shall not constitute a change, waiver,
discharge or termination affecting any Guarantor other than the Guarantor so
added or released) and with the written consent of either (x) the Required
Lenders (or, to the extent required by Section 13.12 of the Credit Agreement,
with the written consent of each Lender) at all times prior to the time at which
all Credit Document Obligations have been paid in full or (y) the holders of at
least a majority of the outstanding Other Obligations at all times after the
time at which all Credit Document Obligations have been paid in full; provided,
that any change, waiver, modification or variance affecting the rights and
benefits of a single Class (as defined below) of Secured Creditors (and not all
Secured Creditors in a like or similar manner) shall also require the written
consent of the Requisite Creditors (as defined below) of such Class of Secured
Creditors. For the purpose of this Guaranty, the term “Class” shall mean each
class of Secured Creditors, i.e., whether (x) the Lender Creditors as holders of
the Credit Document Obligations or (y) the Other Creditors as the holders of the
Other Obligations. For the purpose of this Guaranty, the term “Requisite
Creditors” of any Class shall mean (x) with respect to the Credit Document
Obligations, the Required Lenders (or, to the extent required by Section 13.12
of the Credit Agreement, each Lender) and (y) with respect to the Other
Obligations, the holders of at least a majority of all Other Obligations
outstanding from time to time under the Secured Hedging Agreements.

13. SET OFF. In addition to any rights now or hereafter granted under applicable
law (including, without limitation, Section 151 of the New York Debtor and
Creditor Law) and not by way of limitation of any such rights, upon the
occurrence and during the continuance of an Event of Default (such term to mean
and include any “Event of Default” as defined in the Credit Agreement and any
payment default under any Secured Hedging Agreement continuing after any
applicable grace period), each Secured Creditor is hereby authorized, at any
time or from time to time, without notice to any Guarantor or to any other
Person, any such notice being expressly waived, to set off and to appropriate
and apply any and all deposits (general or special) and any other indebtedness
at any time held or owing by such Secured Creditor to or for the credit or the
account of such Guarantor, against and on account of the obligations and
liabilities of such Guarantor to such Secured Creditor under this Guaranty,
irrespective of whether or not such Secured Creditor shall have made any demand
hereunder and although said obligations, liabilities, deposits or claims, or any
of them, shall be contingent or unmatured. Each Secured Creditor (by its
acceptance of the benefits hereof) acknowledges and agrees that the provisions
of

 

10



--------------------------------------------------------------------------------

Exhibit G

 

this Section 13 are subject to the sharing provisions set forth in Section 13.06
of the Credit Agreement.

14. NOTICE. Except as otherwise specified herein, all notices, requests, demands
or other communications to or upon the respective parties hereto shall be sent
or delivered by mail, telegraph, telex, telecopy, cable or courier service and
all such notices and communications shall, when mailed, telegraphed, telexed,
telecopied, or cabled or sent by courier, be effective when deposited in the
mails, delivered to the telegraph company, cable company or overnight courier,
as the case may be, or sent by telex or telecopier, except that notices and
communications to the Administrative Agent or any Guarantor shall not be
effective until received by the Administrative Agent or such Guarantor, as the
case may be. All notices and other communications shall be in writing and
addressed to such party (i) in the case of any Lender Creditor, as provided in
the Credit Agreement, (ii) in the case of any Guarantor, at its address set
forth opposite its signature below, and (iii) in the case of any Other Creditor,
at such address as such Other Creditor shall have specified in writing to the
Guarantors; or in any case at such other address as any of the Persons listed
above may hereafter notify the others in writing.

15. REINSTATEMENT. If any claim is ever made upon any Secured Creditor for
repayment or recovery of any amount or amounts received in payment or on account
of any of the Guaranteed Obligations and any of the aforesaid payees repays all
or part of said amount by reason of (i) any judgment, decree or order of any
court or administrative body having jurisdiction over such payee or any of its
property or (ii) any settlement or compromise of any such claim effected by such
payee with any such claimant (including, without limitation, the Borrower or any
other Guaranteed Party), then and in such event each Guarantor agrees that any
such judgment, decree, order, settlement or compromise shall be binding upon
such Guarantor, notwithstanding any revocation hereof or the cancellation of any
Note, any Secured Hedging Agreement or any other instrument evidencing any
liability of the Borrower or any other Guaranteed Party, and such Guarantor
shall be and remain liable to the aforesaid payees hereunder for the amount so
repaid or recovered to the same extent as if such amount had never originally
been received by any such payee.

16. CONSENT TO JURISDICTION; SERVICE OF PROCESS; AND WAIVER OF TRIAL BY JURY.
(a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE SECURED CREDITORS AND OF
THE UNDERSIGNED HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAW OF THE STATE OF NEW YORK. Any legal action or proceeding with respect to
this Guaranty or any other Credit Document to which any Guarantor is a party may
be brought in the courts of the State of New York or of the United States of
America for the Southern District of New York, in each case located within the
County of New York, and, by execution and delivery of this Guaranty, each
Guarantor hereby irrevocably accepts for itself and in respect of its property,
generally and unconditionally, the personal jurisdiction of the aforesaid
courts. Each Guarantor hereby further irrevocably waives any claim that any such
courts lack personal jurisdiction over such Guarantor, and agrees not to plead
or claim, in any legal action or proceeding with respect to this Guaranty or any
other Credit Document to which such Guarantor is a party brought in any of the
aforesaid courts, that any such court lacks personal jurisdiction over such
Guarantor. Each Guarantor further irrevocably consents to the service of process
out of any of the aforementioned courts in any such action or proceeding by the
mailing of copies thereof by registered or certified mail,

 

11



--------------------------------------------------------------------------------

Exhibit G

 

postage prepaid, to each Guarantor at its address set forth opposite its
signature below, such service to become effective 30 days after such mailing.
Each Guarantor hereby irrevocably waives any objection to such service of
process and further irrevocably waives and agrees not to plead or claim in any
action or proceeding commenced hereunder or under any other Credit Document to
which such Guarantor is a party that such service of process was in any way
invalid or ineffective. Nothing herein shall affect the right of any of the
Secured Creditors to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against each Guarantor in any
other jurisdiction.

(b) Each Guarantor hereby irrevocably waives (to the fullest extent permitted by
applicable law) any objection which it may now or hereafter have to the laying
of venue of any of the aforesaid actions or proceedings arising out of or in
connection with this Guaranty or any other Credit Document to which such
Guarantor is a party brought in the courts referred to in clause (a) above and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that such action or proceeding brought in any such court has been brought
in an inconvenient forum.

(c) EACH GUARANTOR AND EACH SECURED CREDITOR (BY ITS ACCEPTANCE OF THE BENEFITS
OF THIS GUARANTY) HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS GUARANTY,
THE OTHER CREDIT DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

17. RELEASE OF GUARANTORS. (a) In the event that all of the Equity Interests of
one or more Guarantors is sold or otherwise disposed of or liquidated in
compliance with the requirements of Section 10.02 of the Credit Agreement (or
such sale, other disposition or liquidation has been approved in writing by the
Required Lenders (or all the Lenders if required by Section 13.12 of the Credit
Agreement)) and the proceeds of such sale, disposition or liquidation are
applied in accordance with the provisions of the Credit Agreement, to the extent
applicable, such Guarantor shall, upon consummation of such sale or other
disposition (except to the extent that such sale or disposition is to the
Borrower or another Subsidiary thereof), be released from this Guaranty
automatically and without further action and this Guaranty shall, as to each
Guarantor, terminate, and have no further force or effect (it being understood
and agreed that the sale of one or more Persons that own, directly or
indirectly, all of the Equity Interests of any Guarantor shall be deemed to be a
sale of such Guarantor for the purposes of this Section 17(a)).

(b) Upon the payment in full of all Guaranteed Obligations and the termination
of the Credit Agreement, Total Commitments and Letters of Credit (or, in the
case of Letters of Credit, such Letters of Credit are cash collateralized or
made subject to backstop letters of credit pursuant to documentation acceptable
to the Collateral Agent and the Issuing Lender), the Guarantors shall be
released from this Guaranty automatically and without further action and this
Guaranty shall, as to each Guarantor, terminate, and have no further force or
effect.

 

12



--------------------------------------------------------------------------------

Exhibit G

 

18. CONTRIBUTION. At any time a payment in respect of the Guaranteed Obligations
is made under this Guaranty, the right of contribution of each Guarantor against
each other Guarantor shall be determined as provided in the immediately
following sentence, with the right of contribution of each Guarantor to be
revised and restated as of each date on which a payment (a “Relevant Payment”)
is made on the Guaranteed Obligations under this Guaranty. At any time that a
Relevant Payment is made by a Guarantor that results in the aggregate payments
made by such Guarantor in respect of the Guaranteed Obligations to and including
the date of the Relevant Payment exceeding such Guarantor’s Contribution
Percentage (as defined below) of the aggregate payments made by all Guarantors
in respect of the Guaranteed Obligations to and including the date of the
Relevant Payment (such excess, the “Aggregate Excess Amount”), each such
Guarantor shall have a right of contribution against each other Guarantor who
has made payments in respect of the Guaranteed Obligations to and including the
date of the Relevant Payment in an aggregate amount less than such other
Guarantor’s Contribution Percentage of the aggregate payments made to and
including the date of the Relevant Payment by all Guarantors in respect of the
Guaranteed Obligations (the aggregate amount of such deficit, the “Aggregate
Deficit Amount”) in an amount equal to (x) a fraction the numerator of which is
the Aggregate Excess Amount of such Guarantor and the denominator of which is
the Aggregate Excess Amount of all Guarantors multiplied by (y) the Aggregate
Deficit Amount of such other Guarantor. A Guarantor’s right of contribution
pursuant to the preceding sentences shall arise at the time of each computation,
subject to adjustment to the time of each computation; provided that no
Guarantor may take any action to enforce such right until the Guaranteed
Obligations have been irrevocably paid in full in cash and the Total Commitment,
all Secured Hedging Agreements and all Letters of Credit have been terminated,
it being expressly recognized and agreed by all parties hereto that any
Guarantor’s right of contribution arising pursuant to this Section 18 against
any other Guarantor shall be expressly junior and subordinate to such other
Guarantor’s obligations and liabilities in respect of the Guaranteed Obligations
and any other obligations owing under this Guaranty. As used in this Section 18:
(i) each Guarantor’s “Contribution Percentage” shall mean the percentage
obtained by dividing (x) the Adjusted Net Worth (as defined below) of such
Guarantor by (y) the aggregate Adjusted Net Worth of all Guarantors; (ii) the
“Adjusted Net Worth” of each Guarantor shall mean the greater of (x) the Net
Worth (as defined below) of such Guarantor and (y) zero; and (iii) the “Net
Worth” of each Guarantor shall mean the amount by which the fair saleable value
of such Guarantor’s assets on the date of any Relevant Payment exceeds its
existing debts and other liabilities (including contingent liabilities, but
without giving effect to any Guaranteed Obligations arising under this Guaranty
on such date). Notwithstanding anything to the contrary contained above, any
Guarantor that is released from this Guaranty pursuant to Section 17 hereof
shall thereafter have no contribution obligations, or rights, pursuant to this
Section 18, and at the time of any such release, if the released Guarantor had
an Aggregate Excess Amount or an Aggregate Deficit Amount, same shall be deemed
reduced to $0, and the contribution rights and obligations of the remaining
Guarantors shall be recalculated on the respective date of release (as otherwise
provided above) based on the payments made hereunder by the remaining
Guarantors. All parties hereto recognize and agree that, except for any right of
contribution arising pursuant to this Section 18, each Guarantor who makes any
payment in respect of the Guaranteed Obligations shall have no right of
contribution or subrogation against any other Guarantor in respect of such
payment until all of the Guaranteed Obligations have been irrevocably paid in
full in cash. Each of the Guarantors recognizes and acknowledges that the rights
to contribution

 

13



--------------------------------------------------------------------------------

Exhibit G

 

arising hereunder shall constitute an asset in favor of the party entitled to
such contribution. In this connection, each Guarantor has the right to waive its
contribution right against any Guarantor to the extent that after giving effect
to such waiver such Guarantor would remain solvent, in the determination of the
Required Lenders.

19. LIMITATION ON GUARANTEED OBLIGATIONS. Each Guarantor and each Secured
Creditor (by its acceptance of the benefits of this Guaranty) hereby confirms
that it is its intention that this Guaranty not constitute a fraudulent transfer
or conveyance for purposes of the Bankruptcy Code, the Uniform Fraudulent
Conveyance Act of any similar Federal or state law. To effectuate the foregoing
intention, each Guarantor and each Secured Creditor (by its acceptance of the
benefits of this Guaranty) hereby irrevocably agrees that the Guaranteed
Obligations guaranteed by such Guarantor shall be limited to such amount as
will, after giving effect to such maximum amount and all other (contingent or
otherwise) liabilities of such Guarantor that are relevant under such laws and
after giving effect to any rights to contribution pursuant to any agreement
providing for an equitable contribution among such Guarantor and the other
Guarantors, result in the Guaranteed Obligations of such Guarantor in respect of
such maximum amount not constituting a fraudulent transfer or conveyance.

20. COUNTERPARTS. This Guaranty may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent.

21. PAYMENTS. All payments made by any Guarantor hereunder will be made without
setoff, counterclaim or other defense and on the same basis as payments are made
by the Borrower under Sections 5.03 and 5.04 of the Credit Agreement.

22. ADDITIONAL GUARANTORS. It is understood and agreed that any Subsidiary of
the Borrower that is required to execute a counterpart of this Guaranty after
the date hereof pursuant to the Credit Agreement shall become a Guarantor
hereunder by (x) executing and delivering a counterpart hereof to the
Administrative Agent or executing a joinder agreement and delivering same to the
Administrative Agent, in each case as may be requested by (and in form and
substance satisfactory to) the Administrative Agent and (y) taking all actions
as specified in this Guaranty as would have been taken by such Guarantor had it
been an original party to this Guaranty, in each case with all documents
required above to be delivered to the Administrative Agent with all documents
and actions required to be taken above to be taken to the reasonable
satisfaction of the Administrative Agent.

23. HEADINGS DESCRIPTIVE. The headings of the several Sections of this Guaranty
are inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Guaranty.

 

14



--------------------------------------------------------------------------------

Exhibit G

 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

Address:

 

c/o Lee Enterprises, Incorporated

 

ACCUDATA, INC.

201 North Harrison Street, Suite 600

 

JOURNAL – STAR PRINTING CO.

Davenport, Iowa 52801

 

K. FALLS BASIN PUBLISHING, INC.

Attention: Chief Financial Officer

 

LEE CONSOLIDATED HOLDINGS CO.

Tel: (563) 383-2179

 

LEE PUBLICATIONS, INC.

Fax: (563) 327-2600

 

LEE PROCUREMENT SOLUTIONS CO.

 

SIOUX CITY NEWSPAPERS, INC.,

 

each as a Guarantor

 

By: 

 

/s/ C.D. Waterman III

   

Name: C.D. Waterman III

   

Title: Secretary

c/o Lee Enterprises, Incorporated

 

INN PARTNERS, L.C.,

201 North Harrison Street, Suite 600

 

as a Guarantor

Davenport, Iowa 52801

 

Attention: Chief Financial Officer

 

By ACCUDATA, INC., Managing Member

Tel: (563) 383-2179

   

Fax: (563) 327-2600

 

By:

 

/s/ C.D. Waterman III

   

Name: C.D. Waterman III

   

Title: Secretary

 

15



--------------------------------------------------------------------------------

Exhibit G

 

 

Accepted and Agreed to:

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Administrative Agent

By:

 

/s/ Susan LeFevre

 

Name: Susan LeFevre

 

Title:   Managing Director

 

By:

 

/s/ Benjamin South

 

Name: Benjamin South

 

Title:   Vice President

 

16



--------------------------------------------------------------------------------

Exhibit 10.2ANX

ANNEX A

to

SECURITY AGREEMENT

SCHEDULE OF CHIEF EXECUTIVE OFFICES

 

Name of Assignor

  

Address(es) of Chief Executive Office

Lee Enterprises, Incorporated

   201 N. Harrison St. Ste. 600, Davenport, IA 52801

Journal-Star Printing Co.

   926 P Street, Lincoln, NE 68501

Accudata, Inc.

   201 N. Harrison St. Ste. 600, Davenport, IA 52801

INN PARTNERS, L.C.

   1510 47th Ave., Moline, IL 61265

K. Falls Basin Publishing, Inc.

   201 N. Harrison St. Ste. 600, Davenport, IA 52801

Lee Consolidated Holdings Co.

   507 Main Street, Rapid City, SD 57709

Lee Publications, Inc.

   201 N. Harrison St. Ste. 600, Davenport, IA 52801

Lee Procurement Solutions Co.

   201 N. Harrison St. Ste. 600, Davenport, IA 52801

Sioux City Newspapers, Inc.

   515 Pavonia Street, Sioux City, IA 51102



--------------------------------------------------------------------------------

ANNEX B

to

SECURITY AGREEMENT

[RESERVED]



--------------------------------------------------------------------------------

ANNEX C

to

SECURITY AGREEMENT

SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION

(AND WHETHER A REGISTERED ORGANIZATION AND/OR

A TRANSMITTING UTILITY), JURISDICTION OF ORGANIZATION,

LOCATION, ORGANIZATIONAL IDENTIFICATION NUMBERS

AND FEDERAL EMPLOYER IDENTIFICATION NUMBERS

 

Exact Legal

Name of Each

Assignor

 

Type of
Organization

(or, if the
Assignor is an
Individual, so
indicate)

 

Registered
Organization

(Yes/No)

 

Jurisdiction

of

Organization

 

Assignor’s Location
(for purposes of NY
UCC § 9-307)

 

Assignor’s
Organization
Identification
Number (or,

if it has none,

so indicate)

 

Assignor’s Federal
Employer
Identification
Number (or, if it
has none, so
indicate)

 

Transmitting
Utility?

(Yes/No)

Lee Enterprises,

Incorporated

  Corporation   Yes   Delaware  

201 N. Harrison St.

Ste. 600, Davenport,

IA 52801

  0441410   [redacted]   No

Journal-Star

Printing Co.

  Corporation   Yes   Nebraska  

926 P Street, Lincoln,

NE 68501

  1367163     No

Accudata, Inc.

  Corporation   Yes   Iowa  

201 N. Harrison St.

Ste. 600, Davenport,

IA 52801

  152599     No

INN

PARTNERS,

L.C.

 

Limited

Liability

Company

  Yes   Iowa  

1510 47th Ave.,

Moline, IL 61265

  190119     No



--------------------------------------------------------------------------------

 

Exact Legal

Name of Each

Assignor

 

Type of
Organization

(or, if the
Assignor is an
Individual, so
indicate)

 

Registered
Organization

(Yes/No)

 

Jurisdiction

of

Organization

 

Assignor’s Location
(for purposes of NY

UCC § 9-307)

 

Assignor’s
Organization
Identification
Number (or,

if it has none,

so indicate)

 

Assignor’s Federal
Employer
Identification
Number (or, if it
has none, so
indicate)

 

Transmitting
Utility?

(Yes/No)

K. Falls Basin

Publishing, Inc.

 

Corporation

  Yes   Oregon  

201 N. Harrison St. Ste. 600, Davenport,

IA 52801

  165730-16   [redacted]   No

Lee

Consolidated

Holdings Co.

  Corporation   Yes   South Dakota  

507 Main Street,

Rapid City, SD

57709

  DB029424     No

Lee

Publications,

Inc.

  Corporation   Yes   Delaware  

201 N. Harrison St.

Ste. 600, Davenport,

IA 52801

  0786047     No

Lee

Procurement

Solutions Co.

  Corporation   Yes   Iowa  

201 N. Harrison St.

Ste. 600, Davenport,

IA 52801

  24577     No

Sioux City

Newspapers,

Inc.

  Corporation   Yes   Iowa  

515 Pavonia Street,

Sioux City, IA 51102

  37516     No



--------------------------------------------------------------------------------

ANNEX D

to

SECURITY AGREEMENT

[RESERVED]



--------------------------------------------------------------------------------

ANNEX E

to

SECURITY AGREEMENT

DESCRIPTION OF CERTAIN SIGNIFICANT TRANSACTIONS OCCURRING WITHIN

ONE YEAR PRIOR TO THE DATE OF THE SECURITY AGREEMENT

 

Name of Assignor

 

Description of any Transactions as required

by Section 2.8 of the Security Agreement

None  



--------------------------------------------------------------------------------

ANNEX F

to

SECURITY AGREEMENT

Schedule of Deposit Accounts

 

Name of Assignor

  

Description

of Deposit Account

  

Account Number

  

Name of Bank, Address

and Contact Information

  

Jurisdiction of Bank
(determined in
accordance with

UCC § 9-304)

  

Excluded

Accounts

marked

with **

Lee Consolidated

Holdings Co.

   Lee Consolidated Holdings Co    [redacted]   

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    **

Lee Enterprises,

Incorporated

   Lee Enterprises-Main Account      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York   

Lee Procurement

Solutions Co.

   Lee Procurement Solutions      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York   

Lee Enterprises,

Incorporated

   Lee Enterprises Inc - Flex      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    **

Lee Procurement

Solutions Co.

   Lee Procurement Solutions Co      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York   

Lee Enterprises,

Incorporated

   Lee Circulation      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    **

Lee Enterprises,

Incorporated

   Lee Advertising      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    **

Lee Procurement

Solutions Co.

   Lee Procurement Solutions Co - AP      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    **

Lee Procurement

Solutions Co.

   Lee Procurement - Internal Transfer      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Publications, Inc.    North County Times 1721 Lbx      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Publications, Inc.    North County Times 1722      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    **



--------------------------------------------------------------------------------

Annex F

Page 2

 

 

Name of Assignor

  

Description

of Deposit Account

  

Account Number

  

Name of Bank, Address

and Contact Information

  

Jurisdiction of Bank
(determined in
accordance with

UCC § 9-304)

  

Excluded

Accounts

marked

with **

Lee Enterprises, Inc.    Billings Gazette    [redacted]   

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Journal Star Printing Co.    The Journal Star - Lincoln      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Consolidated Holdings Co.    Rapid City Journal      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Enterprises, Inc.    Beatrice Daily Sun      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Sioux City Newspapers, Inc.    Sioux City      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Enterprises, Inc.    Herald & Review #1112 - Decatur      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** INN Partners L.C.    Inn LC dba Townnews 0102      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Enterprises, Inc.    Racine Journal #1302      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Enterprises, Inc.    Missoulian #1242      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Enterprises, Inc.    The Quad City Times      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Enterprises, Inc.    Bismarck Tribune      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Publications, Inc.    The Sentinel #1542 Carlisle      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    **



--------------------------------------------------------------------------------

Annex F

Page 3

 

 

Name of Assignor

  

Description

of Deposit Account

  

Account Number

  

Name of Bank, Address

and Contact Information

  

Jurisdiction of Bank
(determined in
accordance with

UCC § 9-304)

  

Excluded

Accounts

marked

with **

Lee Publications, Inc.    The Times #1702 - Munster    [redacted]   

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Publications, Inc.    The Times #1700 - Munster      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Publications, Inc.    Waterloo Courier #1780      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Enterprises, Inc.    Globe Gazette 1220 - Mason City      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Enterprises, Inc.    The Independent Record - Helena      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Enterprises, Inc.    Montana Standard - Butte      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Enterprises, Inc.    Mini Nickel 3120 - Bozeman      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Enterprises, Inc.    Corvallis Gazette Times      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Enterprises, Inc.    The Southern Illinoisan - Carbondale
     

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Publications, Inc.    Daily News - Longview      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Enterprises, Inc.    Missoulian 1240      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Enterprises, Inc.    Missoulian #1243 Rack Dep      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    **



--------------------------------------------------------------------------------

Annex F

Page 4

 

 

Name of Assignor

  

Description

of Deposit Account

  

Account Number

  

Name of Bank, Address

and Contact Information

  

Jurisdiction of Bank
(determined in
accordance with

UCC § 9-304)

  

Excluded

Accounts

marked

with **

Lee Enterprises, Inc.    River Valley Newspaper 1162   

[redacted]

  

US Bank

201 W.  2nd Street

Davenport, IA 52801

   New York    ** Lee Publications, Inc.    Times News #1642      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Publications, Inc.    Times & Democrat      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Publications, Inc.    Journal Gazette - Mattoon      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Publications, Inc.    Casper Star Tribune #1560      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Publications, Inc.    Ledger Independent #1660 -Maysville
     

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Enterprises, Inc.    Chippewa Herald 1072      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Enterprises, Inc.    Farm & Ranch      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Enterprises, Inc.    The Prairie Star 3472      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Enterprises, Inc.    Midwest Messenger Plaindealer -
Tekamah      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Enterprises, Inc.    Tri State Neighbor 3040      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Enterprises, Inc.    Tri State Neighbor 3042      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    **



--------------------------------------------------------------------------------

Annex F

Page 5

 

 

Name of Assignor

  

Description

of Deposit Account

  

Account Number

  

Name of Bank, Address

and Contact Information

  

Jurisdiction of Bank
(determined in
accordance with

UCC § 9-304)

  

Excluded

Accounts

marked

with **

Journal Star Printing Co.    Lincoln Journal Star 1180   

[redacted]

  

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Publications, Inc.    Post Star #1582 - Glens Falls      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Publications, Inc.    The Citizen #1502 - Auburn      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Enterprises, Inc.    Columbus Telegram      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Enterprises, Inc.    Fremont Tribune      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Journal Star Printing Co.    Plattsmouth Journal      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Enterprises, Inc.    Montana Magazine      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Enterprises, Inc.    River Valley Newspaper 1160      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Enterprises, Inc.    Thrifty Nickel #3322      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Enterprises, Inc.    Muscatine Journal      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Enterprises, Inc.    The Quad City Times      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Publications, Inc.    Elko Daily Free Press CC      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    **



--------------------------------------------------------------------------------

Annex F

Page 6

 

 

Name of Assignor

  

Description

of Deposit Account

  

Account Number

  

Name of Bank, Address

and Contact Information

  

Jurisdiction of Bank
(determined in
accordance with

UCC § 9-304)

  

Excluded

Accounts

marked

with **

Lee Publications, Inc.    Elko daily Free Press OTC   

[redacted]

  

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Publications, Inc.    Burley Rupert OTC      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Publications, Inc.    Times & Democrat Lb 4024      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Enterprises, Inc.    Racine Journal Times      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Enterprises, Inc.    Quad City Times - ACH acct      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Enterprises, Inc.    Quad City Times - Postal Acct      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Publications, Inc.    Times News Twin Falls      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Enterprises, Inc.    The Southern Illinoisan - Carbondale
     

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Enterprises, Inc.    Herald Review 111 - Decatur      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Enterprises, Inc.    Iowa Farmer Today      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Publications, Inc.    The Sentinel Carlisle      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    **

Lee Consolidated

Holdings Co.

   Black Hills Weekly      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    **



--------------------------------------------------------------------------------

Annex F

Page 7

 

 

Name of Assignor

  

Description

of Deposit Account

  

Account Number

  

Name of Bank, Address

and Contact Information

  

Jurisdiction of Bank
(determined in
accordance with

UCC § 9-304)

  

Excluded

Accounts

marked

with **

Lee Enterprises, Inc.    Missoulian    [redacted]   

US Bank

201 W.  2nd Street

Davenport, IA 52801

   New York    ** Lee Enterprises, Inc.    Racine Journal Times - Lockbox      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Publications, Inc.    Post Star dba Glens Falls      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Publications, Inc.    The Citizen - Auburn      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Enterprises, Inc.    River Valley Newspaper Group      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Enterprises, Inc.    Lee Agri Media      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Enterprises, Inc.    Lee Enterprises Inc corporate
depository      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    ** Lee Publications, Inc.    The Sentinel Carlisle      

US Bank

201 W. 2nd Street

Davenport, IA 52801

   New York    **

Lee Enterprises,

Incorporated

   Columbus Telegram      

First National Bank

2623 13th Street

Columbus, NE 68601

402-564-1481

Jeanette Dean

jdean@fnni.com

      **

Lee Enterprises,

Incorporated

   River Valley Newspaper Group/Coulee News      

Union State Bank

120 S Mill St PO Box 870

West Salem, WI 54669

608-786-0600

Steve Zeman

      **

Lee Enterprises,

Incorporated

   David City Banner Press      

First National Bank of Omaha

397 Fourth Street

David City, NE 68632

402-267-6011

Patty Vaca

pvaca@fnni.com

      **



--------------------------------------------------------------------------------

Annex F

Page 8

 

 

Name of Assignor

  

Description

of Deposit Account

  

Account Number

  

Name of Bank, Address

and Contact Information

  

Jurisdiction of Bank
(determined in
accordance with

UCC § 9-304)

  

Excluded

Accounts

marked

with **

Lee Enterprises,

Incorporated

   Fremont Tribune    [redacted]   

Fremont National Bank

152 East 6th Street PO Box 228

Fremont, NE 68026

402-721-1050

Norma Zepeda

nzepeda@fremontnational.com

      **

Lee Enterprises,

Incorporated

   Muscatine Journal      

Central State Bank

301 Iowa Avenue PO Box 146

Muscatine, IA 52761

563-263-3131

Cyndi Luth

cyndi.luth@cbibanks.com

      **

Lee Enterprises,

Incorporated

   Ravalli Republic      

First Security Bank

100 W Main St

Hamilton, MT 59840

406-363-3551

      **

Lee Enterprises,

Incorporated

   The Missoulian/Hamilton Rack-Ravalli      

First Security Bank

100 W Main St

Hamilton, MT 59840

406-363-3551

      **

Lee Enterprises,

Incorporated

   Tomah Journal      

First Bank

1021 Superior Ave

Tomah, WI 54660

608-372-7525

Cynthia Erdman

      **

Lee Enterprises,

Incorporated

   Vernon County Broadcaster-Viroqua      

Citizens First Bank

101 S Main St

Viroqua, WI 54665

608-637-3133

Ron Moilien

      **

Lee Consolidated

Holdings Co.

   Chadron Record      

First National Bank

421 Cedar Street

Chadron, NE 69337

308-432-5552

Steve Cleveland

scleveland@fnbchadron.com

      ** Journal-Star Printing Co.    Plattsmouth      

Plattsmouth State Bank

PO Box 340

Plattsmouth, NE 68048

402-296-2265

Deb Null

dnull@plattsmouthbank.com

      **



--------------------------------------------------------------------------------

Annex F

Page 9

 

 

Name of Assignor

  

Description

of Deposit Account

  

Account Number

  

Name of Bank, Address

and Contact Information

  

Jurisdiction of Bank
(determined in
accordance with

UCC § 9-304)

  

Excluded

Accounts

marked

with **

Lee Publications, Inc.    Auburn - Adv    [redacted]   

First Niagara Bank

115 Genesee Street

Auburn, NY 13021

315-255-5121

Nancy Thomas

nancy.thomas@fnfg.com

   *Subject to Post Closing Letter dated January 30, 2012 –To be determined   
Lee Publications, Inc.    Auburn - Circ      

First Niagara Bank

115 Genesee Street

Auburn, NY 13021

315-255-5121

Nancy Thomas

nancy.thomas@fnfg.com

      ** Lee Publications, Inc.    Carlisle      

F & M Trust

20 South Main Street PO Box 6010

Chanbersburg, PA 17201

888-264-6116

Dianne Cornman

dianne.cornman@f-mtrust.com

   New York    Lee Publications, Inc.    Orangeburg      

SCBT National Association Orangeburg SC

PO Box 100115

Columbia, SC 29202

800-277-2175

Robert Hill Jr

customercare@scbtonline.com

   *Subject to Post Closing Letter dated January 30, 2012– To be determined   
Lee Publications, Inc.    Twin Falls-      

1st Federal

383 Shoshone Street North PO Box 249

Twin Falls, ID 83303

Robyn Sabins

rsabins@firstfd.com

      ** Sioux City Newspapers, Inc.    Sioux City      

Great Southern Bank

329 Pierce St

Sioux City, IA 51101

712-277-0246

Cindy Aspeotis

      **

Lee Enterprises,

Incorporated

   Carbondale      

Regions Bank

601 East Main Street PO Box 2108

Carbondale, IL 62902

Attn: Jacek Wiltonwski

618-529-2700 Ext 230

   *Subject to Post Closing Letter dated January 30, 2012– To be determined   



--------------------------------------------------------------------------------

Annex F

Page 10

 

 

Name of Assignor

  

Description

of Deposit Account

  

Account Number

  

Name of Bank, Address

and Contact Information

  

Jurisdiction of Bank
(determined in
accordance with

UCC § 9-304)

  

Excluded

Accounts

marked

with **

Lee Enterprises, Incorporated    Carbondale    [redacted]   

Regions Bank

601 East Main Street PO Box 2108 Carbondale, IL 62902

Attn: Jacek Wiltonwski

618-529-2700 Ext 230

      ** Lee Enterprises, Incorporated    Decatur      

Soy Capital Bank & Trust Company

455 North Main Street

Decatur, IL 62523

217-429-8710

Attn: Melissa Frye

mfrye@soybank.com

   *Subject to Post Closing Letter dated January 30, 2012– To be determined   
Lee Publications, Inc.    Glens Falls      

Glens Falls National Bank & Trust

250 Glen Street

Glens Falls, NY 12801

518-745-1000 ext 231

Attn: Paul Delgado

emclaughlin@arrowbank.com

   New York    Lee Enterprises, Incorporated    Schuyler Sun - NE weeklies Co.
308      

Pinnacle Bank

Po Box 427

Schuyler, NE 68661

Attn: Gwen M. Mach

      ** Lee Publications, Inc.    Longview      

Heritage Bank

927 Commerce Ave. PO Box 1518

Longview, WA 98632

360-501-7350

Attn: Rachelle Mayrott

   New York    Lee Enterprises, Incorporated    Winona Daily News      

Merchant’s Bank

102 East 3rd Street

Winona, MN 55987

507-457-1190

Attn: Tammy Johnson

tajohnson@merchantsbank.com

      ** Lee Enterprises, Incorporated    Racine      

Johnson Bank

555 Main Street , Ste 100

Racine, WI 53403

Attn: Tara Panasewicz

tpanasewicz@johnsonbank.com

   New York   



--------------------------------------------------------------------------------

Annex F

Page 11

 

 

Name of Assignor

  

Description

of Deposit Account

  

Account Number

  

Name of Bank, Address

and Contact Information

  

Jurisdiction of Bank
(determined in
accordance with

UCC § 9-304)

  

Excluded

Accounts

marked

with **

Lee Consolidated Holdings Co.    Black Hills Weeklies    [redacted]   

First Interstate Bank 333 West Blvd Ste 100

Rapid City, SD 57709

605-348-3322

Attn: Danni Barry

danni.barry@fib.com

      **

Lee Enterprises,

Incorporated

   Globe Gazette - Mason City      

First Citizen’s National Bank

2601 4th Street SW

Mason City, IA 50401

641-423-1600 Ext 3315

Attn: Tiffany Nonnweiler

tnonnwei@firstcitizensnb.com

   *Subject to Post Closing Letter dated January 30, 2012– To be determined   

Lee Enterprises,

Incorporated

  

Globe Gazette - Mason City

Bar-B-Q Account

     

First Citizen’s National Bank

2601 4th Street SW

Mason City, IA 50401

641-423-1600 Ext 3315

Attn: Tiffany Nonnweiler

tnonnwei@firstcitizensnb.com

      **



--------------------------------------------------------------------------------

ANNEX G

to

SECURITY AGREEMENT

Form of Control Agreement Regarding Deposit Accounts

AGREEMENT (as amended, modified, restated and/or supplemented from time to time,
this “Agreement”), dated as of             ,20[_], among the undersigned
assignor (the “Assignor”) DEUTSCHE BANK TRUST COMPANY AMERICAS, not in its
individual capacity but solely as Collateral Agent (the “Collateral Agent”), and
            (the “Deposit Account Bank”), as the “bank” (as defined in
Section 9-102 of the UCC as in effect on the date hereof in the State of
            (the “UCC”)) with which one or more deposit accounts (as defined in
Section 9-102 of the UCC) are maintained by the Assignor (with all such deposit
accounts now or at any time in the future maintained by the Assignor with the
Deposit Account Bank being herein called the “Deposit Accounts”).

W I T N E S S E T H :

WHEREAS, the Assignor, various other assignors and the Collateral Agent have
entered into a Security Agreement, dated as of [            ], (as amended,
amended and restated, modified or supplemented from time to time, the “Security
Agreement”), under which, among other things, in order to secure the payment of
the Obligations (as defined in the Security Agreement), the Assignor has granted
a security interest to the Collateral Agent for the benefit of the Secured
Creditors (as defined in the Security Agreement) in all of the right, title and
interest of the Assignor in and into any and all “deposit accounts” (as defined
in Section 9-102 of the UCC) and in all monies, securities, instruments and
other investments deposited therein from time to time (collectively, herein
called the “Collateral”); and

WHEREAS, the Assignor desires that the Deposit Account Bank enter into this
Agreement in order to establish “control” (as defined in Section 9-104 of the
UCC) in each Deposit Account at any time or from time to time maintained with
the Deposit Account Bank, and to provide for the rights of the parties under
this Agreement with respect to such Deposit Accounts;

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

1.    Assignor’s Dealings with Deposit Accounts; Notice of Exclusive Control.
Until the Deposit Account Bank shall have received from the Collateral Agent a
Notice of Exclusive Control (as defined below), the Assignor shall be entitled
to present items drawn on and otherwise to withdraw or direct the disposition of
funds from the Deposit Accounts and give instructions in respect of the Deposit
Accounts; provided, however, that the Assignor may not, and the Deposit Account
Bank agrees that it shall not permit the Assignor to, without the Collateral
Agent’s prior written consent, close any Deposit Account. If the Collateral
Agent



--------------------------------------------------------------------------------

Annex G

Page 2

 

shall give to the Deposit Account Bank a notice of the Collateral Agent’s
exclusive control of the Deposit Accounts, which notice states that it is a
“Notice of Exclusive Control” (a “Notice of Exclusive Control”), only the
Collateral Agent shall be entitled to withdraw funds from the Deposit Accounts,
to give any instructions in respect of the Deposit Accounts and any funds held
therein or credited thereto or otherwise to deal with the Deposit Accounts.

2.    Collateral Agent’s Right to Give Instructions as to Deposit Accounts.
(a) Notwithstanding the foregoing or any separate agreement that the Assignor
may have with the Deposit Account Bank, the Collateral Agent shall be entitled,
for purposes of this Agreement, at any time to give the Deposit Account Bank
instructions as to the withdrawal or disposition of any funds from time to time
credited to any Deposit Account, or as to any other matters relating to any
Deposit Account or any other Collateral, without further consent from the
Assignor. The Assignor hereby irrevocably authorizes and instructs the Deposit
Account Bank, and the Deposit Account Bank hereby agrees, to comply with any
such instructions from the Collateral Agent without any further consent from the
Assignor. Such instructions may include the giving of stop payment orders for
any items being presented to any Deposit Account for payment. The Deposit
Account Bank shall be fully entitled to rely on, and shall comply with, such
instructions from the Collateral Agent even if such instructions are contrary to
any instructions or demands that the Assignor may give to the Deposit Account
Bank. In case of any conflict between instructions received by the Deposit
Account Bank from the Collateral Agent and the Assignor, the instructions from
the Collateral Agent shall prevail.

(b)    It is understood and agreed that the Deposit Account Bank’s duty to
comply with instructions from the Collateral Agent regarding the Deposit
Accounts is absolute, and the Deposit Account Bank shall be under no duty or
obligation, nor shall it have the authority, to inquire or determine whether or
not such instructions are in accordance with the Security Agreement or any other
Credit Document (as defined in the Credit Agreement referred to in the Security
Agreement), nor seek confirmation thereof from the Assignor or any other Person.

3.    Assignor’s Exculpation and Indemnification of Depository Bank. The
Assignor hereby irrevocably authorizes and instructs the Deposit Account Bank to
follow instructions from the Collateral Agent regarding the Deposit Accounts
even if the result of following such instructions from the Collateral Agent is
that the Deposit Account Bank dishonors items presented for payment from any
Deposit Account. The Assignor further confirms that the Deposit Account Bank
shall have no liability to the Assignor for wrongful dishonor of such items in
following such instructions from the Collateral Agent. The Deposit Account Bank
shall have no duty to inquire or determine whether the Assignor’s obligations to
the Collateral Agent are in default or whether the Collateral Agent is entitled,
under any separate agreement between the Assignor and the Collateral Agent, to
give any such instructions. The Assignor further agrees to be responsible for
the Deposit Account Bank’s customary charges and to indemnify the Deposit
Account Bank from and to hold the Deposit Account Bank harmless against any
loss, cost or expense that the Deposit Account Bank may sustain or incur in
acting upon instructions which the Deposit Account Bank believes in good faith
to be instructions from the Collateral Agent.



--------------------------------------------------------------------------------

Annex G

Page 3

 

4.    Subordination of Security Interests; Deposit Account Bank’s Recourse to
Deposit Accounts. The Deposit Account Bank hereby subordinates any claims and
security interests it may have against, or with respect to, any Deposit Account
at any time established or maintained with it by the Assignor (including any
amounts, investments, instruments or other Collateral from time to time on
deposit therein) to the security interests of the Collateral Agent (for the
benefit of the Secured Creditors) therein, and agrees that no amounts shall be
charged by it to, or withheld or set-off or otherwise recouped by it from, any
Deposit Account of the Assignor or any amounts, investments, instruments or
other Collateral from time to time on deposit therein; provided that the Deposit
Account Bank may, however, from time to time debit the Deposit Accounts for any
of its customary charges in maintaining the Deposit Accounts or for
reimbursement for the reversal of any provisional credits granted by the Deposit
Account Bank to any Deposit Account, to the extent, in each case, that the
Assignor has not separately paid or reimbursed the Deposit Account Bank
therefor.

5.    Representations, Warranties and Covenants of Deposit Account Bank. The
Deposit Account Bank represents and warrants to the Collateral Agent that:

(a)    The Deposit Account Bank constitutes a “bank” (as defined in
Section 9-102 of the UCC), that the jurisdiction (determined in accordance with
Section 9-304 of the UCC) of the Deposit Account Bank for purposes of each
Deposit Account maintained by the Assignor with the Deposit Account Bank shall
be one or more States within the United States.

(b)    The Deposit Account Bank shall not permit any Assignor to establish any
demand, time, savings, passbook or other account with it which does not
constitute a “deposit account” (as defined in Section 9-102 of the UCC).

(c)    The account agreements between the Deposit Account Bank and the Assignor
relating to the establishment and general operation of the Deposit Accounts
provide, whether specifically or generally, that the laws of              govern
secured transactions relating to the Deposit Accounts and that the Deposit
Account Bank’s “jurisdiction” for purposes of Section 9-304 of the UCC in
respect of the Deposit Accounts is             . The Deposit Account Bank will
not, without the Collateral Agent’s prior written consent, amend any such
account agreement so that the Deposit Account Bank’s jurisdiction for purposes
of Section 9-304 of the UCC is other than a jurisdiction permitted pursuant to
preceding clause (a). All account agreements in respect of each Deposit Account
in existence on the date hereof are listed on Annex A hereto and copies of all
such account agreements have been furnished to the Collateral Agent. The Deposit
Account Bank will promptly furnish to the Collateral Agent a copy of the account
agreement for each Deposit Account hereafter established by the Deposit Account
Bank for the Assignor.

(d)    The Deposit Account Bank has not entered and will not enter, into any
agreement with any other Person by which the Deposit Account Bank is obligated
to comply with instructions from such other Person as to the disposition of
funds from any Deposit Account or other dealings with any Deposit Account or
other of the Collateral.



--------------------------------------------------------------------------------

Annex G

Page 4

 

(e)    On the date hereof the Deposit Account Bank maintains no Deposit Accounts
for the Assignor other than the Deposit Accounts specifically identified in
Annex A hereto.

(f)    Any items or funds received by the Deposit Account Bank for the
Assignor’s account will be credited to said Deposit Accounts specified in
paragraph (e) above or to any other Deposit Accounts hereafter established by
the Deposit Account Bank for the Assignor in accordance with this Agreement.

(g)    The Deposit Account Bank will promptly notify the Collateral Agent of
each Deposit Account hereafter established by the Deposit Account Bank for the
Assignor (which notice shall specify the account number of such Deposit Account
and the location at which the Deposit Account is maintained), and each such new
Deposit Account shall be subject to the terms of this Agreement in all respects.

6.    Deposit Account Statements and Information. The Deposit Account Bank
agrees, and is hereby authorized and instructed by the Assignor, to furnish to
the Collateral Agent, at its address indicated below, copies of all account
statements and other information relating to each Deposit Account that the
Deposit Account Bank sends to the Assignor and to disclose to the Collateral
Agent all information requested by the Collateral Agent regarding any Deposit
Account.

7.    Conflicting Agreements. This Agreement shall have control over any
conflicting agreement between the Deposit Account Bank and the Assignor.

8.    Merger or Consolidation of Deposit Account Bank. Without the execution or
filing of any paper or any further act on the part of any of the parties hereto,
any bank into which the Deposit Account Bank may be merged or with which it may
be consolidated, or any bank resulting from any merger to which the Deposit
Account Bank shall be a party, shall be the successor of the Deposit Account
Bank hereunder and shall be bound by all provisions hereof which are binding
upon the Deposit Account Bank and shall be deemed to affirm as to itself all
representations and warranties of the Deposit Account Bank contained herein.

9.    Notices. (a) All notices and other communications provided for in this
Agreement shall be in writing (including facsimile) and sent to the intended
recipient at its address or telex or facsimile number set forth below:

       If to the Collateral Agent, at:

       60 Wall Street

       New York, New York 10005

       Attention: Susan Lefevre

       Telephone No.: (212) 250-6114

       Telecopier No.: (212) 797-5692

        If to the Assignor, at:



--------------------------------------------------------------------------------

Annex G

Page 5

 

                                                                              
                                                                               
           

If to the Deposit Account Bank, at:

                                                                               
                                                                              
                                            

or, as to any party, to such other address or telex or facsimile number as such
party may designate from time to time by notice to the other parties.

(b)    Except as otherwise provided herein, all notices and other communications
hereunder shall be delivered by hand or by commercial overnight courier
(delivery charges prepaid), or mailed, postage prepaid, or telexed or faxed,
addressed as aforesaid, and shall be effective (i) three business days after
being deposited in the mail (if mailed), (ii) when delivered (if delivered by
hand or courier) and (iii) or when transmitted with receipt confirmed (if
telexed or faxed); provided that notices to the Collateral Agent shall not be
effective until actually received by it.

10.    Amendment. This Agreement may not be amended, modified or supplemented
except in writing executed and delivered by all the parties hereto.

11.    Binding Agreement. This Agreement shall bind the parties hereto and their
successors and assign and shall inure to the benefit of the parties hereto and
their successors and assigns. Without limiting the provisions of the immediately
preceding sentence, the Collateral Agent at any time or from time to time may
designate in writing to the Deposit Account Bank a successor Collateral Agent
(at such time, if any, as such entity becomes the Collateral Agent under the
Security Agreement, or at any time thereafter) who shall thereafter succeed to
the rights of the existing Collateral Agent hereunder and shall be entitled to
all of the rights and benefits provided hereunder.

12.    Continuing Obligations. The rights and powers granted herein to the
Collateral Agent have been granted in order to protect and further perfect its
security interests in the Deposit Accounts and other Collateral and are powers
coupled with an interest and will be affected neither by any purported
revocation by the Assignor of this Agreement or the rights granted to the
Collateral Agent hereunder or by the bankruptcy, insolvency, conservatorship or
receivership of the Assignor or the Deposit Account Bank or by the lapse of
time. The rights of the Collateral Agent hereunder and in respect of the Deposit
Accounts and the other Collateral, and the obligations of the Assignor and
Deposit Account Bank hereunder, shall continue in effect until the security
interests of Collateral Agent in the Deposit Accounts and such other Collateral
have been terminated and the Collateral Agent has notified the Deposit Account
Bank of such termination in writing.



--------------------------------------------------------------------------------

Annex G

Page 6

 

13.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

14.    Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.

[Remainder of this page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

Annex G

Page 7

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first written above.

 

Assignor: [NAME OF ASSIGNOR] By:      

Name:

Title:

 

Collateral Agent: DEUTSCHE BANK TRUST COMPANY AMERICAS By:      

Name:

Title:

 

By:      

Name:

Title:

 

Deposit Account Bank: [NAME OF DEPOSIT ACCOUNT BANK] By:      

Name:

Title:



--------------------------------------------------------------------------------

ANNEX H

to

SECURITY AGREEMENT

DESCRIPTION OF COMMERCIAL TORT CLAIMS

 

Name of Assignor

  

Description of Commercial Tort Claims

None   

None over $100,000.00



--------------------------------------------------------------------------------

ANNEX I

to

SECURITY AGREEMENT

SCHEDULE OF MARKS AND APPLICATIONS;

INTERNET DOMAIN NAME REGISTRATIONS

 

1. Marks and Applications:

 

  a. Federal Marks (registered with the USPTO)

 

Owner

  

Mark

  

Reg. Date

  

Registration No.

INN Partners, L.C. d/b/a/

TownNews.com

   Ad-Owl    6/16/2009    3639360    MurlinStats    6/16/2009    3639364   
TownNews.com    6/16/2009    3639362

Lee Enterprises, Incorporated

   Best Bridal    9/16/2008    3501832    First. Best.    3/30/2010    3766801
   Journalstar.com    7/30/2002    2600249    Lincoln Journal Star    4/23/2002
   2563200    Rapid City Journal    11/29/2005    3019904    Sellitia.com   
2/2/2010    3745545    Sellitmt.com    9/1/2009    3678060    Sellitsandiego.com
   2/2/2010    3745546    Sellitwi.com    9/8/2009    3681720    Snoop   
6/9/1992    1693756    Today’s Deal Hop On It    7/5/2011    3988952    Wheels
For You    1/7/1997    2029349

Lee Procurement Solutions Co.

   Albany Democrat-Herald    8/9/2005    2983247    Beatrice Daily Sun   
9/13/2005    2995157    Billings Gazette    10/4/2005    3003817    Classic
Images    11/30/1993    1807513    Classic Images    12/7/1999    2297511   
Columbus Telegram    1/24/2006    3049194



--------------------------------------------------------------------------------

Annex I

Page 2

 

   Corncam    9/17/2002    2621368   

Corvallis Gazette-Times

   1/24/2006    3049193   

Films of the Golden Age

   1/27/1998    2133570   

Films of the Golden Age

   5/10/2011    3957298   

Fremont Tribune

   11/15/2005    3015260   

Globe Gazette

   1/10/2006    3040312   

Hollywords

   1/27/1998    2133569   

Independent Record

   12/13/2005    3027216   

Iowa Farmer Today

   7/1/1986    1399378   

La Crosse Tribune

   11/8/2005    3013050   

Magic City Experience

   7/19/2005    2973147   

Midwest Messenger

   8/10/1999    2269096   

Missoulian

   11/22/2005    3017463   

Montana Magazine

   5/7/1996    1972527   

Muscatine Journal

   2/7/2006    3057253   

North County Times

   4/19/2005    2941916   

On The River

   8/30/2005    2988937   

Quad-City Times

   3/8/2005    2930855   

Ravalli Republic

   12/6/2005    3023436   

Sioux City Journal

   11/1/2005    3010699   

The Bismarck Tribune

   12/27/2005    3034528   

The Chippewa Herald

   1/24/2006    3049359   

The Journal Times

   3/29/2005    2936435   

The Montana Standard

   5/3/2005    2946203   

The Post-Star

   12/13/2005    3026856   

The Southern Illinoisan

   1/17/2006    3044734   

The Times and Democrat

   7/12/2005    2967026   

The Times-News

   7/19/2005    2970506   

Tidy Rak

   8/25/1998    2184916   

Times-Courier

   1/24/2006    3049358



--------------------------------------------------------------------------------

Annex I

Page 3

 

   Tri-State Neighbor    2/25/1997    2040735    Winona Daily News    1/31/2006
   3053430    Winonanet    8/5/1997    2086288    Work For You    6/1/1999   
2249727    Your Mom    12/26/2006    3189898

Lee Publications, Inc.

   The Citizen    6/15/2004    2853531    The Ledger Independent    6/1/2004   
2847485

 

  b. Federal Applications

None.

 

  c. State Marks

 

Owner

  

Mark

  

Registration/

Filing/Issued

Date

  

Jurisdiction

  

Registration No.

Journal-Star

Printing Co.

   Lincoln Journal    5/26/1993    Nebraska    1247252    Lincoln Journal-Star
   5/26/1993    Nebraska    1247274    The Lincoln Star    5/26/1993    Nebraska
   1247296    TV Week    5/26/1993    Nebraska    1247285

Lee Enterprises,

Incorporated

   The Ravalli Post (and design)    2/3/2010    Montana    T027278    The Valley
Post (and design)    2/10/2010    Montana    T027327    Bismarck Tribune   
6/4/2003    North Dakota    19332100    Jeans Day! (and design)    5/27/1994   
North Dakota    6221200    Farm & Ranch Guide    11/27/1996    North Dakota   
16068800



--------------------------------------------------------------------------------

Annex I

Page 4

 

   For Sale By Owner    6/25/2003   

North

Dakota

   13597600    North Dakota Online    7/13/1994   

North

Dakota

   5263300    Pennysaver    7/17/1989    North Dakota    4852500    The Finder
   6/4/2003    North Dakota    19332000    The Journal Times    8/7/2002   
Wisconsin    20025300281    Turn to the Trib    1/25/2006    Wisconsin   
20065601291    Winona Daily News    3/5/2003    Wisconsin    20035301835   
Chippewa County Advertiser    9/27/2005    Wisconsin    20055600537    Chippewa
Valley Newspapers    3/5/2003    Wisconsin    20035301828    Dunn County
Reminder    8/24/2005    Wisconsin    20055600333    Dunn County Shopper   
9/21/2005    Wisconsin    20055600540    La Crosse Tribune    3/5/2003   
Wisconsin    20035301834    The Chippewa Herald    9/21/2005    Wisconsin   
20055600536    The Dunn County News    9/21/2005    Wisconsin    20055600539   
Your Family Shopper    9/21/2005    Wisconsin    20055600538   

La Crosse Tribune

County Amateur Golf

Championship

   3/10/2004    Wisconsin    20045401846 Lee Procurement Solutions Co.    Farm
Times    6/9/2003    Idaho    17749    Bettendorf News    4/9/1993    Iowa   
165703    Midwest Marketer    2/4/1992    Iowa    155904



--------------------------------------------------------------------------------

Annex I

Page 5

 

  La Crosse Tribune    5/3/1993    Minnesota    20682   Minnesota Farm Guide   
8/27/2002    Minnesota    32969   Winona Daily News    5/3/1993    Minnesota   
20681   Independent Record    8/8/1983    Montana    T013760   Missoulian   
3/18/1983    Montana    T013624   Penny Saver Wants Ads    5/14/1993    Montana
   T017401   Platen Press    6/21/1993    Montana    T017431   Smart Shopper   
10/18/2011    Montana    T028518   Thrifty Nickel Want Ads    5/10/1993   
Montana    T017389  

Your Free Paper

Thrifty Nickel Penny

Saver Want Ads

   5/10/1993    Montana    T017390   L Lincolns Premier Lifestyle Magazine   
5/14/2003    Nebraska    10045549  

Corvallis Gazette-

Times (and design)

   5/2/2003    Oregon    36754   Mid-Valley Sunday    9/27/2001    Oregon   
35405   Casper Star-Tribune    10/27/2003    Wyoming    2003-000456833



--------------------------------------------------------------------------------

Annex I

Page 6

 

2. Internet Domain Name Registrations:

Assignors may use domain names and/or be the registrant of record for domain
names that are beneficially owned by third parties that are not subject to or a
part of this Agreement and therefore those domain names are not listed in this
Annex I.

Assignors may own immaterial domain names that are not used and thus not
included in this Annex. Assignors may also have included immaterial domain names
in this Annex that are not in use. Domain names are set forth in this Annex
under the subsidiaries who are their beneficial owners; however, such domain
names may be formally registered to parties including: Lee Publications, Inc.,
Lee Procurement Solutions Co., Lee Enterprises, Lee Enterprises, Inc., INN
Partners L.C., or Lee Consolidated Holdings Co.

 

DOMAIN NAME

  

BENEFICIAL OWNER

agweekly.com

   Ag Weekly

dairymonthly.com

   Ag Weekly

farmtimes.com

   Ag Weekly

inlivestock.com

   Ag Weekly

albany-democratherald.com

   Albany Democrat-Herald

albanydemocrat-herald.com

   Albany Democrat-Herald

albanydemocrathearld.com

   Albany Democrat-Herald

albanydemocratherald.com

   Albany Democrat-Herald

beavergameday.com

   Albany Democrat-Herald

democrat-herald.com

   Albany Democrat-Herald

democrateherald.com

   Albany Democrat-Herald

democrathearld.com

   Albany Democrat-Herald

democratherald.com

   Albany Democrat-Herald

democratherald.xxx

   Albany Democrat-Herald

democratheraldnewspaper.com

   Albany Democrat-Herald

democraticherald.com

   Albany Democrat-Herald

dhonline.com

   Albany Democrat-Herald

dhwheelsforyou.com

   Albany Democrat-Herald

generationsoregon.com

   Albany Democrat-Herald

gtwheelsforyou.com

   Albany Democrat-Herald

lebanon-express.com

   Albany Democrat-Herald

midvalley.me

   Albany Democrat-Herald

mid-valley.me

   Albany Democrat-Herald

midvalleyhomefinder.com

   Albany Democrat-Herald

midvalleymediagroup.com

   Albany Democrat-Herald

midvalleynewspapers.com

   Albany Democrat-Herald

midvalleynow.com

   Albany Democrat-Herald

midvalleyrealestateextra.com

   Albany Democrat-Herald



--------------------------------------------------------------------------------

Annex I

Page 7

 

 

midvalleyrex.com

   Albany Democrat-Herald

midvalleysunday.com

   Albany Democrat-Herald

midvalleyvoice.com

   Albany Democrat-Herald

mventertainer.com

   Albany Democrat-Herald

mvinbusiness.com

   Albany Democrat-Herald

mvonline.com

   Albany Democrat-Herald

mvourtown.com

   Albany Democrat-Herald

mvvoice.com

   Albany Democrat-Herald

mvwheels.com

   Albany Democrat-Herald

sellitor.com

   Albany Democrat-Herald

welcometoalbany.com

   Albany Democrat-Herald

welcometocorvallis.com

   Albany Democrat-Herald

westernoregon.com

   Albany Democrat-Herald

beatricedailysun.com

   Beatrice Daily Sun

beatricedailysun.xxx

   Beatrice Daily Sun

sunlandbridal.com

   Beatrice Daily Sun

sunlandcelebrations.com

   Beatrice Daily Sun

sunlandpets.com

   Beatrice Daily Sun

bellefourchepost.com

   Belle Fourche Post and Bee

bellefourchepostandbee.com

   Belle Fourche Post and Bee

bfpost.com

   Belle Fourche Post and Bee

postandbee.com

   Belle Fourche Post and Bee

501blog.com

   Billings Gazette

bakkenhelpwanted.com

   Billings Gazette

bgbids.com

   Billings Gazette

billinggazette.com

   Billings Gazette

billingsbusiness.com

   Billings Gazette

billingsbusinesswatch.com

   Billings Gazette

billingsgazette.com

   Billings Gazette

billingsgazette.net

   Billings Gazette

billingsgazette.tv

   Billings Gazette

billingsgazette.xxx

   Billings Gazette

billingsgazzette.com

   Billings Gazette

billingshomeforsale.com

   Billings Gazette

billingshouseforsale.com

   Billings Gazette

billingsmagazine.com

   Billings Gazette

billingsthriftynickel.com

   Billings Gazette

billingswelcomehome.com

   Billings Gazette

catgrizinsider.com

   Billings Gazette

celebratebillings.com

   Billings Gazette

enjoybillings.com

   Billings Gazette



--------------------------------------------------------------------------------

Annex I

Page 8

 

gazoutdoors.com

   Billings Gazette

gazprepsports.com

   Billings Gazette

greentagsavings.com

   Billings Gazette

hopontodaysdeal.com

   Billings Gazette

hopontodaysdeals.com

   Billings Gazette

hopontotodaysdeal.com

   Billings Gazette

hopontotodaysdeals.com

   Billings Gazette

hotbuyscoolcash.com

   Billings Gazette

insideyellowstone.com

   Billings Gazette

insideyellowstonepark.com

   Billings Gazette

jobsbakken.com

   Billings Gazette

lifewisemagazine.com

   Billings Gazette

magiccityexperience.com

   Billings Gazette

magiccitymagazine.com

   Billings Gazette

montanafires.com

   Billings Gazette

montanaflyline.com

   Billings Gazette

montanaforum.com

   Billings Gazette

montanalandmagazine.com

   Billings Gazette

montanawheelsforyou.com

   Billings Gazette

montanawheelsforyou.net

   Billings Gazette

mybillingsgazette.com

   Billings Gazette

newsmontana.net

   Billings Gazette

savingsfortheseason.com

   Billings Gazette

sellitmontana.com

   Billings Gazette

sellitmt.com

   Billings Gazette

supersummersavings.com

   Billings Gazette

todaysdealbillings.com

   Billings Gazette

todaysdealhoponit.com

   Billings Gazette

todaysdealsbillings.com

   Billings Gazette

todaysdealshoponit.com

   Billings Gazette

westernbusinessnews.com

   Billings Gazette

workbakken.com

   Billings Gazette

workdakotas.com

   Billings Gazette

worknd.com

   Billings Gazette

workndakota.com

   Billings Gazette

worksdakota.com

   Billings Gazette

yellowstoneshopper.com

   Billings Gazette

ad-ink.net

   Bismarck Tribune

bismarcksportshow.com

   Bismarck Tribune

bismarcktribune.com

   Bismarck Tribune

bismarcktribune.xxx

   Bismarck Tribune



--------------------------------------------------------------------------------

Annex I

Page 9

 

bismarcktribunesportshow.com

   Bismarck Tribune

bismarktribune.com

   Bismarck Tribune

dakotawheels.com

   Bismarck Tribune

dakotawheels.net

   Bismarck Tribune

finderads.com

   Bismarck Tribune

ndbusinesswatch.com

   Bismarck Tribune

ndbusinesswatch.net

   Bismarck Tribune

ndfloods.com

   Bismarck Tribune

ndfloods.net

   Bismarck Tribune

ndcouponsource.com

   Bismarck Tribune

ndhirepower.com

   Bismarck Tribune

ndonline.com

   Bismarck Tribune

ndwheelsforyou.com

   Bismarck Tribune

southidahopress.com

   Burley South Idaho Press

burtcountyplaindealer.com

   Burt County Plaindealer

casperjournal.com

   Casper Journal

casperjournal.net

   Casper Journal

casperstartribune.com

   Casper Star-Tribune

casperstartribune.info

   Casper Star-Tribune

casperstartribune.net

   Casper Star-Tribune

casperstartribune.org

   Casper Star-Tribune

cnfr.net

   Casper Star-Tribune

jacksonholestartrib.com

   Casper Star-Tribune

livewellwyoming.com

   Casper Star-Tribune

mormontrail.net

   Casper Star-Tribune

mytribtown.com

   Casper Star-Tribune

pokes.trib.com

   Casper Star-Tribune

rodeo.trib.com

   Casper Star-Tribune

sellitwy.com

   Casper Star-Tribune

sellitwyo.com

   Casper Star-Tribune

sellitwyoming.com

   Casper Star-Tribune

startribuneauction.com

   Casper Star-Tribune

trib.com

   Casper Star-Tribune

tribextra.com

   Casper Star-Tribune

tribextra.net

   Casper Star-Tribune

walkacrosswyoming.com

   Casper Star-Tribune

wereadnatrona.com

   Casper Star-Tribune

wyomingjobquest.com

   Casper Star-Tribune

wyominglandmagazine.com

   Casper Star-Tribune

wyomingparadeofhomes.com

   Casper Star-Tribune

wyomingwheelsforyou.com

   Casper Star-Tribune



--------------------------------------------------------------------------------

Annex I

Page 10

 

 

wyomingwomensexpo.com

   Casper Star-Tribune

wyowheels.com

   Casper Star-Tribune

wyowheelsforyou.com

   Casper Star-Tribune

wyoworks.com

   Casper Star-Tribune

chadronnews.com

   Chadron Record

thechadronnews.com

   Chadron Record

carsautobody.net

   Chippewa Herald

carsautobodyofwisconsin.com

   Chippewa Herald

chippewa.com

   Chippewa Herald

chippewacountyadvertiser.com

   Chippewa Herald

chippewafalls.biz

   Chippewa Herald

chippewaherald.com

   Chippewa Herald

chippewavalleybusinessreport.com

   Chippewa Herald

chippewavalleymarket.com

   Chippewa Herald

chippewavalleynewspapers.com

   Chippewa Herald

chippewavalleynewspapers.net

   Chippewa Herald

coolcellstuff.com

   Chippewa Herald

countryrvwi.com

   Chippewa Herald

cvnews.net

   Chippewa Herald

cvshoppers.com

   Chippewa Herald

dnrdiecast.com

   Chippewa Herald

dunnconnect.com

   Chippewa Herald

dunncountyreminder.com

   Chippewa Herald

dunncountyshopper.com

   Chippewa Herald

dwn2earth.com

   Chippewa Herald

dwntoearth.com

   Chippewa Herald

eauclairehomeseller.com

   Chippewa Herald

economyfurniture.net

   Chippewa Herald

economyfurniture.us

   Chippewa Herald

economystorage.info

   Chippewa Herald

economywarehouse.com

   Chippewa Herald

elite-audio.com

   Chippewa Herald

entertainmentsolutions.tv

   Chippewa Herald

entsolution.net

   Chippewa Herald

freshnkleen.com

   Chippewa Herald

horseofadifferentcolor.info

   Chippewa Herald

ironwoodlogcreations.com

   Chippewa Herald

jackconstruction-menomonie.com

   Chippewa Herald

justkissitgoodbuy.com

   Chippewa Herald

lakelanddoorsllc.com

   Chippewa Herald

leeversfreshfoods.com

   Chippewa Herald



--------------------------------------------------------------------------------

Annex I

Page 11

 

menomoniehomeseller.com

   Chippewa Herald

monkeycompanies.com

   Chippewa Herald

nitrodjs.com

   Chippewa Herald

oakgardensassistedliving.com

   Chippewa Herald

premierpoolsspas.com

   Chippewa Herald

theetcmag.com

   Chippewa Herald

thememorymakers.com

   Chippewa Herald

vallysrestaurant.com

   Chippewa Herald

wihomeseller.com

   Chippewa Herald

Wisconsin-auctions.com

   Chippewa Herald

wisconsinwheelsforyou.com

   Chippewa Herald

wissotagreen.com

   Chippewa Herald

wissotagreen.net

   Chippewa Herald

wissotasprings.com

   Chippewa Herald

yourfamilyshopper.com

   Chippewa Herald

auburnpub.com

   Citizen

auburnpub.xxx

   Citizen

skjournal.com

   Citizen

skaneatelesjournal.com

   Citizen

classicimages.com

   Classic Images

columbusareachoice.com

   Columbus Telegram

columbustelegram.com

   Columbus Telegram

columbustelegram.xxx

   Columbus Telegram

schuyler-sun.com

   Columbus Telegram

thebanner-press.com

   Columbus Telegraph

corvallisgazettetimes.com

   Corvallis Gazette-Times

gazettetimes.com

   Corvallis Gazette-Times

gazettetimes.xxx

   Corvallis Gazette-Times

gtconnect.com

   Corvallis Gazette-Times

bestpracticeslowercolumbia.com

   Daily News

columbiaviews.biz

   Daily News

columbiaviews.com

   Daily News

columbiaviews.info

   Daily News

columbiaviews.net

   Daily News

cowlitzcalendar.com

   Daily News

cowlitzevents.com

   Daily News

cowlitztomorrow.com

   Daily News

gofourthfestival.org

   Daily News

hairydeals.com

   Daily News

lokeco.biz

   Daily News

lokeco.info

   Daily News



--------------------------------------------------------------------------------

Annex I

Page 12

 

 

lokeco.net

   Daily News

lokeco.org

   Daily News

lokeco.us

   Daily News

lowercolumbiamedia.com

   Daily News

mytdn.com

   Daily News

shoplocalitmatters.com

   Daily News

tdn.com

   Daily News

tdnnin.com

   Daily News

tdn-nin.com

   Daily News

tdnnin.org

   Daily News

tdn-nin.org

   Daily News

tdnpreps.com

   Daily News

wheelsforyoutdn.com

   Daily News

dunnconnect.com

   Dunn County News

dunncountyreminder.com

   Dunn County Reminder

dunncountyshopper.com

   Dunn County Shopper

elkodaily.com

   Elko Daily Free Press

elkodaily.xxx

   Elko Daily Free Press

elkovisitor.com

   Elko Daily Free Press

miningquarterly.com

   Elko Daily Free Press

ag-ads.com

   Farm and Ranch Guide

agads.com

   Farm and Ranch Guide

agbuzz.com

   Farm and Ranch Guide

agonthego.com

   Farm and Ranch Guide

farmandranchguide.com

   Farm and Ranch Guide

farmequipmentcenter.com

   Farm and Ranch Guide

farms4sale.com

   Farm and Ranch Guide

illinoisfarmertoday.com

   Farm and Ranch Guide

minnesotafarmguide.com

   Farm and Ranch Guide

minnesotafarmguide.net

   Farm and Ranch Guide

missourifarmertoday.com

   Farm and Ranch Guide

mobileagsource.com

   Farm and Ranch Guide

brittnewstribune.com

   Forest City Summit

forestcitysummit.com

   Forest City Summit

winnebagoshopper.com

   Forest City Summit

foxxyshoppers.com

   Foxxy Shopper - LaCrosse

lacrossefoxxy.com

   Foxxy Shopper - LaCrosse

lacrossefoxxyshopper.com

   Foxxy Shopper - LaCrosse

fremontneb.com

   Fremont Tribune

fremonttribune.com

   Fremont Tribune

fremonttribune.xxx

   Fremont Tribune



--------------------------------------------------------------------------------

Annex I

Page 13

 

 

ftrib.com

   Fremont Tribune

burtonwood.com

   Globe-Gazette/Sunday Globe

charliebrownchildcare.com

   Globe-Gazette/Sunday Globe

clearlakeshoppes.com

   Globe-Gazette/Sunday Globe

firstgabrielsonagency.com

   Globe-Gazette/Sunday Globe

globegazette.com

   Globe-Gazette/Sunday Globe

globegazette.net

   Globe-Gazette/Sunday Globe

globegazette.xxx

   Globe-Gazette/Sunday Globe

iowaauctionsonline.com

   Globe-Gazette/Sunday Globe

leecampersmc.com

   Globe-Gazette/Sunday Globe

leescampersmc.com

   Globe-Gazette/Sunday Globe

masoncityglobegazette.com

   Globe-Gazette/Sunday Globe

masoncityshopper.com

   Globe-Gazette/Sunday Globe

minnesotaauctionsonline.com

   Globe-Gazette/Sunday Globe

niowarealty.com

   Globe-Gazette/Sunday Globe

northiowanews.com

   Globe-Gazette/Sunday Globe

northiowarealty.net

   Globe-Gazette/Sunday Globe

southbridgemall.net

   Globe-Gazette/Sunday Globe

trksp.com

   Globe-Gazette/Sunday Globe

wrightiniowa.com

   Globe-Gazette/Sunday Globe

accessdecatur.com

   Herald & Review

decaturfood.com

   Herald & Review

decaturguide.com

   Herald & Review

decaturguide.net

   Herald & Review

decaturheraldreview.com

   Herald & Review

decaturlimited.com

   Herald & Review

decaturwelikeithere.com

   Herald & Review

getoutandgolf.net

   Herald & Review

herald-review.com

   Herald & Review

herald-review.xxx

   Herald & Review

heraldandreview.com

   Herald & Review

heraldreview.com

   Herald & Review

hrpreps.com

   Herald & Review

myh-r.com

   Herald & Review

nowdrivingonline.com

   Herald & Review

sellitil.com

   Herald & Review

sellitil.net

   Herald & Review

sellitillinois.com

   Herald & Review

sellitillinois.net

   Herald & Review

thebusiness-journal.com

   Herald & Review

theprairieshopper.com

   Herald & Review



--------------------------------------------------------------------------------

Annex I

Page 14

 

 

welikeithere.com

   Herald & Review

williamstreetpress.com

   Herald & Review

workforyouillinois.com

   Herald & Review

hotspringsstar.com

   Hot Springs Star

houstonconews.com

   Houston County News

lacrescent.com

   Houston County News

adit.com

   Independent Record Technical Services

dividemag.com

   Independent Record Technical Services

flightmagazine.org

   Independent Record Technical Services

helenahomegallery.com

   Independent Record Technical Services

helenahomeseller.com

   Independent Record Technical Services

helenair.com

   Independent Record Technical Services

helenair.mobi

   Independent Record Technical Services

helenair.net

   Independent Record Technical Services

helenair.xxx

   Independent Record Technical Services

helenalifestyles.com

   Independent Record Technical Services

helenatopjobs.com

   Independent Record Technical Services

montanabeltway.com

   Independent Record Technical Services

spectatorsguidemontana.com

   Independent Record Technical Services

spectatorsguidemt.com

   Independent Record Technical Services

theindependentrecord.com

   Independent Record Technical Services

ad-owl.com

   INN Partners, L.C.

anytimeanything.com

   INN Partners, L.C.

anytimenews.com

   INN Partners, L.C.

anytownnews.com

   INN Partners, L.C.

artisticdisplayads.com

   INN Partners, L.C.

bigfoot-print.com

   INN Partners, L.C.

bloxcms.com

   INN Partners, L.C.

buysellbuy.com

   INN Partners, L.C.

carsortrucks.com

   INN Partners, L.C.

commercialpropertiesmontana.com

   INN Partners, L.C.

commercialpropertiesmt.com

   INN Partners, L.C.

commercialpropertymontana.com

   INN Partners, L.C.

commercialpropertymt.com

   INN Partners, L.C.

communitypapers.com

   INN Partners, L.C.

cool-ads.com

   INN Partners, L.C.

dotconnectmedia.com

   INN Partners, L.C.

flippinflies.com

   INN Partners, L.C.

florencecivicclub.com

   INN Partners, L.C.

gritzblitz.com

   INN Partners, L.C.

grumpyguy.com

   INN Partners, L.C.



--------------------------------------------------------------------------------

Annex I

Page 15

 

 

hawaiionline.net

   INN Partners, L.C.

homeforu.net

   INN Partners, L.C.

huskerillustrated.com

   INN Partners, L.C.

imgworldwide.com

   INN Partners, L.C.

innsites.net

   INN Partners, L.C.

innstats.net

   INN Partners, L.C.

inntours.net

   INN Partners, L.C.

kauaitimes.net

   INN Partners, L.C.

kool-ads.com

   INN Partners, L.C.

leeunionfree.com

   INN Partners, L.C.

leeunionfree.net

   INN Partners, L.C.

lonestarjobnetwork.com

   INN Partners, L.C.

monsterjobnetwork.com

   INN Partners, L.C.

murlinstats.net

   INN Partners, L.C.

newspaperjobnetwork.com

   INN Partners, L.C.

niyouthcenter.com

   INN Partners, L.C.

nostlguild.com

   INN Partners, L.C.

osceolaclassifieds.com

   INN Partners, L.C.

ourjobnetwork.com

   INN Partners, L.C.

peakmagazine.net

   INN Partners, L.C.

poincianaclassifieds.com

   INN Partners, L.C.

qcdoc.org

   INN Partners, L.C.

soonerstateclassifieds.com

   INN Partners, L.C.

special-sections.com

   INN Partners, L.C.

theywantyourduesinstlouis.com

   INN Partners, L.C.

thisisyourhome.net

   INN Partners, L.C.

townnews-cms.com

   INN Partners, L.C.

townnews-design.com

   INN Partners, L.C.

townnews-mail.com

   INN Partners, L.C.

townnews-redesign.com

   INN Partners, L.C.

townnews-staging.com

   INN Partners, L.C.

townnews.biz

   INN Partners, L.C.

townnews.com

   INN Partners, L.C.

townnews.usa

   INN Partners, L.C.

townnewsdesign.com

   INN Partners, L.C.

townsendcommunication.com

   INN Partners, L.C.

yourjobnetwork.com

   INN Partners, L.C.

westlawnmarket.com

   INN Partners, L.C.

wiredpartners.net

   INN Partners, L.C.

agonthego.com

   Iowa Farmer Today

combinecam.com

   Iowa Farmer Today



--------------------------------------------------------------------------------

Annex I

Page 16

 

 

corncam.com

   Iowa Farmer Today

cropblog.com

   Iowa Farmer Today

cropwatchblog.com

   Iowa Farmer Today

dairycam.com

   Iowa Farmer Today

iowafarmer.biz

   Iowa Farmer Today

iowafarmer.com

   Iowa Farmer Today

iowafarmer.info

   Iowa Farmer Today

iowafarmertoday.com

   Iowa Farmer Today

iowavotersguide.com

   Iowa Farmer Today

marketwatchonline.com

   Iowa Farmer Today

midwestmarketer.com

   Iowa Farmer Today

mobileagsource.com

   Iowa Farmer Today

soybeancam.com

   Iowa Farmer Today

tractorcam.com

   Iowa Farmer Today

262scene.com

   Journal Times

262thescene.com

   Journal Times

animalcrackersjazz.com

   Journal Times

battlegroundwisconsin.com

   Journal Times

bikeracine.com

   Journal Times

burlingtonbeat.com

   Journal Times

bustedwi.com

   Journal Times

caledoniacommunity.com

   Journal Times

cheese-o-sphere.com

   Journal Times

cheeseosphere.com

   Journal Times

cycleusa.com

   Journal Times

designanad.com

   Journal Times

discoverburlingtononline.com

   Journal Times

discoverracinecounty.com

   Journal Times

greatwheelsforyou.com

   Journal Times

journaltimes.com

   Journal Times

journaltimes.xxx

   Journal Times

journaltimesonline.com

   Journal Times

jtcommunity.com

   Journal Times

jtnie.com

   Journal Times

jtsportspage.com

   Journal Times

kenoshareport.com

   Journal Times

lighthouserun.com

   Journal Times

mallofwis.com

   Journal Times

myjournaltimes.com

   Journal Times

plattsmouthjournal.com

   Journal Times

racineanimalcrackers.com

   Journal Times



--------------------------------------------------------------------------------

Annex I

Page 17

 

 

racinebears.com

   Journal Times

racinebusinessmachines.com

   Journal Times

racinecareerfest.com

   Journal Times

racinecats.com

   Journal Times

racinecounty.com

   Journal Times

racinecountybride.com

   Journal Times

racinecountyhomes.net

   Journal Times

racinecountyjobs.net

   Journal Times

racinecountywheels.net

   Journal Times

racinecoupons.com

   Journal Times

racinedining.com

   Journal Times

racinedogdays.com

   Journal Times

racinedowntown.com

   Journal Times

racinejournaltimes.com

   Journal Times

racinelighthouserun.com

   Journal Times

racinepennysaver.com

   Journal Times

racinepublicart.com

   Journal Times

racinereport.com

   Journal Times

racinesportszone.com

   Journal Times

racinetv.com

   Journal Times

racineweddings.com

   Journal Times

racinewinterfest.com

   Journal Times

rageracine.com

   Journal Times

readershipeditor.com

   Journal Times

relocatetosewisconsin.com

   Journal Times

scene262.com

   Journal Times

schoolsportsstars.com

   Journal Times

searchkenosha.com

   Journal Times

searchkenosha.net

   Journal Times

searchracine.com

   Journal Times

searchracine.net

   Journal Times

sellitkenosha.com

   Journal Times

sellitracine.com

   Journal Times

sellitwi.com

   Journal Times

shopforu.com

   Journal Times

shopinracine.com

   Journal Times

talkinbaseballandbrewers.com

   Journal Times

talkinbrewers.com

   Journal Times

the262scene.com

   Journal Times

thejournaltimes.com

   Journal Times

thescene262.com

   Journal Times



--------------------------------------------------------------------------------

Annex I

Page 18

 

 

usedcarskenosha.com

   Journal Times

usedcarsracine.com

   Journal Times

voteinracine.com

   Journal Times

windpointcommunity.com

   Journal Times

wisconsinsportfishingclubs.com

   Journal Times

wisconsinwportfishingclubs.com

   Journal Times

woelfelworld.com

   Journal Times

wrightinracine.com

   Journal Times

youknowmoore.com

   Journal Times

7riversads.com

   LaCrosse Tribune

7riverscars.com

   LaCrosse Tribune

7riversclassifieds.com

   LaCrosse Tribune

7rivershomes.com

   LaCrosse Tribune

7riversjobfair.com

   LaCrosse Tribune

7riversjobs.com

   LaCrosse Tribune

7riversmarketplace.com

   LaCrosse Tribune

7riverswebsites.com

   LaCrosse Tribune

bestofrivervalley.com

   LaCrosse Tribune

bestoftherivervalley.com

   LaCrosse Tribune

bike-trails.net

   LaCrosse Tribune

couleenews.com

   LaCrosse Tribune

courierlifenews.com

   LaCrosse Tribune

getitrivervalley.com

   LaCrosse Tribune

healthylivingtoday.net

   LaCrosse Tribune

holmencourier.com

   LaCrosse Tribune

homeselleronline.com

   LaCrosse Tribune

insidepreps.com

   LaCrosse Tribune

jacksoncountychronicle.com

   LaCrosse Tribune

jimmygillman.com

   LaCrosse Tribune

lacrossenet.com

   LaCrosse Tribune

lacrossetribune.com

   LaCrosse Tribune

lacrossetribune.net

   LaCrosse Tribune

lacrossetribune.org

   LaCrosse Tribune

lacrossetribune.xxx

   LaCrosse Tribune

lxtrb.mobi

   LaCrosse Tribune

melrose-chronicle.com

   LaCrosse Tribune

mybellaonline.com

   LaCrosse Tribune

myliveonline.com

   LaCrosse Tribune

my.rivervalleyvoice.com

   LaCrosse Tribune

onalaskacommunitylife.com

   LaCrosse Tribune

onalaskalife.com

   LaCrosse Tribune



--------------------------------------------------------------------------------

Annex I

Page 19

 

 

rivervalleyblogs.com

   LaCrosse Tribune

rivervalleybusinessreport.com

   LaCrosse Tribune

rivervalleynewspapers.com

   LaCrosse Tribune

rivervalleyoutdoors.com

   LaCrosse Tribune

rivervalleyvoice.com

   LaCrosse Tribune

rvbr.com

   LaCrosse Tribune

salutingservice.com

   LaCrosse Tribune

spartafoxxyshopper.com

   LaCrosse Tribune

strayvoltage.org

   LaCrosse Tribune

strictly-golf.com

   LaCrosse Tribune

tomahjournal.com

   LaCrosse Tribune

tricountyfoxxy.com

   LaCrosse Tribune

vernonbroadcaster.com

   LaCrosse Tribune

westbytimes.com

   LaCrosse Tribune

wheelsforyou-online.com

   LaCrosse Tribune

wheelswebsite.com

   LaCrosse Tribune

windn.mobi

   LaCrosse Tribune

winonafoxxy.com

   LaCrosse Tribune

winonafoxxyshopper.com

   LaCrosse Tribune

lawrencecountyjournal.com

   Lawrence County Journal

lebanon-express.com

   Lebanon Express

lebanon-express.xxx

   Lebanon Express

brackencommunity.com

   Ledger Independent

bracken-online.com

   Ledger Independent

flemingcommunity.com

   Ledger Independent

flemingsburg-online.com

   Ledger Independent

georgetown-online.com

   Ledger Independent

ledger-independent.com

   Ledger Independent

lewisco-online.com

   Ledger Independent

maysville.com

   Ledger Independent

maysville-online.com

   Ledger Independent

maysville-online.xxx

   Ledger Independent

ripleyohio-online.com

   Ledger Independent

robertsoncommunity.com

   Ledger Independent

theledgerindependent.com

   Ledger Independent

westunion-online.com

   Ledger Independent

leeagrimedia.com

   Lee Agri-Media

leeagrimedia.net

   Lee Agri-Media

5centads.com

   Lee Enterprises

agri-marketplace.com

   Lee Enterprises

agrimarketplace.com

   Lee Enterprises



--------------------------------------------------------------------------------

Annex I

Page 20

 

 

bigskyfires.com

   Lee Enterprises

communityforum.com

   Lee Enterprises

decatur.biz

   Lee Enterprises

digitaldemocracy.com

   Lee Enterprises

getitcentral.com

   Lee Enterprises

gregschermer.com

   Lee Enterprises

guild-lee.com

   Lee Enterprises

guild-lee.net

   Lee Enterprises

guild-lee.org

   Lee Enterprises

iowavoter.com

   Lee Enterprises

lawrencecountycentennial.com

   Lee Enterprises

lee-eteam.com

   Lee Enterprises

lee-guild.com

   Lee Enterprises

lee-guild.net

   Lee Enterprises

lee-guild.org

   Lee Enterprises

lee-interactive.com

   Lee Enterprises

lee-online.com

   Lee Enterprises

lee-watch.com

   Lee Enterprises

lee-watch.net

   Lee Enterprises

lee-watch.org

   Lee Enterprises

lee.net

   Lee Enterprises

leeag.com

   Lee Enterprises

leecmstraining.com

   Lee Enterprises

leeent.net

   Lee Enterprises

leeenterprises.biz

   Lee Enterprises

leeenterprises.com

   Lee Enterprises

leelocal.com

   Lee Enterprises

leenorthwestpublishing.com

   Lee Enterprises

leetemplates.com

   Lee Enterprises

leetraining.com

   Lee Enterprises

mjonline.com

   Lee Enterprises

mtfires.com

   Lee Enterprises

muscatine.biz

   Lee Enterprises

muscatinepost.com

   Lee Enterprises

mvtrio.com

   Lee Enterprises

nickelads.com

   Lee Enterprises

nickelads.org

   Lee Enterprises

outdoormotors.com

   Lee Enterprises

riverfloodwatch.com

   Lee Enterprises

shawano.biz

   Lee Enterprises

takemethere.net

   Lee Enterprises



--------------------------------------------------------------------------------

Annex I

Page 21

 

 

takemethere.org

   Lee Enterprises

thechoiceonline.com

   Lee Enterprises

thunderinthehills.com

   Lee Enterprises

todaysvoter.com

   Lee Enterprises

vocap.com

   Lee Enterprises

voicecapture.com

   Lee Enterprises

wheelforyou.com

   Lee Enterprises

wheelsforyouonline.com

   Lee Enterprises

wiredpartners.net

   Lee Enterprises

wiredpartnerswebdesign.com

   Lee Enterprises

wiredpartnerswebhosting.com

   Lee Enterprises

wisconsinhomes.com

   Lee Enterprises

workforyou.com

   Lee Enterprises

yourvoiceatlee.com

   Lee Enterprises

cattleseller.com

   Lee Procurement Solutions Co.

402411.com

   Lincoln Journal Star

apartmentsforyou.com

   Lincoln Journal Star

beatriceexperts.com

   Lincoln Journal Star

celebratenebraska.com

   Lincoln Journal Star

discoverbeatrice.com

   Lincoln Journal Star

discoverfremont.com

   Lincoln Journal Star

discoverlincoln.com

   Lincoln Journal Star

discovernebraska.com

   Lincoln Journal Star

fremontexperts.com

   Lincoln Journal Star

huskerexpress.com

   Lincoln Journal Star

huskerextra.com

   Lincoln Journal Star

huskerfootball.com

   Lincoln Journal Star

journalstar.com

   Lincoln Journal Star

journalstar.xxx

   Lincoln Journal Star

journalstarads.com

   Lincoln Journal Star

kansaswheelsforyou.com

   Lincoln Journal Star

lincolnhomesandrealestate.com

   Lincoln Journal Star

lincolnjobs.com

   Lincoln Journal Star

lincolnjournalstar.com

   Lincoln Journal Star

lincolnswitch.com

   Lincoln Journal Star

lmagazinelincoln.com

   Lincoln Journal Star

mystarcitysports.com

   Lincoln Journal Star

nebraskahomesandrealestate.com

   Lincoln Journal Star

nebraskaspot.com

   Lincoln Journal Star

nebraskaspot.net

   Lincoln Journal Star

nebraskawheelsforyou.com

   Lincoln Journal Star



--------------------------------------------------------------------------------

Annex I

Page 22

 

 

nebweb.com

   Lincoln Journal Star

neighborhoodextra.com

   Lincoln Journal Star

onemagazineomaha.com

   Lincoln Journal Star

outdoorwheels.com

   Lincoln Journal Star

outdoorwheelsforyou.com

   Lincoln Journal Star

rentalsforyou.com

   Lincoln Journal Star

saddleupnebraska.com

   Lincoln Journal Star

sellitnebraska.com

   Lincoln Journal Star

starcityhealth.com

   Lincoln Journal Star

sunlanddiningcard.com

   Lincoln Journal Star

switchlincoln.com

   Lincoln Journal Star

ultimatehomedelivery.com

   Lincoln Journal Star

wheelsforyou.com

   Lincoln Journal Star

wheelsforyoukansas.com

   Lincoln Journal Star

wheelsforyounebraska.com

   Lincoln Journal Star

workforyounebraska.com

   Lincoln Journal Star

masoncitynet.com

   Mason City Shopper

jg-tc.com

   Mattoon Journal-Gazette

jg-tc.xxx

   Mattoon Journal-Gazette

blackhillspress.com

   Meade County Times-Tribune

meadecountytimes.com

   Meade County Times-Tribune

meadecountytimestribune.com

   Meade County Times-Tribune

midwestmessenger.com

   Midwest Messenger

ruralvoterguide.com

   Midwest Messenger

saddleupkansas.com

   Midwest Messenger

saddleupnebraska.com

   Midwest Messenger

midwestbullseye.com

   Midwest Producer

midwestproducer.com

   Midwest Producer

gallatingold.com

   Mini Nickel

mininickel.com

   Mini Nickel

iowafarmguide.com

   Minnesota Farm Guide

autopartsplustools.com

   Missoulian

beerandwinemt.com

   Missoulian

bigskysportshow.com

   Missoulian

billingsbeacon.com

   Missoulian

billingsbeacon.net

   Missoulian

billingshomeseller.com

   Missoulian

billspieceofmind.com

   Missoulian

bitterrootbeacon.com

   Missoulian

bitterrootbeacon.net

   Missoulian

bitterrootevents.com

   Missoulian



--------------------------------------------------------------------------------

Annex I

Page 23

 

 

bitterrootevents.net

   Missoulian

bitterrootfamilies.com

   Missoulian

bitterrootflatfinder.com

   Missoulian

bitterroothomeseller.com

   Missoulian

bitterrootmotel.net

   Missoulian

bitterrootpolitics.com

   Missoulian

bitterrootrecreation.com

   Missoulian

bitterrootwomensnetwork.com

   Missoulian

bobcatgrowler.com

   Missoulian

bobcatgrowler.net

   Missoulian

bradyssportsmansurplus.com

   Missoulian

bridesandgroomsmontana.com

   Missoulian

bridesandgroomsmt.com

   Missoulian

buffalopost.net

   Missoulian

buttebeacon.com

   Missoulian

buttebeacon.net

   Missoulian

butteevents.net

   Missoulian

buttehomeseller.com

   Missoulian

buymontana.net

   Missoulian

catgrowler.com

   Missoulian

catgrowler.net

   Missoulian

couponingmissoula.com

   Missoulian

diningoutmissoula.com

   Missoulian

easylivingexpo.com

   Missoulian

eholidaymarketplace.com

   Missoulian

enjoymontana.com

   Missoulian

eyeincamera.com

   Missoulian

farranproperties.com

   Missoulian

flatheadhomeseller.com

   Missoulian

flatheadlakenews.com

   Missoulian

flatheadvalleynews.com

   Missoulian

graduationmattersmissoula.com

   Missoulian

graduationmattersmissoula.org

   Missoulian

greatfallsbeacon.com

   Missoulian

greatfallsbeacon.net

   Missoulian

grizfootball.com

   Missoulian

grizmania.com

   Missoulian

grizpawblog.com

   Missoulian

griztube.com

   Missoulian

grizzlygrowler.com

   Missoulian

grizzlygrowler.net

   Missoulian



--------------------------------------------------------------------------------

Annex I

Page 24

 

 

grizzlynickel.com

   Missoulian

guidemontana.com

   Missoulian

hamiltonbeacon.com

   Missoulian

hamiltonbeacon.net

   Missoulian

hamiltonhomeseller.com

   Missoulian

healthandfitness101.com

   Missoulian

helenabeacon.com

   Missoulian

helenabeacon.net

   Missoulian

holidayathometour.com

   Missoulian

hoparts.com

   Missoulian

i-five.net

   Missoulian

i-ninety.net

   Missoulian

incamera360.com

   Missoulian

inthelupe.com

   Missoulian

kalispellevents.com

   Missoulian

kalispellevents.net

   Missoulian

kalispellhomeseller.com

   Missoulian

knowyourvino.com

   Missoulian

lastbestlist.com

   Missoulian

lastbestlist.mobi

   Missoulian

lastbestlist.net

   Missoulian

lendersinthebuff.com

   Missoulian

lifeintheroot.com

   Missoulian

livingoutdoorsmt.com

   Missoulian

livingwellmontana.com

   Missoulian

livingwellmt.com

   Missoulian

lmgworldwide.net

   Missoulian

misoodle.com

   Missoulian

missoulabeacon.com

   Missoulian

missoulabeacon.net

   Missoulian

missouladealers.com

   Missoulian

missouladns.com

   Missoulian

missouladowntownjobs.com

   Missoulian

missoulaeditor.com

   Missoulian

missoulaentertainer.com

   Missoulian

missoulaeventscenter.com

   Missoulian

missoulaeventscenter.net

   Missoulian

missoulaeventscenter.org

   Missoulian

missoulaflatfinder.com

   Missoulian

missoulafoodie.com

   Missoulian

missoulahomeseller.com

   Missoulian



--------------------------------------------------------------------------------

Annex I

Page 25

 

 

missoulahomesellers.com

   Missoulian

missoulajobblast.com

   Missoulian

missoulajobblast.mobi

   Missoulian

missoulameetings.com

   Missoulian

missoulamom.com

   Missoulian

missoulanews.mobi

   Missoulian

missoulapaws.com

   Missoulian

missoulapets.com

   Missoulian

missoulaprep.com

   Missoulian

missoulapreps.com

   Missoulian

missoulaprepzone.com

   Missoulian

missoulapublicart.com

   Missoulian

missoularedtape.com

   Missoulian

missoularentalfinder.com

   Missoulian

missoulaschoice.com

   Missoulian

missoulasearch.mobi

   Missoulian

missoulatube.com

   Missoulian

missoulian.com

   Missoulian

missoulian.net

   Missoulian

missoulian.us

   Missoulian

missoulian.xxx

   Missoulian

missoulianads.com

   Missoulian

missoulianentertainer.com

   Missoulian

missouliannews.mobi

   Missoulian

missoulianprepzone.com

   Missoulian

missouliantube.com

   Missoulian

missoulien.com

   Missoulian

mmgmontana.com

   Missoulian

montanaadventurer.com

   Missoulian

montanaautofinder.com

   Missoulian

montanabeacon.com

   Missoulian

montanabeacon.net

   Missoulian

montanabeerblog.com

   Missoulian

montanabeerblog.net

   Missoulian

montanabiggame.com

   Missoulian

montanacareerexpo.com

   Missoulian

montanaclub.com

   Missoulian

montanaelections.net

   Missoulian

montanaflatfinder.com

   Missoulian

montanagigs.com

   Missoulian

montanagrowler.com

   Missoulian



--------------------------------------------------------------------------------

Annex I

Page 26

 

 

montanagrowler.net

   Missoulian

montanaheartsmart.com

   Missoulian

montanahomeseller.com

   Missoulian

montanahomesforyou.com

   Missoulian

montanahomesforyou.net

   Missoulian

montanahomesforyou.org

   Missoulian

montanajobblast.com

   Missoulian

montanajobblast.mobi

   Missoulian

montanamessenger.com

   Missoulian

montananews.mobi

   Missoulian

montanaonsale.com

   Missoulian

montanaonsale.mobi

   Missoulian

montanaonsale.net

   Missoulian

montanaonsale.org

   Missoulian

montanasculturaltreasures.com

   Missoulian

montanasnowsports.com

   Missoulian

montanatracker.com

   Missoulian

movingtobillings.com

   Missoulian

movingtobillings.net

   Missoulian

movingtobillings.org

   Missoulian

movingtobozeman.com

   Missoulian

movingtobozeman.net

   Missoulian

movingtobozeman.org

   Missoulian

movingtobutte.com

   Missoulian

movingtobutte.net

   Missoulian

movingtobutte.org

   Missoulian

movingtogreatfalls.com

   Missoulian

movingtogreatfalls.net

   Missoulian

movingtogreatfalls.org

   Missoulian

movingtohamilton.com

   Missoulian

movingtohamilton.net

   Missoulian

movingtohamilton.org

   Missoulian

movingtohelena.com

   Missoulian

movingtohelena.net

   Missoulian

movingtohelena.org

   Missoulian

movingtokalispell.com

   Missoulian

movingtokalispell.net

   Missoulian

movingtokalispell.org

   Missoulian

movingtomissoula.com

   Missoulian

movingtomissoula.net

   Missoulian

movingtomissoula.org

   Missoulian



--------------------------------------------------------------------------------

Annex I

Page 27

 

 

mtadventurer.com

   Missoulian

mtautofinder.com

   Missoulian

mtbeerblog.com

   Missoulian

mtbeerblog.net

   Missoulian

mtdealers.com

   Missoulian

mtevents.net

   Missoulian

mtgrowler.com

   Missoulian

mtgrowler.net

   Missoulian

mtheartsmart.com

   Missoulian

mtheartwise.com

   Missoulian

mtinbusiness.com

   Missoulian

mtmessenger.com

   Missoulian

mtoutdoorrec.com

   Missoulian

mtpreps.com

   Missoulian

mtrmg.com

   Missoulian

mtwheelsforyou.com

   Missoulian

mtwheelsforyou.net

   Missoulian

mymissoulian.com

   Missoulian

narpmmontana.com

   Missoulian

narpmmontana.org

   Missoulian

newwestevents.com

   Missoulian

newwestnews.mobi

   Missoulian

nickellbag.com

   Missoulian

nickellsbag.com

   Missoulian

novcoparts.com

   Missoulian

novcotools.com

   Missoulian

nwtraveldirectory.com

   Missoulian

ourcodeofthewest.com

   Missoulian

ourcodeofthewest.net

   Missoulian

partsplustools.com

   Missoulian

playfulmissoula.com

   Missoulian

playfulmissoula.net

   Missoulian

playfulmissoula.org

   Missoulian

playinmissoula.com

   Missoulian

playinmissoula.org

   Missoulian

prosandpreps.com

   Missoulian

ravallipost.net

   Missoulian

ravallirant.com

   Missoulian

rediscovermt.com

   Missoulian

sgm-partners.com

   Missoulian

speakupmissoula.com

   Missoulian



--------------------------------------------------------------------------------

Annex I

Page 28

 

 

spokepatterns.com

   Missoulian

talkingtrout.com

   Missoulian

talktroutmontana.com

   Missoulian

thedigitalbear.com

   Missoulian

us-101.net

   Missoulian

westernmontana360.com

   Missoulian

westernmontanabusinessreview.com

   Missoulian

whitefishhomeseller.com

   Missoulian

whygraduationmatters.com

   Missoulian

whygraduationmatters.org

   Missoulian

wildflowerwalks.com

   Missoulian

wmtbr.com

   Missoulian

workmt.com

   Missoulian

workwy.com

   Missoulian

zulatube.com

   Missoulian

mcpress.com

   Mitchell County Press-News

buyitmt.com

   Montana Magazine

montanamagazine.com

   Montana Magazine

mtfootball.com

   Montana Magazine

mtprepsports.com

   Montana Magazine

rentitmt.com

   Montana Magazine

bozemanexplore.com

   Montana Standard

bozemantributary.com

   Montana Standard

butterats.com

   Montana Standard

butterats.net

   Montana Standard

butterats.org

   Montana Standard

diggerbeat.com

   Montana Standard

montanastandard.com

   Montana Standard

mtjobexpo.com

   Montana Standard

mtstandard.com

   Montana Standard

mtstandard.xxx

   Montana Standard

tributaryonline.com

   Montana Standard

classicimages.com

   Muscatine Journal

filmsofthegoldenage.com

   Muscatine Journal

muscatinejournal.com

   Muscatine Journal

muscatinejournal.xxx

   Muscatine Journal

aguangacommunity.info

   North County Times

anzacommunity.info

   North County Times

bonsallcommunity.info

   North County Times

californian.com

   North County Times

californiancareers.com

   North County Times



--------------------------------------------------------------------------------

Annex I

Page 29

 

 

calvarsity.com

   North County Times

camppendletoncommunity.info

   North County Times

canyonlakecommunity.info

   North County Times

cardiffbytheseacommunity.info

   North County Times

carlsbadcommunity.info

   North County Times

carmelvalleycommunity.info

   North County Times

coastalsocal.com

   North County Times

delmarcommunity.info

   North County Times

eastcountytimes.net

   North County Times

ectimes.net

   North County Times

encinitascommunity.info

   North County Times

escondidocommunity.info

   North County Times

fallbrookcommunity.info

   North County Times

hemetcommunity.info

   North County Times

idylwildcommunity.info

   North County Times

juliancommunity.info

   North County Times

lajollacommunity.info

   North County Times

lakeelsinorecommunity.info

   North County Times

locallivenews.com

   North County Times

menifeecommunity.info

   North County Times

murrietacommunity.info

   North County Times

mynctimes.com

   North County Times

ncthomes.com

   North County Times

ncthomesearch.net

   North County Times

nctimes.com

   North County Times

nctimes.net

   North County Times

nctimes.xxx

   North County Times

nctvarsity.com

   North County Times

northcountycareers.com

   North County Times

northcountylocal.com

   North County Times

northcountylocalnews.com

   North County Times

northcountytimes.com

   North County Times

oceansidecommunity.info

   North County Times

palacommunity.info

   North County Times

paumavalleycommunity.info

   North County Times

powaycommunity.info

   North County Times

ramonacommunity.info

   North County Times

ranchobernardocommunity.info

   North County Times

ranchosantafecommunity.info

   North County Times

sandiegocommunity.info

   North County Times

sanmarcoscommunity.info

   North County Times



--------------------------------------------------------------------------------

Annex I

Page 30

 

 

sellitca.com

   North County Times

sellitnorthcounty.com

   North County Times

sellitsandiego.com

   North County Times

solanabeachcommunity.info

   North County Times

temeculacommunity.info

   North County Times

todayslocalnews.net

   North County Times

valleycentercommunity.info

   North County Times

vistacommunity.info

   North County Times

wildomarcommunity.info

   North County Times

northernblackhillsweeklygroup.com

   Northern Black Hills Weekly Group

cass-news.com

   Plattsmouth Journal

plattsmouthjournal.com

   Plattsmouth Journal

adirondackphantoms.com

   Post-Star

adirondackphantoms.net

   Post-Star

adkhealth.com

   Post-Star

adkphantoms.com

   Post-Star

adkscene.com

   Post-Star

allthingsadirondack.com

   Post-Star

bestoftheregion.com

   Post-Star

glensfallsleader.com

   Post-Star

glensfallsleader.net

   Post-Star

glensfallsleader.org

   Post-Star

mypostar.com

   Post-Star

poststar.biz

   Post-Star

poststar.com

   Post-Star

poststar.info

   Post-Star

poststar.mobi

   Post-Star

poststar.net

   Post-Star

poststar.org

   Post-Star

poststar.tv

   Post-Star

poststar.xxx

   Post-Star

queensburycitizen.com

   Post-Star

queensburycitizen.net

   Post-Star

queensburycitizen.org

   Post-Star

saratogapoststar.com

   Post-Star

seeadirondacks.com

   Post-Star

seeglensfalls.com

   Post-Star

seelakegeorge.com

   Post-Star

seesaratoga.com

   Post-Star

thepoststar.com

   Post-Star

wheelsforyou.net

   Post-Star



--------------------------------------------------------------------------------

Annex I

Page 31

 

 

agalmanac.com

   Prairie Star

theprairiestar.com

   Prairie Star

qcthriftynickel.com

   QC Thrifty Nickel

bhcb.org

   Quad-City Times

bix7.com

   Quad-City Times

celebrateqc.com

   Quad-City Times

getitqca.com

   Quad-City Times

hawkeyeprinting.com

   Quad-City Times

hawkmania.com

   Quad-City Times

iatnt.com

   Quad-City Times

iltnt.com

   Quad-City Times

iowapulse.com

   Quad-City Times

iowatnt.com

   Quad-City Times

midwesttruckntractor.com

   Quad-City Times

mntnt.com

   Quad-City Times

nebtnt.com

   Quad-City Times

patriotmotorsqc.com

   Quad-City Times

qcbicycleweek.com

   Quad-City Times

qcbusinessjournal.com

   Quad-City Times

qcdailydeal.com

   Quad-City Times

qcdailydeals.com

   Quad-City Times

qcgetit.com

   Quad-City Times

qchighschools.com

   Quad-City Times

qcmediachallenge.com

   Quad-City Times

qcmoms.com

   Quad-City Times

qcneighbor.com

   Quad-City Times

qcneighbors.com

   Quad-City Times

qcontheriver.com

   Quad-City Times

qcpreps.com

   Quad-City Times

qcshops.com

   Quad-City Times

qctimes.com

   Quad-City Times

qctimes.net

   Quad-City Times

qctimes.tv

   Quad-City Times

qctimes.xxx

   Quad-City Times

qctoday.com

   Quad-City Times

qctplus60.com

   Quad-City Times

qctplus60.org

   Quad-City Times

qcvalues.com

   Quad-City Times

qcvarsity.com

   Quad-City Times

qcwatchblog.com

   Quad-City Times

qcwheels.com

   Quad-City Times



--------------------------------------------------------------------------------

Annex I

Page 32

 

 

qcwinc.com

   Quad-City Times

quad-citiesonline.com

   Quad-City Times

quad-citytimes.com

   Quad-City Times

quadcitiessportscommission.com

   Quad-City Times

quadcitypreps.com

   Quad-City Times

quadcitytimes.com

   Quad-City Times

quadcityvarsity.com

   Quad-City Times

quadsville.com

   Quad-City Times

sellitqc.com

   Quad-City Times

thebettendorfnews.com

   Quad-City Times

thedavenportnews.com

   Quad-City Times

themolinenews.com

   Quad-City Times

therockislandnews.com

   Quad-City Times

tjstruckntrailer.com

   Quad-City Times

tricoprinting.com

   Quad-City Times

truck-and-tractor.com

   Quad-City Times

truck-n-tractor.com

   Quad-City Times

wagsauto.com

   Quad-City Times

witnt.com

   Quad-City Times

bellefourchecommunity.com

   Rapid City Journal

bhflavor.com

   Rapid City Journal

bhjobfair.com

   Rapid City Journal

blackhawkcommunity.com

   Rapid City Journal

blackhillsbandit.com

   Rapid City Journal

blackhillsbusinessjournal.com

   Rapid City Journal

blackhillsclassifieds.com

   Rapid City Journal

blackhillsclassifieds.net

   Rapid City Journal

blackhillscommunity.com

   Rapid City Journal

blackhillsdiscovered.com

   Rapid City Journal

blackhillsgovernment.com

   Rapid City Journal

blackhillshealthjournal.com

   Rapid City Journal

blackhillshomejournal.com

   Rapid City Journal

blackhillsjobs.com

   Rapid City Journal

blackhillsjobs.net

   Rapid City Journal

blackhillsjournal.com

   Rapid City Journal

blackhillsjournal.net

   Rapid City Journal

blackhillsjournal.org

   Rapid City Journal

blackhillslive.com

   Rapid City Journal

blackhillspatriot.com

   Rapid City Journal

blackhillswheelsforyou.com

   Rapid City Journal

boxeldercommunity.com

   Rapid City Journal



--------------------------------------------------------------------------------

Annex I

Page 33

 

 

chadroncommunity.com

   Rapid City Journal

classifieds.thenewspaper.org

   Rapid City Journal

crawfordcommunity.net

   Rapid City Journal

custercommunity.com

   Rapid City Journal

dakotawire.net

   Rapid City Journal

dakotawire.org

   Rapid City Journal

deadwoodcommunity.com

   Rapid City Journal

deadwooddiscovered.com

   Rapid City Journal

deadwoodgaming.com

   Rapid City Journal

deadwoodgetaway.com

   Rapid City Journal

deadwoodgetaways.com

   Rapid City Journal

eaglebuttecommunity.com

   Rapid City Journal

edgemontcommunity.net

   Rapid City Journal

ellsworthcommunity.com

   Rapid City Journal

experts.rapidcityjournal.com

   Rapid City Journal

festivalofpresidents.com

   Rapid City Journal

fortpierrecommunity.com

   Rapid City Journal

gillettecommunity.com

   Rapid City Journal

harrisoncommunity.net

   Rapid City Journal

hayspringscommunity.com

   Rapid City Journal

hermosacommunity.com

   Rapid City Journal

hillcitycommunity.net

   Rapid City Journal

homejournal.biz

   Rapid City Journal

hotspringscommunity.com

   Rapid City Journal

leadcommunity.net

   Rapid City Journal

lead-deadwoodcommunity.com

   Rapid City Journal

milestones.rapidcityjournal.com

   Rapid City Journal

mountrushmorecommunity.com

   Rapid City Journal

newcastlecommunity.net

   Rapid City Journal

newellcommunity.net

   Rapid City Journal

newunderwoodcommunity.com

   Rapid City Journal

northernhillsclassifieds.com

   Rapid City Journal

northwestnebraskacommunity.com

   Rapid City Journal

nowhiring.rapidcityjournal.com

   Rapid City Journal

oelrichscommunity.com

   Rapid City Journal

phillipcommunity.com

   Rapid City Journal

pierrecommunity.com

   Rapid City Journal

ra-ee.rapidcityjournal.com

   Rapid City Journal

rapidcityclassifieds.net

   Rapid City Journal

rapidcityclassifieds.org

   Rapid City Journal

rapidcity.info

   Rapid City Journal



--------------------------------------------------------------------------------

Annex I

Page 34

 

 

rapidcitygovernment.com

   Rapid City Journal

rapidcityhomejournal.com

   Rapid City Journal

rapidcityjobs.com

   Rapid City Journal

rapidcityjobs.net

   Rapid City Journal

rapidcityjournal.com

   Rapid City Journal

rapidcityjournal.net

   Rapid City Journal

rapidcityjournal.org

   Rapid City Journal

rapidcityjournal.xxx

   Rapid City Journal

rapidcityjournaljr.com

   Rapid City Journal

rapidcity.outdoormotors.com

   Rapid City Journal

rapidcityrealestate.org

   Rapid City Journal

rapidcityschools.com

   Rapid City Journal

rapidcityschools.net

   Rapid City Journal

rapidcitysnowbird.com

   Rapid City Journal

rapidcity.wheelforyou.com

   Rapid City Journal

rapidcitywheelsforyou.com

   Rapid City Journal

rcjonline.com

   Rapid City Journal

rcjpropicks.com

   Rapid City Journal

rocksd.com

   Rapid City Journal

rocksouthdakota.com

   Rapid City Journal

rosebudcommunity.com

   Rapid City Journal

rushvillecommunity.com

   Rapid City Journal

saintongecommunity.com

   Rapid City Journal

sdbusinessjournal.com

   Rapid City Journal

sdlegislature.com

   Rapid City Journal

sdlegislature.net

   Rapid City Journal

sdprepzone.com

   Rapid City Journal

sdwheelsforyou.com

   Rapid City Journal

sdyellowjackets.com

   Rapid City Journal

shopsturgis.net

   Rapid City Journal

shopthehills.com

   Rapid City Journal

southdakotabusinessjournal.com

   Rapid City Journal

southdakotalegislature.com

   Rapid City Journal

southdakotaprepzone.com

   Rapid City Journal

southdakotarealestate.org

   Rapid City Journal

southdakotawheelsforyou.com

   Rapid City Journal

southernhillsclassifieds.com

   Rapid City Journal

spearfishcommunity.com

   Rapid City Journal

stevenscommunity.net

   Rapid City Journal

stongecommunity.com

   Rapid City Journal

sturgiscommunity.com

   Rapid City Journal



--------------------------------------------------------------------------------

Annex I

Page 35

 

 

sturgislinks.com

   Rapid City Journal

sturgisrallydaily.com

   Rapid City Journal

sturgisrallyvendors.com

   Rapid City Journal

summersetcommunity.net

   Rapid City Journal

sundancecommunity.net

   Rapid City Journal

taketheleapllc.com

   Rapid City Journal

thenewspaper.net

   Rapid City Journal

thenewspaper.org

   Rapid City Journal

tomsts.com

   Rapid City Journal

unioncentercommunity.com

   Rapid City Journal

uptoncommunity.com

   Rapid City Journal

wallcommunity.com

   Rapid City Journal

westriverclassifieds.com

   Rapid City Journal

whitewoodcommunity.com

   Rapid City Journal

bitterrootfamilies.com

   Ravalli Republic

bitterrootnews.com

   Ravalli Republic

bitterrootpolitics.com

   Ravalli Republic

bitterrootrecreation.com

   Ravalli Republic

ravallinews.com

   Ravalli Republic

ravallirepublic.com

   Ravalli Republic

ravallirepublic.xxx

   Ravalli Republic

carlislenews.com

   Sentinel

carlislepennsylvania.com

   Sentinel

carlislesentinel.com

   Sentinel

cumberlandlife.com

   Sentinel

cumberlink.com

   Sentinel

cumberlink.xxx

   Sentinel

mechanicsburgpa.com

   Sentinel

pawheelsforyou.com

   Sentinel

pennstatefan.com

   Sentinel

sentinel-news.com

   Sentinel

sentinelweekly.com

   Sentinel

shippensburgpa.com

   Sentinel

shippensburgsentinel.com

   Sentinel

shippsentinel.com

   Sentinel

shipsentinel.com

   Sentinel

iowainsider.com

   Sioux City Journal

firstinnation.com

   Sioux City Journal

groupsiouxpon.com

   Sioux City Journal

iowainsider.com

   Sioux City Journal

journalads.com

   Sioux City Journal



--------------------------------------------------------------------------------

Annex I

Page 36

 

 

journalgoodfellows.com

   Sioux City Journal

journalgoodfellows.net

   Sioux City Journal

journalgoodfellows.org

   Sioux City Journal

littleyellowdog.org

   Sioux City Journal

miracleinmapleton.com

   Sioux City Journal

mwcareerexpo.com

   Sioux City Journal

mwrcareerexpo.com

   Sioux City Journal

realestatesiouxland.com

   Sioux City Journal

scjbuzz.com

   Sioux City Journal

scjdealoftheday.com

   Sioux City Journal

sellitdakota.com

   Sioux City Journal

sellitia.com

   Sioux City Journal

sellitiowa.com

   Sioux City Journal

sellitsiouxland.com

   Sioux City Journal

sewheelsforyou.com

   Sioux City Journal

sfwheelsforyou.com

   Sioux City Journal

siouxcity.tv

   Sioux City Journal

siouxcityemployment.com

   Sioux City Journal

siouxcityjournal.com

   Sioux City Journal

siouxcityjournal.xxx

   Sioux City Journal

siouxcityjournaljr.com

   Sioux City Journal

siouxcityrealestateguide.com

   Sioux City Journal

siouxcityshoppersguide.com

   Sioux City Journal

siouxcitytalks.com

   Sioux City Journal

siouxcityweekender.com

   Sioux City Journal

siouxland.net

   Sioux City Journal

siouxland.tv

   Sioux City Journal

siouxlandactiveseniors.com

   Sioux City Journal

siouxlandbidandbuy.com

   Sioux City Journal

siouxlandbrides.com

   Sioux City Journal

siouxlandbusinessjournal.com

   Sioux City Journal

siouxlandbuzz.com

   Sioux City Journal

siouxlandcouponsource.com

   Sioux City Journal

siouxlandemployment.com

   Sioux City Journal

siouxlandevents.com

   Sioux City Journal

siouxlandgrooms.com

   Sioux City Journal

siouxlandhispanosunidos.com

   Sioux City Journal

siouxlandlive.com

   Sioux City Journal

siouxlandmoms.com

   Sioux City Journal

siouxlandnetwork.com

   Sioux City Journal

siouxlandnow.com

   Sioux City Journal



--------------------------------------------------------------------------------

Annex I

Page 37

 

 

siouxland.outdoormotors.com

   Sioux City Journal

siouxlandoutdoors.com

   Sioux City Journal

siouxlandpaws.com

   Sioux City Journal

siouxlandprep.com

   Sioux City Journal

siouxlandpreps.com

   Sioux City Journal

siouxlandprime.com

   Sioux City Journal

siouxlandrealtor.com

   Sioux City Journal

siouxlandshoppersguide.com

   Sioux City Journal

siouxlandsports.com

   Sioux City Journal

siouxlandsports.net

   Sioux City Journal

siouxlandtalks.com

   Sioux City Journal

siouxlandvarsity.com

   Sioux City Journal

siouxlandvoice.com

   Sioux City Journal

siouxlandweekender.com

   Sioux City Journal

siouxlandxl.com

   Sioux City Journal

siouxlanspaws.com

   Sioux City Journal

siouxpon.com

   Sioux City Journal

sux911.com

   Sioux City Journal

treesforsiouxland.com

   Sioux City Journal

treesforsiouxland.org

   Sioux City Journal

weeklyshoppersguide.com

   Sioux City Journal

wheelsforyouiowa.com

   Sioux City Journal

wheelsforyousiouxcity.com

   Sioux City Journal

wheelsforyousiouxland.com

   Sioux City Journal

work-ia.com

   Sioux City Journal

work-iowa.com

   Sioux City Journal

workforyouiowa.com

   Sioux City Journal

workforyousiouxcity.com

   Sioux City Journal

workforyousiouxland.com

   Sioux City Journal

tri-stateneighbor.com

   Sioux Falls Tri-State Neighbor

tristateneighbor.com

   Sioux Falls Tri-State Neighbor

southernblackhillsweeklygroup.com

   Southern Black Hills Weekly Group

southernidahobusiness.com

   Southern Idaho Business

1region.com

   Southern Illinoisan

1region.net

   Southern Illinoisan

1region1vision.com

   Southern Illinoisan

1region1vision.net

   Southern Illinoisan

carbondaleliving.com

   Southern Illinoisan

carbondalemarketplace.com

   Southern Illinoisan

celebratesouthernillinois.com

   Southern Illinoisan

dawgbit.com

   Southern Illinoisan



--------------------------------------------------------------------------------

Annex I

Page 38

 

 

dawgbit.net

   Southern Illinoisan

dawgbits.com

   Southern Illinoisan

dawgbits.net

   Southern Illinoisan

dawgplay.com

   Southern Illinoisan

dawgspot.com

   Southern Illinoisan

electionillinois.com

   Southern Illinoisan

flipsideonline.com

   Southern Illinoisan

greatriversregion.com

   Southern Illinoisan

ilelection.com

   Southern Illinoisan

ilelection2010.com

   Southern Illinoisan

ilelections2010.com

   Southern Illinoisan

illelection.com

   Southern Illinoisan

illelections.com

   Southern Illinoisan

illinoiselection2010.com

   Southern Illinoisan

illinoiselections.com

   Southern Illinoisan

illinoiselections2010.com

   Southern Illinoisan

ilpolitics.com

   Southern Illinoisan

ilwinetrail.com

   Southern Illinoisan

ilwinetrails.com

   Southern Illinoisan

lifeandstylesi.com

   Southern Illinoisan

lifeandstylesi.net

   Southern Illinoisan

lifeandstylesi.org

   Southern Illinoisan

livingwellsi.com

   Southern Illinoisan

livingwellsi.mobi

   Southern Illinoisan

meetmysi.com

   Southern Illinoisan

mysi.biz

   Southern Illinoisan

mysouthernillinoisan.com

   Southern Illinoisan

oneregion.com

   Southern Illinoisan

salukiblog.com

   Southern Illinoisan

salukigameday.com

   Southern Illinoisan

salukimania.com

   Southern Illinoisan

salukisillustrated.com

   Southern Illinoisan

salukisillustrated.net

   Southern Illinoisan

salukisportsonline.com

   Southern Illinoisan

sbj.biz

   Southern Illinoisan

siautodeals.com

   Southern Illinoisan

sidiningdeals.com

   Southern Illinoisan

sihealth.biz

   Southern Illinoisan

sihomeseller.com

   Southern Illinoisan

sihorsecountry.com

   Southern Illinoisan

sipicks.com

   Southern Illinoisan



--------------------------------------------------------------------------------

Annex I

Page 39

 

 

sipreps.com

   Southern Illinoisan

siprepsports.com

   Southern Illinoisan

siwheels4u.com

   Southern Illinoisan

siwheelsforyou.com

   Southern Illinoisan

southernbusinessjournal.com

   Southern Illinoisan

southernhomeseller.com

   Southern Illinoisan

southernillinois.us

   Southern Illinoisan

southernillinoisan.com

   Southern Illinoisan

southernillinoisian.com

   Southern Illinoisan

southernillinoismag.com

   Southern Illinoisan

southernville.com

   Southern Illinoisan

thesouthern.com

   Southern Illinoisan

thesouthern.net

   Southern Illinoisan

thesouthern.org

   Southern Illinoisan

thesouthern.xxx

   Southern Illinoisan

thesouthernillinoisan.xxx

   Southern Illinoisan

thinksouthernillinois.com

   Southern Illinoisan

toursouthernillinois.com

   Southern Illinoisan

trailsouthernillinois.com

   Southern Illinoisan

varsitysi.com

   Southern Illinoisan

winecountrysi.com

   Southern Illinoisan

achristmasstoryindiana.com

   Times

ahammondstory.com

   Times

buildshoremagazine.com

   Times

burhamcommunity.com

   Times

calumetcitycommunity.com

   Times

cedarlakecommunity.com

   Times

chestertoncommunity.com

   Times

cretecommunity.com

   Times

crownpointcommunity.com

   Times

demottecommunity.com

   Times

doltoncommunity.com

   Times

dunelandcommunity.com

   Times

dyercommunity.com

   Times

eastchicagocommunity.com

   Times

garycommunity.com

   Times

griffithcommunity.com

   Times

hammondcommunity.net

   Times

hbanwionline.com

   Times

hbanwiparadeofhomes.com

   Times

hbaofnwi.com

   Times



--------------------------------------------------------------------------------

Annex I

Page 40

 

 

hbaofnwionline.com

   Times

hebroncommunity.com

   Times

highlandcommunity.net

   Times

hobartcommunity.com

   Times

indianastory.com

   Times

koutscommunity.com

   Times

lakecountycommunity.com

   Times

lakemichiganparent.com

   Times

lakesofthe4seasonscommunity.com

   Times

lakesofthefourseasonscommunity.com

   Times

lakestationcommunity.com

   Times

lansingcommunity.net

   Times

laportecommunity.com

   Times

laportecountycommunity.com

   Times

lowellcommunity.net

   Times

merrillvillecommunity.com

   Times

michigancitycommunity.com

   Times

munstercommunity.com

   Times

mynwitimes.com

   Times

nwi.com

   Times

nwibargains.com

   Times

nwibidandbuy.com

   Times

nwicommunities.com

   Times

nwicommunity.com

   Times

nwihome.com

   Times

nwihomeandgardenshow.com

   Times

nwihomes.com

   Times

nwihometour.com

   Times

nwihousingalliance.com

   Times

nwihousingforum.com

   Times

nwioneregiononevision.com

   Times

nwiparadeofhomes.com

   Times

nwipets.com

   Times

nwipreps.com

   Times

nwiprepsports.com

   Times

nwiprepzone.com

   Times

nwirealty.com

   Times

nwitalks.com

   Times

nwitimes.com

   Times

nwitimes.tv

   Times

nwitimes.xxx

   Times



--------------------------------------------------------------------------------

Annex I

Page 41

 

 

nwivoices.com

   Times

nwiwomenswisdom.com

   Times

portagecommunity.com

   Times

portercountycommunity.com

   Times

saukvillagecommunity.com

   Times

scherervillecommunity.com

   Times

sherervillecommunity.com

   Times

shorebrideonline.com

   Times

shorebridesonline.com

   Times

shorelakemichigan.com

   Times

shorewoodforrestcommunity.com

   Times

shorezine.com

   Times

southhollandcommunity.com

   Times

southshorepreps.com

   Times

southshorevoice.com

   Times

southwestmiparent.com

   Times

stjohncommunity.com

   Times

swmparent.com

   Times

theshoremagazine.com

   Times

thetimesonline.com

   Times

thorntoncommunity.com

   Times

timescapsule.com

   Times

timescars.com

   Times

timesemployment.com

   Times

timeshomes.com

   Times

timeshomeseller.com

   Times

timespreps.com

   Times

timeswheelsforyou.com

   Times

timeswork.com

   Times

vacationshoremagazine.com

   Times

valparaisocommunity.com

   Times

valpocommunity.com

   Times

vivalostiempos.com

   Times

vivanwi.com

   Times

vivathetimes.com

   Times

westvillecommunity.com

   Times

wheelercommunity.com

   Times

whitethornewoodscommunity.com

   Times

whitingcommunity.net

   Times

yournwi.com

   Times

yoursouthshore.com

   Times



--------------------------------------------------------------------------------

Annex I

Page 42

 

 

scwheelsforyou.com

   Times and Democrat

thebulldogzone.com

   Times and Democrat

thetandd.com

   Times and Democrat

thetandd.xxx

   Times and Democrat

timesanddemocrat.com

   Times and Democrat

idwheelsforyou.com

   Times-News

magicvalley.com

   Times-News

magicvalley.xxx

   Times-News

southidahonews.com

   Times-News

thetimesnewsonline.com

   Times-News

times-newsonline.com

   Times-News

ectradinpost.com

   Tradin’ Post Buyer’s Guide

witradinpost.com

   Tradin’ Post Buyer’s Guide

attitudesforwomen.com

   Waterloo Courier

blackhawkmania.com

   Waterloo Courier

btruemag.com

   Waterloo Courier

bucksmania.net

   Waterloo Courier

businessmonthy.com

   Waterloo Courier

cedarvalleyimage.net

   Waterloo Courier

cedarvalleyimage.org

   Waterloo Courier

cedarvalleyinclusion.com

   Waterloo Courier

cedarvalleyinsider.com

   Waterloo Courier

cedarvalleyjobs.com

   Waterloo Courier

cedarvalleyparadeofhomes.com

   Waterloo Courier

cedarvalleyparadeofhomes.net

   Waterloo Courier

cedarvalleypreps.com

   Waterloo Courier

courierwebcasts.com

   Waterloo Courier

courierwheelsforyou.com

   Waterloo Courier

cv-hg.com

   Waterloo Courier

cvbizlink.com

   Waterloo Courier

cvbusinessmonthly.com

   Waterloo Courier

cvinclusion.com

   Waterloo Courier

cvparadeofhomes.com

   Waterloo Courier

cvparadeofhomes.net

   Waterloo Courier

cvpulse.com

   Waterloo Courier

cyclonemania.com

   Waterloo Courier

davidiver.com

   Waterloo Courier

pantherillustrated.com

   Waterloo Courier

pantherillustrated.net

   Waterloo Courier

panthermania.net

   Waterloo Courier

waterloocedarfallsia.com

   Waterloo Courier



--------------------------------------------------------------------------------

Annex I

Page 43

 

 

waterloocourier.com

   Waterloo Courier

wcfcourier.com

   Waterloo Courier

wcfcourier.xxx

   Waterloo Courier

winonadailynews.com

   Winona Daily News

winonadailynews.xxx

   Winona Daily News

winonanet.com

   Winona Daily News



--------------------------------------------------------------------------------

ANNEX J

to

SECURITY AGREEMENT

SCHEDULE OF PATENTS

None



--------------------------------------------------------------------------------

ANNEX K

to

SECURITY AGREEMENT

SCHEDULE OF COPYRIGHTS1

In addition to those copyright registrations listed here, individual newspapers
may have published books of local significance and may or may not have
registered the copyright thereto. These copyrights are of immaterial value to
the Assignors and their Subsidiaries taken as a whole.

Our search of the copyright office records includes only those documents
available in the online search engine which only includes records created after
January 1, 1978.

Our search of the copyright office database for copyrights owned by The Times
returned nearly 1900 hits. It is unknown if any of these documents are owned by
the Munster, Indiana newspaper and this information is unascertainable without
examining each of those records. These copyrights are of immaterial value to the
Assignors and their Subsidiaries taken as a whole.

 

Copyright Claimant

  

Copyright Title

  

Publication

Date

  

Registration No.

Lee Enterprises, Inc.

   Lee executive advertising program    12/31/86    PA0000329254    Building
excellent sales teams: account executive orientation program    3/19/99   
TXu000748784    Business newsmakers    8/29/02    TX6000270042    Leap, leap,
leap: Lee executive advertising program    12/31/86    TX0002054802    TMJ your
achy breaky jaw    10/11/92    TX0003546843

 

1  By agreement of the parties, this Annex K shall be considered preliminary and
shall be finalized post-closing by the parties signatory hereto.



--------------------------------------------------------------------------------

Annex K

Page 2

 

 

   Yellowstone on fire!    8/17/89    TX0002538820    Golf North Dakota   
5/4/94    TX0003810806    The North Dakota hunting almanac    7/25/94   
TX0003919856    Montana wilderness: discovering the heritage    10/15/84   
TX0001462340    After Iowa turnaround, now they call him Hayden the miracle
worker    12/20/85    TX0001845993    Campaign might cost Bobb’s C D job   
4/14/78    TX0000038792    Finnius and the baby orphan elephant    11/14/05   
TX0006306361    Finnius and the Christmas surprise    11/17/04    TX0006160174
   Finnius and the Christmas surprise    11/18/04    TX0006196026    Finnius:
the tale of a lost little elephant    11/20/03    TX0005904108    Fry, just
average as player, was bound “to be a giant”    12/17/85    TX0001845990   
Hayden builds winner: Fry overhauls N. Texas State    12/19/85    TX0001845992
   License saved, life lost: fake charges, missing records keep bad driver on
road    1/24/78    TX0000013311    License tester is suspended: 2nd drunk
driving charge    1/24/78    TX0000013312    The Many faces of Hayden Fry   
12/15/85    TX0001845994



--------------------------------------------------------------------------------

Annex K

Page 3

 

 

   Mississippi River Bend: oregionality: the best of Eastern Iowa & Western
Illinois    9/30/03    TX0005903170    Pentagon halts general’s star: Probe
targets Guard chief    5/2/78    TX0000048929    A Plea for help that failed:
letter to mayor, police, newspaper, others before slayings    12/5/79   
TX0000382177    The Pride of Odessa: he’s a legend, both good and bad   
12/16/85    TX0001845989    Priest, others begin to have their doubts    5/2/78
   TX0000048928    Roller coaster at SMU: exciting, erratic – but not winner   
12/18/85    TX0001845991    “Saint” leaves tangled trail: Miracles and messages
from heaven? Doubts uncover financial mysteries    4/30/78    TX0000048926   
Widow turns over savings after “heavenly message”    5/1/78    TX0000048927   
Market facts, Muscatine    12/1/79    TX0000431746    Market facts, Muscatine,
1979    7/2/79    TX0000331374



--------------------------------------------------------------------------------

Annex K

Page 4

 

 

   Watkins: today and tomorrow, the business of the 90’s    7/11/93   
TX0003613199    West Virginia says no, Dempsey to stay at SIUC    12/9/79   
TX0000393100    Lewises rule the SIGA.    7/20/92    TX00004010109    Logan
women win OT thriller: Lady Vols nip Howard.    3/15/95    TX00004010108   
Transportation economizer    10/22/90    TXu000465742    Sioux City: reflections
of Siouxland pride    11/27/00    TX0005313685    Rapid City (SD) Journal   
01/31/09 (31 issues)    TX0006680136    Rapid City (SD) Journal    02/28/09 (28
issues)    TX0006685658    Rapid City (SD) Journal    03/31/09 (31 issues)   
TX0006685659    Rapid City (SD) Journal    1/08 (31 issues)    TX0006664812   
Rapid City (SD) Journal    2/08 (29 issues)    TX0006664956    Rapid City (SD)
Journal    3/08 (31 issues)    TX0006664955    Rapid City (SD) Journal    4/08
(30 issues)    TX0006679662    Rapid City (SD) Journal    6/08 (30 issues)   
TX0006679663    Rapid City (SD) Journal    7/08 (31 issues)    TX0006679666   
Rapid City (SD) Journal    8/08 (31 issues)    TX0006679667    Rapid City (SD)
Journal    9/08 (30 issues)    TX0006679376    Rapid City (SD) Journal    10/08
(31 issues)    TX0006679661    Rapid City (SD) Journal    11/08 (30 issues)   
TX0006679375    Rapid City (SD) Journal    12/08 (31 issues)    TX0006679374



--------------------------------------------------------------------------------

Annex K

Page 5

 

 

  

Rapid City (SD) Journal

   7/07 (31 issues)    TX0006647562    Rapid City (SD) Journal    8/07 (31
issues)    TX0006646955    Rapid City (SD) Journal    9/07 (30 issues)   
TX0006646954    Rapid City (SD) Journal    10/07 (31 issues)    TX0006646974   
Rapid City (SD) Journal    12/07 (31 issues)    TX0006664811    Rapid City (SD)
journal    4/07 (30 issues)    TX0006647429    Rapid City (SD) journal    9/05
(30 issues)    TX0006331242    Rapid City (SD) journal    8/05 (31 issues)   
TX0006332298    Rapid City (SD) journal    10/05 (31 issues)    TX0006313841   
Rapid City (SD) journal    11/05 (30 issues)    TX0006313867    Rapid City (SD)
journal    12/05 (31 issues)    TX0006349960    Rapid City (SD) journal    1/06
(31 issues)    TX0006349949    Rapid City (SD) journal    2/06 (28 issues)   
TX0006379230    Rapid City (SD) journal    3/06 (31 issues)    TX0006411153   
Rapid City (SD) journal    4/06 (30 issues)    TX0006422134    Rapid City (SD)
journal    5/06 (31 issues)    TX0006422135    Rapid City (SD) journal    6/06
(30 issues)    TX0006436517    Rapid City (SD) journal    7/06 (31 issues)   
TX0006479979    Rapid City (SD) journal    8/06 (31 issues)    TX0006479980   
Rapid City (SD) journal    9/06 (30 issues)    TX0006511628



--------------------------------------------------------------------------------

Annex K

Page 6

 

 

   Rapid City (SD) journal    10/06 (31 issues)    TX0006511627    Rapid City
(SD) journal    11/06 (30 issues)    TX0006550587    Rapid City (SD) journal   
12/06 (31 issues)    TX0006550586    Rapid City (SD) journal    9/04 (30 issues)
   TX0006093159    Rapid City (SD) journal    10/04 (31 issues)    TX0006093165
   Rapid City (SD) journal    11/04 (30 issues)    TX0006128325    Rapid City
(SD) journal    1/05 (31 issues)    TX0006128292    Rapid City (SD) journal   
12/04 (31 issues)    TX0006150102    Rapid City (SD) journal    2/05 (28 issues)
   TX0006172226    Rapid City (SD) journal    3/05 (31 issues)    TX0006206928
   Rapid City (SD) journal    4/05 (30 issues)    TX0006210873    Rapid City
(SD) journal    5/05 (31 issues)    TX0006210728    Rapid City (SD) journal   
6/05 (30 issues)    TX0006210811    Rapid City (SD) journal    7/05 (31 issues)
   TX0006210810    Rapid City (SD) journal    8/03 (31 issues)    TX0005874165
   Rapid City (SD) journal    9/03 (30 issues)    TX0005874152    Rapid City
(SD) journal    1/04 (31 issues)    TX0005964152    Rapid City (SD) journal   
2/04 (29 issues)    TX0005964153



--------------------------------------------------------------------------------

Annex K

Page 7

 

 

  

Rapid City (SD) journal

   10/03 (31 issues)    TX0005970898   

Rapid City (SD) journal

   11/03 (30 issues)    TX0005970902   

Rapid City (SD) journal

   12/03 (31 issues)    TX0005970900   

Rapid City (SD) journal

   3/04 (31 issues)    TX0006018354   

Rapid City (SD) journal

   4/04 (30 issues)    TX0006018357   

Rapid City (SD) journal

   5/04 (31 issues)    TX0006018367   

Rapid City (SD) journal

   6/04 (30 issues)    TX0006033121   

Rapid City (SD) journal

   7/04 (31 issues)    TX0006075048   

Rapid City (SD) journal

   8/04 (31 issues)    TX0006075040   

Rapid City (SD) journal

   2/03 (28 issues)    TX0005729476   

Rapid City (SD) journal

   3/03 (31 issues)    TX0005899928   

Rapid City (SD) journal

   4/03 (30 issues)    TX0005899929   

Rapid City (SD) journal

   5/03 (31 issues)    TX0005806798   

Rapid City (SD) journal

   6/03 (30 issues)    TX0005809563   

Rapid City (SD) journal

   7/03 (31 issues)    TX0005809505   

Rapid City (SD) journal

   7/02 (31 issues)    TX0005803665   

Rapid City (SD) journal

   8/02 (31 issues)    TX0005803666   

Rapid City (SD) journal

   1/97 (31 issues)    TX0005248501   

Rapid City (SD) journal

   2/97 (28 issues)    TX0005243019



--------------------------------------------------------------------------------

Annex K

Page 8

 

 

  

Rapid City (SD) journal

   3/97 (31 issues)    TX0005248502   

Rapid City (SD) journal

   4/97 (30 issues)    TX0005243021   

Rapid City (SD) journal

   5/97 (31 issues)    TX0005248506   

Rapid City (SD) journal

   9/00 (30 issues)    TX0005298888   

Rapid City (SD) journal

   10/00 (31 issues)    TX0005298890   

Rapid City (SD) journal

   12/00 (31 issues)    TX0005298889   

Rapid City (SD) journal

   1/01 (31 issues)    TX0005298892   

Rapid City (SD) journal

   2/01 (28 issues)    TX0005312560   

Rapid City (SD) journal

   3/01 (31 issues)    TX0005321466   

Rapid City (SD) journal

   11/00 (30 issues)    TX0005355345   

Rapid City (SD) journal

   4/01 (30 issues)    TX0005355327   

Rapid City (SD) journal

   5/01 (31 issues)    TX0005355334   

Rapid City (SD) journal

   6/01 (30 issues)    TX0005388852   

Rapid City (SD) journal

   9/99 (30 issues)    TX0005022687   

Rapid City (SD) journal

   9/99 (30 issues)    TX0005164206   

Rapid City (SD) journal

   10/99 (31 issues)    TX0005164204   

Rapid City (SD) journal

   11/99 (30 issues)    TX0005164207   

Rapid City (SD) journal

   12/99 (31 issues)    TX0005164202



--------------------------------------------------------------------------------

Annex K

Page 9

 

 

  

Rapid City (SD) journal

   01/00 (31 issues)    TX0005164200   

Rapid City (SD) journal

   02/00 (29 issues)    TX0005164201   

Rapid City (SD) journal

   03/00 (31 issues)    TX0005174072   

Rapid City (SD) journal

   04/00 (30 issues)    TX0005174061   

Rapid City (SD) journal

   05/11 (31 issues)    TX0005174060   

Rapid City (SD) journal

   06/00 (30 issues)    TX0005174064   

Rapid City (SD) journal

   07/00 (31 issues)    TX0005193662   

Rapid City (SD) journal

   08/00 (31 issues)    TX0005193665   

Rapid City (SD) journal

   09/98 (30 issues)    TX0004836940   

Rapid City (SD) journal

   10/98 (31 issues)    TX0004861595   

Rapid City (SD) journal

   11/98 (30 issues)    TX0004861596   

Rapid City (SD) journal

   02/99 (28 issues)    TX0004887992   

Rapid City (SD) journal

   12/98 (31 issues)    TX0004894408   

Rapid City (SD) journal

   12/98 (31 issues)    TX0004903323   

Rapid City (SD) journal

   01/99 (31 issues)    TX0005000307   

Rapid City (SD) journal

   03/99 (31 issues)    TX0005000306   

Rapid City (SD) journal

   04/99 (30 issues)    TX0004986807   

Rapid City (SD) journal

   05/99 (31 issues)    TX0004948842   

Rapid City (SD) journal

   06/99 (30 issues)    TX0004054791



--------------------------------------------------------------------------------

Annex K

Page 10

 

 

  

Rapid City (SD) journal

   07/99 (31 issues)    TX0003767473   

Rapid City (SD) journal

   08/99 (31 issues)    TX0005028475   

Rapid City (SD) journal

   10/97 (31 issues)    TX0004602223   

Rapid City (SD) journal

   11/97 (30 issues)    TX0004616468   

Rapid City (SD) journal

   12/97 (31 issues)    TX0004616473   

Rapid City (SD) journal

   01/98 (31 issues)    TX0004637999   

Rapid City (SD) journal

   02/98 (28 issues)    TX0004710215   

Rapid City (SD) journal

   03/98 (31 issues)    TX0004710237   

Rapid City (SD) journal

   04/98 (30 issues)    TX0004726279   

Rapid City (SD) journal

   05/98 (31 issues)    TX0004786544   

Rapid City (SD) journal

   06/98 (30 issues)    TX0004786543   

Rapid City (SD) journal

   07/98 (31 issues)    TX0004786545   

Rapid City (SD) journal

   08/98 (31 issues)    TX0004786542   

Rapid City (SD) journal

   06/97 (30 issues)    TX0004545011   

Rapid City (SD) journal

   07/97 (31 issues)    TX0004552196   

Rapid City (SD) journal

   08/97 (31 issues)    TX0004598840   

Rapid City (SD) journal

   06/97 (30 issues)    TX0004578177   

Rapid City (SD) journal

   09/97 (30 issues)    TX0004578174



--------------------------------------------------------------------------------

Annex K

Page 11

 

 

   Classic film/video images: the magazine for film and video enthusiasts   
5/2/80    TX0000473086    Classic film/video images: the magazine for film and
video enthusiasts    6/27/80    TX0000561538    Classic film/video images: the
magazine for film and video enthusiasts    8/29/80    TX0000551848    Classic
film/video images: the magazine for film and video enthusiasts    11/5/80   
TX0000579087    Classic film/video images: the magazine for film and video
enthusiasts    3/1/79    TX0000283759    Classic film/video images: the magazine
for film and video enthusiasts    5/1/79    TX0000248745    Classic film/video
images: the magazine for film and video enthusiasts    7/1/79    TX0000353198   
Classic film/video images: the magazine for film and video enthusiasts    9/3/79
   TX0000327846    Classic film/video images: the magazine for film and video
enthusiasts    11/9/79    TX0000365103    Classic film/video images: the
magazine for film and video enthusiasts    12/28/78    TX0000180666    Classic
film/video images: the magazine for film and video enthusiasts    7/1/82   
TX0000937378    Classic film/video images: the magazine for film and video
enthusiasts    7/29/82    TX0000959249    Classic film/video images: the
magazine for film and video enthusiasts    8/26/82    TX0000975817



--------------------------------------------------------------------------------

Annex K

Page 12

 

 

   Classic film/video images: the magazine for film and video enthusiasts   
9/30/82    TX0000994644    Classic film/video images: the magazine for film and
video enthusiasts    11/01/82    TX00001008520    Classic film/video images: the
magazine for film and video enthusiasts    12/08/82    TX00001024700    Classic
film/video images: the magazine for film and video enthusiasts    1/4/1982   
TX0000828868    Classic film/video images: the magazine for film and video
enthusiasts    2/1/82    TX0000854940    Classic film/video images: the magazine
for film and video enthusiasts    3/2/82    TX0000865374    Classic film/video
images: the magazine for film and video enthusiasts    4/1/82    TX0000887821   
Classic film/video images: the magazine for film and video enthusiasts    5/1/82
   TX0000920661    Classic film/video images: the magazine for film and video
enthusiasts    6/1/82    TX0000917939    Classic film/video images: the magazine
for film and video enthusiasts    7/2/81    TX0000727749    Classic film/video
images: the magazine for film and video enthusiasts    8/31/81    TX0000763704
   Classic film/video images: the magazine for film and video enthusiasts   
11/2/81    TX0000802518



--------------------------------------------------------------------------------

Annex K

Page 13

 

 

   Classic film/video images: the magazine for film and video enthusiasts   
1/2/81    TX0000612297    Classic film/video images: the magazine for film and
video enthusiasts    3/2/81    TX0000643775    Classic film/video images: the
magazine for film and video enthusiasts    5/1/81    TX0000686084    Classic
film/video images: the magazine for film and video enthusiasts    1/3/80   
TX0000391384    Classic film/video images: the magazine for film and video
enthusiasts    3/3/80    TX0000434240    Market facts, Muscatine    12/1/79   
TX0000431746    Market facts, Muscatine, 1979    7/2/79    TX0000331374   
Classic Images    1/18/93    TX0003502241    Classic Images    2/18/93   
TX0003539713    Classic Images    2/83    TX0001078011 Muscatine Journal,
division of Lee Enterprises, Inc.    A pictorial history of Muscatine, Iowa   
4/20/92    TX0003465483 Lee Enterprises, Inc. d.b.a. Winona (MN) Daily News   
Pieces of the past: celebrating Winonas first 150 years    9/19/01   
TX0005528173

SEE ANNEXES K-1, K-2 and K-3 ATTACHED HERETO.



--------------------------------------------------------------------------------

Exhibit K-1 to Annex K

(Copyright Registrations)

(re: Serials registered to “Rapid City Journal”)



--------------------------------------------------------------------------------

 

Type of Work:

  

Serial

Title:   

Rapid City (SD) journal.

Serial Publication Year:   

2010

Edition:   

Final ed.

Description:   

microfilm

Frequency:   

Daily.

Notes:   

Microfilm.

Copyright Claimant:   

Rapid City Journal.

Authorship on Application:   

Rapid City Journal, employer for hire.

Issues Registered:   

Janl0 (31 issues) Pub. 1-31Janl0; Reg. 2010-08-09; TX0006705158

Feb10 (28 issues) Pub. 1-28Feb10; Reg. 2010-08-09; TX0006705159

Mar10 (31 issues) Pub. 1-31Mar10; Reg. 2010-08-09; TX0006705160

Apr10 (30 issues) Pub. 1-30Apr10; Reg. 2010-08-09; TX0006705161

May10 (30 issues) Pub. 1-31Mayl0; Reg. 2010-08-09; TX0006705162

            Names:   

Lee Enterprises



--------------------------------------------------------------------------------

 

Type of Work:   

Serial

Title:   

Rapid City (SD) journal.

Serial Publication Year:   

2009

Edition:   

Final ed.

Description:   

microfilm

Frequency:   

Daily.

Notes:   

Microfilm.

Copyright Claimant:   

Rapid City Journal.

Authorship on Application:   

Rapid City Journal, employer for hire.

Issues Registered:   

Jan09 (31 issues) Pub. 1-31Jan09; Reg. 2009-6-22; TX0006680136

Feb09 (28 issues) Pub. l-28Feb09; Reg. 2009-10-19; TX0006685658

Mar09 (31 issues) Pub. 1-31Mar09; Reg. 2009-10-19; TX0006685659

Names:   

Rapid City Journal



--------------------------------------------------------------------------------

 

Type of Work:

  

Serial

Title:   

Rapid City (SD) journal.

Serial PublicationYear:   

2008

Edition:   

Final ed.

Description:   

microfilm

Frequency:   

Daily.

Notes:   

Microfilm.

Copyright Claimant:   

Rapid City Journal.

Authorship on Application:    Rapid City Journal, employer for hire. Issues
Registered:   

Jan08 (31 issues) Pub. 1-31Jan08; Reg. 2008-12-20; TX0006664812

Feb08 (29 issues) Pub. 1-29Feb08; Reg. 2009-01-27; TX0006664956

Mar08 (31 issues) Pub. 1-31Mar08; Reg. 2009-01-27; TX0006664955

Apr08 (30 issues) Pub. 1-30Apr08; Reg. 2009-03-23; TX0006679662

Jun08 (30 issues) Pub. 1-30Jun08; Reg. 2009-03-23; TX0006679663

Jul08 (31 issues) Pub. 1-31Jul08; Reg. 2009-03-23; TX0006679666

Aug08 (31 issues) Pub. 1-31Aug08; Reg. 2009-03-23; TX0006679667

Sep08 (30 issues) Pub. 1-30Sep08; Reg. 2009-06-22; TX0006679376

Oct08 (31 issues) Pub. 1-31Oct08; Reg. 2009-03-23; TX0006679661

Nov08 (30 issues) Pub. 1-30Nov08; Reg. 2009-06-22; TX0006679375

Dec08 (31 issues) Pub. 1-31Dec08; Reg. 2009-06-22; TX0006679374

Names:   

Rapid City Journal



--------------------------------------------------------------------------------

 

Type of Work:

  

Serial

Title:   

Rapid City (SD) journal

Serial Publication Year:   

2007

Edition:   

Final ed.

Description:   

microfilm

Frequency:   

Daily.

Notes:   

Microfilm.

Copyright Claimant:   

Rapid City Journal.

Authorship on Application:   

Rapid City Journal, employer for hire.

Issues Registered:   

Jan07 (31 issues) Pub. 1-3lJan07; Reg. 2007-09-11; TX0006779980

Feb07 (28 issues) Pub. l-28Feb07; Reg. 2007-09-11; TX0006779981

Mar07 (31 issues) Pub. 1-31Mar07; Reg. 2007-09-11; TX0006779984

Apr07 (30 issues) CO correspondence. Pub. l-3Apr07; Reg 2007-09-11; TX0006647429

May07 (31 issues) Pub. 1-31May07; Reg. 2007-09-11; TX0006779983

Jun07 (30 issues) Pub. 1-30Jun07; Reg. 2007-09-11; TX0006779982

Jul07 (31 issues) Pub. l-3lJul07; Reg. 2008-01-08; TX0006647562

Aug07 (31 issues) Pub. 1-31Aug07; Reg. 2008-02-01; TX0006646955

Sep07 (30 issues) Pub. 1-30Sep07; Reg. 2008-02-01; TX0006646954

Oct07 (31 issues) Pub. 1-31Oct07; Reg. 2008-04-04; TX0006646974

Dec07 (31 issues) Pub. 1-31Dec07; Reg. 2008-12-20; TX0006664811

                              Names:   

Rapid City Journal



--------------------------------------------------------------------------------

 

Type of Work:

  

Serial

Title:   

Rapid City (SD) journal.

Serial Publication Year:   

2006

Edition:   

Final ed.

Description:   

microfilm

Frequency:   

Daily.

Notes:   

Microfilm.

Copyright Claimant:   

Rapid City Journal.

Issues Registered:   

Sep05 (30 issues); Pub. 1-30Sep05; Reg. 2006-02-14; TX0006331242

Aug05 (31 issues); Pub. 1-3lAug05; Reg. 2006-02-24; TX0006332298

Oct05 (31 issues); Pub. 1-31Oct05; Reg. 2006-04-03; TX0006313841

Nov05 (30 issues); Pub. 1-30Nov05; Reg. 2006-04-03; TX0006313867

Dec05 (31 issues); Pub. 1-31Dec05; Reg. 2006-04-14; TX0006349960

Jan06 (31 issues); Pub. l-3lJan06; Reg. 2006-04-14; TX0006349949

Feb06 (28 issues); Pub. l-28Feb06; Reg. 2006-06-19; TX0006379230

Mar06 (31 issues); Pub. 1-31Mar06; Reg. 2006-06-30; TX0006411153

Apr06 (30 issues); Pub. 1-30Apr06; Reg. 2006-07-26; TX0006422134

May06 (31 issues); Pub. 1-31May06; Reg. 2006-07-26; TX0006422135

Jun06 (30 issues); Pub. 1-30Jun06; Reg. 2006-10-17; TX0006436517

Jul06 (31 issues); Pub. 1-31Jul06; Reg. 2006-11-24; TX0006479979

Aug06 (31 issues); Pub. 1-31Aug06; Reg. 2006-11-24; TX0006479980

Sep06 (30 issues); Pub. 1-30Sep06; Reg. 2007-01-29; TX0006511628

Oct06 (31 issues); Pub. 1-31Oct06; Reg. 2007-01-29; TX0006511627

Nov06(30issues);Pub. 1-30 Nov06; Reg. 2007-02-26; TX0006550587

Dec06 (31 issues); Pub. 1-31Dec06; Reg. 2007-02-26; TX0006550586

Names:   

Rapid City Journal



--------------------------------------------------------------------------------

 

Type of Work:   

Serial

Title:   

Rapid City (SD) journal.

Serial Publication Year:   

2005

Edition:   

Final ed.

Description:   

microfilm

Frequency:   

Daily.

Notes:   

Microfilm.

Copyright Claimant:   

Rapid City Journal.

Issues Registered:   

Sep04 (30 issues); Pub. 1-30Sep04; Reg. 2005-01-19; TX0006093159

  

Oct04 (31 issues); Pub. 1-31Oct04; Reg. 2005-01-19; TX0006093165

  

Nov04 (30 issues); Pub. 1-30Nov04; Reg. 2005-03-23; TX0006128325

  

Jan05 (31 issues); Pub. 1-31Jan05; Reg. 2005-03-23; TX0006128292

  

Dec04 (31 issues); Pub. 1-31Dec04; Reg. 2005-04-19; TX0006150102

  

Feb05 (28 issues); Pub. l-28Jan05; Reg. 2005-05-20; TX0006172226

  

Mar05 (31 issues); Pub. l-3lMar05; Reg. 2005-07-12; TX0006206928

  

Apr05 (30 issues); Pub. 1-30Apr05; Reg. 2005-10-18; TX0006210873

  

May05 (31 issues); Pub. l-3lMay05; Reg. 2005-10-18; TX0006210728

  

Jun05 (30 issues); Pub. 1-30Jun05; Reg. 2005-10-18; TX0006210811

  

Jul05 (31 issues); Pub. 1-31Jul05; Reg. 2005-10-18; TX0006210810

Names:   

Rapid City Journal



--------------------------------------------------------------------------------

 

Type of Work:   

Serial

Title:   

Rapid City (SD) journal.

Serial Publication Year:   

2004

Edition:   

Final ed.

Description:   

microfilm

Frequency:   

Daily.

Notes:   

Microfilm.

Copyright Claimant   

Rapid City Journal.

Issues Registered:   

Aug03 (31 issues); Pub. 1-31Aug03; Reg. 2004-01-08; TX0005874165

  

Sep03 (30 issues); Pub. 1-30Sep03; Reg. 2004-01-08; TX0005874152

  

Jan04 (31 issues); Pub. 1-31Jan04; Reg. 2004-04-30; TX0005964152

  

Feb04 (29 issues); Pub. l-29Feb04; Reg. 2004-04-30; TX0005964153

  

Oct03 (31 issues); Pub. 1-31Oct03; Reg. 2004-05-28; TX0005970898

  

Nov03 (30 issues); Pub. 1-30Nov03; Reg. 2004-05-28; TX0005970902

  

Dec03 (31 issues); Pub. 1-31Dec03; Reg. 2004-05-28; TX0005970900

  

Mar04 (31 issues); Pub. 1-31Mar04; Reg. 2004-07-19; TX0006018354

  

Apr04 (30 issues); Pub. 1-30Apr04; Reg. 2004-07-19; TX0006018357

  

May04 (31 issues); Pub. 1-31May04; Reg. 2004-07-19; TX0006018367

  

Jun40 (30 issues); Pub. 1-30Jun04; Reg. 2004-09-20; TX0006033121

  

Jul04 (31 issues); Pub. 1-31Jul04; Reg. 2004-11-18; TX0006075048

  

Aug04 (31 issues); Pub. 1-31Aug04; Reg. 2004-11-18; TX0006075040

Names:   

Rapid City Journal



--------------------------------------------------------------------------------

 

Type of Work:   

Serial

Title:   

Rapid City (SD) journal.

Serial Publication Year:   

2003

Edition:   

Final ed.

Description:   

microfilm

Frequency:   

Daily.

Notes:   

Microfilm.

Copyright Claimant:   

Rapid City Journal.

Issues Registered:   

Feb03 (28 issues); Pub. l-28Feb03; Reg. 2003-05-23; TX0005729476

  

Mar03 (31 issues); Pub. 1-31Mar03; Reg. 2003-09-19; TX0005899928

  

Apr03 (30 issues); Pub. 1-30Apr03; Reg. 2003-09-19; TX0005899929

  

May03 (31 issues); Pub. l-3lMay03; Reg. 2003-09-19; TX0005806798

  

Jun03 (30 issues); Pub. 1-30Jun03; Reg. 2003-10-06; TX0005809563

  

Jul03 (31 issues); Pub. 1-31Jul03; Reg. 2003-10-06; TX0005809505

Names:   

Rapid City Journal



--------------------------------------------------------------------------------

 

Type of Work:   

Serial

Title:   

Rapid City (SD) journal.

Serial Publication Year:   

2002

Edition:   

Final ed.

Description:   

microfilm

Frequency:   

Daily.

Notes:   

Microfilm.

Copyright Claimant:   

Rapid City Journal.

Issues Registered:   

Jul02 (31 issues) (CO correspondence.); Pub. 1-31Jul02; Reg. 2002-10-24;
TX0005803665

  

Aug02 (31 issues) (CO correspondence.); Pub. 1-31Aug02; Reg. 2002-10-24;
TX0005803666

Names:   

Rapid City Journal



--------------------------------------------------------------------------------

 

Type of Work:   

Serial

Title:   

Rapid City (SD) journal.

Serial Publication Year:   

2001

Edition:   

Final ed.

Description:   

microfilm

Frequency:   

Daily.

Notes:   

Microfilm.

Copyright Claimant:   

Rapid City Journal.

Issues Registered:   

Jan97 (31 issues); Pub. 1-31Jan97; Reg. 2001-02-12; TX0005248501

  

Feb97 (28 issues); Pub. l-28Feb97; Reg. 2001-02-12; TX0005243019

  

Mar97 (31 issues); Pub. 1-31Mar97; Reg. 2001-02-12; TX0005248502

  

Apr97 (30 issues); Pub. 1-30Apr97; Reg. 2001-02-12; TX0005243021

  

May97 (31 issues); Pub. 1-31May97; Reg. 2001-02-12; TX0005248506

  

Sep00 (30 issues); Pub. 1-30Sep00; Reg. 2001-04-20; TX0005298888

  

Oct00 (31 issues); Pub. 1-30Oct00; Reg. 2001-04-20; TX0005298890

  

Dec00 (31 issues); Pub. 1-31Dec00; Reg. 2001-04-20; TX0005298889

  

Jan0l (31 issues); Pub. 1-31Jan01; Reg. 2001-04-20; TX0005298892

  

Feb0l (28 issues); Pub. l-28Feb01; Reg. 2001-05-16; TX0005312560

  

Mar0l (31 issues); Pub. 1-31Mar01; Reg. 2001-05-29; TX0005321466

  

Nov00 (30 issues); Pub. 1-30Nov00; Reg. 2001-07-30; TX0005355345

  

Apr01 (30 issues); Pub. 1-30Apr01; Reg. 2001-07-30; TX0005355327

  

May01 (31 issues); Pub. 1-31May01; Reg. 2001-07-30; TX0005355334

  

Jun01 (30 issues); Pub. 1-30Jun01; Reg. 2001-09-06; TX0005388852

Names:   

Rapid City Journal



--------------------------------------------------------------------------------

 

Type of Work:   

Serial

Title:   

Rapid City (SD) journal.

Serial Publication Year:   

2000

Edition:   

Final ed.

Description:   

microfilm

Frequency:   

Daily.

Notes:   

Microfilm.

Copyright Claimant:   

Rapid City Journal.

Issues Registered:   

Sep99 (30 issues); Pub. 1-30Sep99; Reg. 2000-01-06; TX0005022687

  

Sep99 (30 issues); Pub. 1-30Sep99; Reg. 2000-08-30; TX0005164206

  

Oct99 (31 issues); Pub. 1-31Oct99; Reg. 2000-08-30; TX0005164204

  

Nov99 (30 issues); Pub. 1-30Nov99; Reg. 2000-08-30; TX0005164207

  

Dec99 (31 issues); Pub. 1-31Dec99; Reg. 2000-08-30; TX0005164202

  

Jan00 (31 issues); Pub. 1-31Jan00; Reg. 2000-08-30; TX0005164200

  

Feb00 (29 issues); Pub. l-29Feb00; Reg. 2000-08-30; TX0005164201

  

Mar00 (31 issues); Pub. 1-31Mar00; Reg. 2000-10-18; TX0005174072

  

Apr00 (30 issues); Pub. 1-30Apr00; Reg. 2000-10-18; TX0005174061

  

May00 (31 issues); Pub. 1-31May00; Reg. 2000-10-18; TX0005174060

  

Jun00 (30 issues); Pub. 1-30Jun00; Reg. 2000-10-18; TX0005174064

  

Jul00 (31 issues); Pub. l-3lJul00; Reg. 2000-11-20; TX0005193662

  

Aug00 (31 issues); Pub. l-3lAug00; Reg. 2000-11-20; TX0005193665

Names:   

Rapid City Journal



--------------------------------------------------------------------------------

 

Type of Work:   

Serial

Title:   

Rapid City (SD) journal.

Serial PublicationYear:   

1999

Edition:   

Final ed.

Description:   

microfilm

Frequency:   

Daily.

Notes:   

Microfilm.

Copyright Claimant:   

Rapid City Journal.

Issues Registered:   

Sep98 (30 issues); Pub. 1-30Sep98; Reg. 1999-01-14; TX0004836940

  

Oct98 (31 issues); Pub. 1-31Oct98; Reg. 1999-03-03; TX0004861595

  

Nov98 (30 issues); Pub. 1-30Nov98; Reg. 1999-03-03; TX0004861596

   Feb99 (28 issues); Pub. 1-28Feb99; Reg. 1999-04-29; TX0004887992    Dec98 (31
issues); Pub. l-3lDec98; Reg. 1999-05-03; TX0004894408   

Dec98 (31 issues); Pub. l-3lDec98; Reg. 1999-05-17; TX0004903323

  

Jan99 (31 issues); Pub. 1-31Jan99; Reg. 1999-06-28 ; TX0005000307

  

Mar99 (31 issues); Pub. l-3lMar99; Reg. 1999-06-28; TX0005000306

  

Apr99 (30 issues); Pub. 1-30Apr99; Reg. 1999-07-29; TX0004986807

  

May99 (31 issues); Pub. l-3lMay99; Reg. 1999-07-29; TX0004948842

  

Jun99 (30 issues); Pub. 1-30Jun99; Reg. 1999-09-10; TX0004054791

  

Jul99 (31 issues); Pub. 1-31Jul99; Reg. 1999-10-05; TX0003767473

  

Aug99 (31 issues); Pub. l-3lAug99; Reg. 1999-11-29; TX0005028475

Names:   

Rapid City Journal



--------------------------------------------------------------------------------

 

Type of Work:   

Serial

Title:   

Rapid City (SD) journal.

Serial Publication Year:   

1998

Edition:   

Final ed.

Description:   

microfilm

Frequency:   

Daily.

Notes:   

Microfilm.

Copyright Claimant:    Rapid City Journal. Issues Registered:   

Oct97 (31 issues); Pub. 1-31Oct97; Reg. 1998-01-15; TX0004602223

  

Nov97 (30 issues); Pub. 1-30Nov97; Reg. 1998-02-19; TX0004616468

  

Dec97 (31 issues); Pub. 1-3lDec97; Reg. 1998-02-19; TX0004616473

  

Jan98 (31 issues); Pub. 1-31Jan98; Reg. 1998-03-24; TX0004637999

  

Feb98 (28 issues); Pub. l-28Feb98; Reg. 1998-06-24; TX0004710215

  

Mar98 (31 issues); Pub. l-3lMar98; Reg. 1998-06-24; TX0004710237

  

Apr98 (30 issues); Pub. 1-30Apr98; Reg. 1998-07-29; TX0004726279

  

May98 (31 issues); Pub. l-3lMay98; Reg. 1998-10-27; TX0004786544

  

Jun98 (30 issues); Pub. 1-30Jun98; Reg. 1998-10-27; TX0004786543

  

Jul98 (31 issues); Pub. l-31Jul98; Reg. 1998-10-27; TX0004786545

  

Aug98 (31 issues); Pub. 1-31Aug98; Reg. 1998-10-27; TX0004786542

Names:   

Rapid City Journal



--------------------------------------------------------------------------------

 

Type of Work:   

Serial

Title:   

Rapid City (SD) Journal.

Serial Publication Year:   

1997

Edition:   

Final ed.

Description:   

microfilm

Frequency:   

Daily.

Notes:   

Microfilm.

Copyright Claimant:   

Rapid City Journal.

Issues Registered:   

Jun97 (30 issues); Pub. 1-30Jun97; Reg. 1997-09-15; TX0004545011

  

Jul97 (31 issues); Pub. 1-31JuI97; Reg. 1997-10-09; TX0004552196

Names:   

Rapid City Journal



--------------------------------------------------------------------------------

 

Type of Work:

   Serial

Title:

   Rapid City (SD) journal.

Serial Publication Year:

   1997

Edition:

   Final ed.

Description:

   microfilm

Frequency:

   Daily.

Notes:

   Microfilm.

Copyright Claimant:

   Rapid City Journal.

Issues Registered:

  

Aug97 (31 issues); Pub. 1-31Aug97; Reg. 1997-11-28; TX0004598840

Jun97 (30 issues); Pub. 1-30Jun97; Reg. 1997-12-03; TX0004578177

Sep97 (30 issues); Pub. 1-30Sep97; Reg. 1997-12-03; TX0004578174

Names:

   Rapid City Journal



--------------------------------------------------------------------------------

Exhibit K-2 to Annex K

(Copyright Registrations)

(re: Serials registered to “Muscatine Journal”)



--------------------------------------------------------------------------------

 

Type of Work:   

Serial

Title:   

Classic film/video images : the magazine for film and video enthusiasts / Samuel
K. Rubin, editor-in-chief.

Serial Publication Year :   

1982

Serial Key Title:   

Classic film/video images

Imprint:   

Muscatine, Iowa : The Journal, 1979.

  

Muscatine, Iowa : The Journal.

ISSN:   

0164-5560

0275-8423

Description:   

print material.

Frequency:   

Bimonthly; monthly beginning with no. 79, Jan. 1982.

Former Frequency:   

Bimonthly.

Publication History:   

Through no. 63, May 1979

Continues:   

Classic film collector = ISSN 0009-8329.

Continued by:   

Classic images = ISSN 0275-8423.

Description based on:   

No. 61, Dec. 1978 (winter)

Copyright Claimant:   

Muscatine Journal.

Authorship on Application:   

Muscatine Journal, employer of Samuel K. Rubin.

Issues Registered:   

no. 79, Jan82. Created 1982; Pub. 1982-01-04; Reg. 1982-01-11; TX0000828868

  

no. 80, Feb82. Created 1982; Pub. 1982-02-01; Reg. 1982-02-16; TX0000854940

  

no. 81, Mar82. Created 1982; Pub. 1982-03-02; Reg. 1982-03-08; TX0000865374

  

no. 82, Apr82. Created 1982; Pub. 1982-04-01; Reg. 1982-04-13; TX0000887821

  

no. 83, May82. Created 1982; Pub. 1982-05-01; Reg. 1982-05-11; TX0000920661

no. 84, Jun82. Created 1982; Pub. 1982-06-01; Reg. 1982-06-07; TX0000917939

  

issue no. 85, Jul82. Created 1982; Pub. 1982-07-01; Reg. 1982-07-09;
TX0000937378

issue no. 86, Aug82. Created 1982; Pub. 1982-07-29; Reg. 1982-08-13;
TX0000959249

  

issue no. 87, Sep82. Created 1982; Pub. 1982-08-26; Reg. 1982-09-14;
TX0000975817

  

issue no. 88, Oct82. Created 1982; Pub. 1982-09-30; Reg. 1982-10-18;
TX0000994644

  

issue no. 89, Nov82. Created 1982; Pub. 1982-11-01; Reg. 1982-11-08;
TX0001008520

  

issue no. 90, Dec82. Created 1982; Pub. 1982-12-02; Reg. 1982-12-08;
TX0001024700

Running Title:   

Classic images.

Names:   

Rubin, Samuel K.

Muscatine Journal.



--------------------------------------------------------------------------------

 

Type of Work:   

Serial

Title:   

Classic film/video images : the magazine for film and video enthusiasts / Samuel
K. Rubin, editor-in-chief.

Serial Publication Year :   

1981

Serial Key Title:   

Classic film/video images

Imprint:   

Muscatine, Iowa : The Journal.

ISSN:   

0164-5560

Description:   

print material.

Frequency:   

Bimonthly.

Continues:   

Classic film collector = ISSN 0009-8329.

Description based on:   

No. 61, Dec. 1978 (winter)

Copyright Claimant:   

Muscatine Journal.

Authorship on Application:   

Muscatine Journal, employer of Samuel K. Rubin.

Issues Registered:   

no. 73, Jan81. Created 1981; Pub. 1981-01-02 (In notice: 1980); Reg. 1981-01-12;
TX0000612297

no. 74, Mar81. Created 1981; Pub. 1981-03-02; Reg. 1981-03-06; TX0000643775

no. 75, May81. Created 1981; Pub. 1981-05-01; Reg. 1981-05-11; TX0000686084

no. 76, Jul81. Created 1981; Pub. 1981-07-02; Reg. 1981-07-10; TX0000727749

no. 77, Sep81. Created 1981; Pub. 1981-08-31; Reg. 1981-09-11; TX0000763704

no. 78, Nov81. Created 1981; Pub. 1981-11-02 (In notice: 1980); Reg. 1981-11-12;
TX0000802518

Running Title:   

Classic images.

Names:   

Rubin, Samuel K.

Muscatine Journal.



--------------------------------------------------------------------------------

 

Type of Work:   

Serial

Title:   

Classic film/video images : the magazine for film and video enthusiasts / Samuel
K. Rubin, editor-in-chief.

Serial Publication Year:   

1980

Serial Key Title:   

Classic film/video images

Imprint:   

Muscatine, Iowa : The Journal.

ISSN:   

0164-5560

Description:   

print material.

Frequency:   

Bimonthly.

Continues:   

Classic film collector = ISSN 0009-8329.

Description based on :   

No. 61, Dec. 1978 (winter)

Copyright Claimant :   

Muscatine Journal.

Authorship on Application:   

Muscatine Journal, employer of Samuel K. Rubin.

Muscatine Journal, employer for hire of Samuel K. Rubin.

Issues Registered:   

no. 67, Jan80. Created 1980; Pub. 1980-01-03; Reg. 1980-01-08; TX0000391384

no. 68, Mar80. Created 1980; Pub. 1980-03-03; Reg. 1980-03-17; TX0000434240

no. 69, May80. Created 1980; Pub. 1980-05-02; Reg. 1980-05-15; TX0000473086

no. 70, Jul80. Created 1980; Pub. 1980-06-27; Reg. 1980-07-21; TX0000561538

no. 71, Sep80. Created 1980; Pub. 1980-08-29; Reg. 1980-09-22; TX0000551848

no. 72, Nov80. Created 1980; Pub. 1980-11-05; Reg. 1980-11-10; TX0000579087

Running Title:   

Classic images.

Names:   

Rubin, Samuel K.

Muscatine Journal.

Lee Enterprises, Inc. Muscatine Journal

Nuscatine Journal.



--------------------------------------------------------------------------------

 

Type of Work:   

Serial

Title:   

Classic film/video images : the magazine for film and video enthusiasts / Samuel
K. Rubin, editor-in-chief.

Serial Publication Year:   

1979

Imprint:   

Muscatine, Iowa : The Journal.

ISSN:   

0009-8329

Description:   

print material.

Frequency:   

Bimonthly.

Continues:   

Classic film collector.

Description based on:   

No. 61, Dec. 1978 (winter)

Copyright Claimant:   

Muscatine Journal.

Authorship on Application:    Muscatine Journal, employer for hire of Samuel K.
Rubin. Issues Registered:   

no. 62, Mar79. Created 1979; Pub. 1979-03-01; Reg. 1979-03-23; TX0000283759

no. 63, May79. Appl. author: Muscatine Journal, employer for hire. Created 1979;
Pub. 1979-05-01; Reg. 1979-05-21; TX0000248745

no. 64, Jul79. (C.O. correspondence.) Created 1979; Pub. 1979-07-01; Reg.
1979-07-23; TX0000353198

no. 65, Sep79. Created 1979; Pub. 1979-09-03; Reg. 1979-09-13; TX0000327846

no. 66, Nov79. Created 1979; 9Nov79; Reg. 1979-11-15; TX0000365103

Running Title:   

Classic images.

Names:   

Rubin, Samuel K.

Lee Enterprises, Inc. Muscatine Journal

Muscatine Journal.



--------------------------------------------------------------------------------

 

Type of Work:   

Serial

Title:   

Classic film/video images : the magazine for film and video enthusiasts / Samuel
K. Rubin, editor-in-chief.

Serial Publication Year:   

1978

Imprint:   

Muscatine, Iowa : The Journal.

ISSN:   

0009-8329

Description:   

print material.

Frequency:   

Bimonthly.

Continues:   

Classic film collector.

Description based on:   

No. 61, Dec. 1978 (winter)

Copyright Claimant:   

Muscatine Journal.

Authorship on Application:    Muscatine Journal, employer for hire of Samuel K.
Rubin. Issues Registered:   

no. 61, Dec78 (winter) Appl. author: Muscatine Journal,

employer for hire of Samuel K. Rubin. Created 1978; Pub. 1978-12-28; Reg.
1979-01-22; TX0000180666

Running Title:   

Classic images.



--------------------------------------------------------------------------------

 

Type of Work:   

Serial

Title:   

Classic images / Samuel K. Rubin, editor-in-chief ... [et al.]].

Serial Publication Year:   

1992

Serial Key Title:   

Classic images

Imprint:   

Muscatine, Iowa : Muscatine Journal, 1979-.

ISSN:   

0275-8423

  

0164-5560

Description:   

print material.

Frequency:   

Monthly.

Publication History:    No. 64, July 1979- Continues:   

Classic film/video images = ISSN 0164-5560.

Description based on:   

No. 95, May 1983.

Authorship on Application:    Muscatine Journal, employer of Jeanette Hoagland.
Issues Registered:   

v. 199, Jan92. Claimant: Muscatine Journal. Created 1992;
Pub. 1992-01-01; Reg. 1992-01-06; TX0003214622

v. 200, Feb92. Claimant: Muscatine Journal (employer of Bob King) Created 1992;
Pub. 1992-02-01; Reg. 1992-02-10; TX0003253072

v. 201, Mar92. Claimant: Muscatine Journal (employer of Bob King) Created 1992;
Pub. 1992-03-01; Reg. 1992-03-13; TX0003272989

v. 202, Apr92. Claimant: Muscatine Journal (employer of Bob King) Created 1992;
Pub. 1992-04-01; Reg. 1992-04-07; TX0003288042

v. 203, May92. Claimant: Muscatine Journal. Created 1992; Pub. 1992-05-01; Reg.
1992-05-14; TX0003305175

  

v. 204, Jun92. Claimant: Muscatine Journal (employer for Bob King) Created 1992;
Pub. 1992-06-01; Reg. 1992-06-11; TX0003323052

  

v. 205, Jul92. Claimant: Muscatine Journal (employer of Bob King) Created 1992;
Pub. 1992-07-01; Reg. 1992-07-09; TX0003343938

  

v. 206, Aug92. Claimant: Muscatine Journal (employer of Bob King) Created 1992;
Pub. 1992-08-01; Reg. 1992-08-18; TX0003368961

  

v. 207, Sep92. Claimant: Muscatine Journal (employer of Bob King) Created 1992;
Pub. 1992-09-01; Reg. 1992-09-28; TX0003403436

  

v. 208, Oct92. Claimant: Muscatine Journal (employer of Bob King) Created 1992;
Pub. 1992-09-28; Reg. 1992-10-22; TX0003410518

  

v. 209, Nov92. Claimant: Muscatine Journal (employer of Bob King) Created 1992;
Pub. 1992-10-23; Reg. 1992-11-10; TX0003425752

  

no. 210, Dec92. Claimant: Muscatine Journal (employer of Bob King) Created 1992;
Pub. 1992-11-23; Reg. 1992-12-14; TX0003438208

  

no. 211, Jan93. Claimant: Muscatine Journal (employer of Bob King) Created 1992;
Pub. 1992-12-21; Reg. 1993-01-13; TX0003459224

Names:   

King, Bob

  

Rubin, Samuel K.

  

Hoagland, Jeanette

  

Hoagland, J.

  

Muscatine Journal



--------------------------------------------------------------------------------

 

Type of Work:   

Serial

Title:   

Classic images / Samuel K. Rubin, editor-in-chief ... [et al.]].

Serial Publication Year:   

1991

Serial Key Title:   

Classic images

Imprint:   

Muscatine, Iowa: Muscatine Journal, 1979-.

ISSN:   

0275-8423

  

0164-5560

Description:   

print material.

Frequency:   

Monthly.

Publication History:   

No. 64, July 1979-

Continues:   

Classic film/video images = ISSN 0164-5560.

Description based on:   

No. 95, May 1983.

Copyright Claimant:   

Muscatine Journal.

Authorship on Application:   

Muscatine Journal, employer of Jeanette Hoagland.

Issues Registered:   

v. 187, Jan91. Created 1990; Pub. 1991-01-01; Reg. 1991-01-10; TX0002990538

  

v. 188, Feb91. Created 1991; Pub. 1991-02-01; Reg. 1991-02-12; TX0003014061

  

v. 189, Mar91. Created 1991; Pub. 1991-03-01; Reg. 1991-03-14; TX0003041006

  

v. 190, Apr91. Created 1991; Pub. 1991-04-08; Reg. 1991-04-15; TX0003052942

  

v. 191, May91. Appl. author: Muscatine Journal, employer of Bob King. Created
1991; Pub. 1991-05-01; Reg. 1991-05-17; TX0003071551

  

no. 192, Jun91. Created 1991; Pub. 1991-06-01; Reg. 1991-06-20; TX0003093003

  

no. 193, JuI91. Created 1991; Pub. 1991-07-01; Reg. 1991-07-17; TX0003105177

  

no. 194, Aug91. Created 1991; Pub. 1991-08-01; Reg. 1991-08-12; TX0003120155

  

no. 195, Sep91. Appl. author: Muscatine Journal, employer of Bob King. Created
1991; Pub. 1991-09-01; Reg. 1991-09-09; TX0003142552

  

no. 196, Oct91. Created 1991; Pub. 1991-10-01; Reg. 1991-10-11; TX0003155599

  

no. 197, Nov91. Created 1991; Pub. 1991-11-01; Reg. 1991-11-12; TX0003188861

  

v. 198, Dec91. Created 1991; Pub. 1991-12-01; Reg. 1991-12-13; TX0003209634

Names:   

Hoagland, Jeanette

  

Hoagland, J.

  

King, Bob

  

Rubin, Samuel K.

  

Muscatine Journal



--------------------------------------------------------------------------------

 

Type of Work:   

Serial

Title:   

Classic images / Samuel K. Rubin, editor-in-chief ... [et al.]] .

Serial Publication Year:   

1990

Serial Key Title:   

Classic images

Imprint:   

Muscatine, Iowa : Muscatine Journal, 1979-.

ISSN:   

0275-8423

  

0164-5560

Description:   

print material.

Frequency:   

Monthly.

Publication History:   

No. 64, July 1979-

Continues:   

Classic film/video images = ISSN 0164-5560.

Description based on:   

No. 95, May 1983.

Copyright Claimant:   

Muscatine Journal.

Authorship on Application:   

Muscatine Journal, employer of Jeanette Kopps.

Issues Registered:   

v. 175, Jan90. (C.O. correspondence.) Created 1990; Pub. 1990-01-01; Reg.
1990-01-16; TX0002773298

  

v. 176, Feb90. Created 1990; Pub. 1990-02-01; Reg. 1990-02-12; TX0002749759

  

v. 177, Mar90. Created 1990; Pub. 1990-03-01; Reg. 1990-04-27; TX0002810537

  

v. 178, Apr90. Created 1990; Pub. 1990-04-01; Reg. 1990-04-09; TX0002788546

  

v. 179, May90. Created 1990; Pub. 1990-05-01; Reg. 1990-05-14; TX0002820397

  

no. 180, Jun90. Created 1990; Pub. 1990-06-01; Reg. 1990-06-15; TX0002856419

  

no. 181, Jul90. Created 1990; Pub. 1990-07-01; Reg. 1990-07-18; TX0002872511

  

no. 182, Aug90. Created 1990; Pub. 1990-08-01; Reg. 1990-10-18; TX0002917734

  

no. 183, Sep90. (C.O. correspondence.) Created 1990; Pub. 1990-09-01; Reg.
1990-09-10; TX0002921745

  

no. 184, Oct90. Created 1990; Pub. 1990-10-01; Reg. 1990-10-15; TX0002918364

  

v. 185, Nov90. Created 1990; Pub. 1990-11-01; Reg. 1990-11-14; TX0002960498

  

v. 186, Dec90. (C.O. correspondence.) Created 1990; Pub. 1990-12-01; Reg.
1991-03-04; TX0003019458

Names:   

Kopps, Jeanette

  

Rubin, Samuel K.

  

Muscatine Journal



--------------------------------------------------------------------------------

 

Type of Work:   

Serial

Title:   

Classic images / Samuel K. Rubin, editor-in-chief ... [et al.]] .

Serial Publication Year:   

1989

Serial Key Title:   

Classic images

Imprint:   

Muscatine, Iowa: Muscatine Journal, 1979-.

ISSN:   

0275-8423

  

0164-5560

Description:   

print material.

Frequency:   

Monthly.

Publication History:   

No. 64, July 1979-

Continues:   

Classic film/video images = ISSN 0164-5560.

Description based on:   

No. 95, May 1983.

Copyright Claimant:   

Muscatine Journal.

Authorship on Application:   

Muscatine Journal, employer of Jeanette Kopps.

Issues Registered:   

v. 163, Jan89. Created 1988; Pub. 1989-01-01; Reg. 1989-01-10; TX0002474383

v. 164, Feb89. Created 1989; Pub. 1989-02-01; Reg. 1989-02-13; TX0002493614

v. 165, Mar89. Created 1989; Pub. 1989-03-01; Reg. 1989-03-13; TX0002511861

v. 166, Apr89. Created 1989; Pub. 1989-04-01; Reg. 1989-04-12; TX0002540822

v. 167, May89. Created 1989; Pub. 1989-05-01; Reg. 1989-05-10; TX0002557419

no. 168, Jun89. Created 1989; Pub. 1989-06-01; Reg. 1989-06-19; TX0002583815

no. 169, Jul89. Created 1989; Pub. 1989-07-01; Reg. 1989-07-14; TX0002608803

no. 170, Aug89. Created 1989; Pub. 1989-08-01; Reg. 1989-08-17; TX0002615558

no. 171, Sep89. Created 1989; Pub. 1989-09-01; Reg. 1989-09-12; TX0002636708

no. 172, Oct89. Created 1989; Pub. 1989-10-01; Reg. 1989-10-10; TX0002661338

no. 173, Nov89. Created 1989; Pub. 1989-11-01; Reg. 1989-11-08; TX0002679970

v. 174, Dec89. Created 1989; Pub. 1989-12-01; Reg. 1989-12-12; TX0002706513

Names:   

Kopps, Jeanette

Rubin, Samuel K.

Muscatine Journal

  



--------------------------------------------------------------------------------

 

Type of Work:   

Serial

Title:   

Classic images / Samuel K. Rubin, editor-in-chief ... [et al.]].

Serial Publication Year:   

1988

Serial Key Title:   

Classic images

Imprint:   

Muscatine, Iowa : Muscatine Journal, 1979-.

ISSN:   

0275-8423

0164-5560

Description:   

print material.

Frequency:   

Monthly.

Publication History:    No. 64, July 1979- Continues:   

Classic film/video images = ISSN 0164-5560.

Description based on:   

No. 95, May 1983.

Copyright Claimant:    Muscatine Journal. Authorship on Application:   
Muscatine Journal, employer of Samuel K. Rubin. Issues Registered:   

no. 152, Feb88. Created 1988; Pub. 1988-02-01; Reg. 1988-02-11; TX0002253807

  

no. 153, Mar88. Created 1988; Pub. 1988-02-29; Reg. 1988-04-01; TX0002290390

  

no. 154, Apr88. Created 1988; Pub. 1988-03-31; Reg. 1988-04-26; TX0002295779

  

no. 155, May88. Created 1988; Pub. 1988-04-28; Reg. 1988-05-11; TX0002312284

  

no. 156, Jun88. Created 1988; Pub. 1988-05-25; Reg. 1988-08-10; TX0002372506

  

no. 157, Jul88. Created 1988; Pub. 1988-07-01; Reg. 1988-07-12; TX0002351449

  

no. 158, Aug88. Appl. author: Muscatine Journal, employer of Jeanette Kopps.
Created 1988; Pub. 1988-08-01; Reg. 1988-08-05; TX0002362382

  

no. 159, Sep88. Appl. author: Muscatine Journal, employer of Jeanette Kopps.
Created 1988; Pub. 1988-09-01; Reg. 1988-09-12; TX0002405151

  

no. 160, Oct88. Appl. author: Muscatine Journal, employer of Jeanette Kopps.
Created 1988; Pub. 1988-10-01; Reg. 1988-10-11; TX0002407793

  

v. 161, Nov88. Created 1988; Pub. 1988-11-01; Reg. 1988-11-25; TX0002457920

  

v. 162, Dec88. Created. 1988; Pub. 1988-12-01; Reg. 1989-03-16; TX0002515224

Names:   

Kopps, Jeanette

Rubin, Samuel K.

Muscatine Journal



--------------------------------------------------------------------------------

 

Type of Work:   

Serial

Title:   

Classic images / Samuel K. Rubin, editor-in-chief ... [et al.] ] .

Serial Publication Year:   

1987

Serial Key Title:   

Classic images

Imprint:   

Muscatine, Iowa : Muscatine Journal, 1979-.

ISSN:   

0275-8423

0164-5560

Description:   

print material.

Frequency:   

Monthly.

Publication History:   

No. 64, July 1979-

Continues:   

Classic film/video images = ISSN 0164-5560.

Description based on:   

No. 95, May 1983.

Copyright Claimant:   

Muscatine Journal.

Authorship on Application:   

Muscatine Journal, employer of Samuel K. Rubin.

Issues Registered:   

no. 139, Jan87. Created 1987; Pub. 1987-01-02; Reg. 1987-01-09; TX0001969260

  

no. 140, Feb87. Created 1987; Pub. 1987-01-29; Reg. 1987-02-06; TX0002001971

  

no. 141, Mar87. Created 1987; Pub. 1987-03-02; Reg. 1987-03-09; TX0002014146

  

no. 142, Apr87. Created 1987; Pub. 1987-03-31; Reg. 1987-04-06; TX0002037636

  

no. 143, May87. Created 1987; Pub. 1987-04-30; Reg. 1987-05-20; TX0002066455

  

no. 144, Jun87. Created 1987; Pub. 1987-05-25; Reg. 1987-06-08; TX0002083622

  

no. 145, Jul87. Created 1987; Pub. 1987-06-29; Reg. 1987-07-10; TX0002103919

  

no. 146, Aug87. Created 1987; Pub. 1987-07-30; Reg. 1987-08-19; TX0002129452

  

no. 147, Sep87. Created 1987; Pub. 1987-08-31; Reg. 1987-09-14; TX0002144512

  

no. 148, Oct87. Created 1987; Pub. 1987-10-01; Reg. 1987-10-22; TX0002169550

  

no. 149, Nov87. Created 1987; Pub. 1987-10-29; Reg. 1987-11-09; TX0002197949

  

no. 150, Dec87. Created 1987; Pub. 1987-11-27; Reg. 1987-12-07; TX0002201234

  

no. 151, Jan88. Created 1987; Pub. 1987-12-31; Reg. 1988-01-28; TX0002237367

Names:   

Rubin, Samuel K.

Muscatine Journal



--------------------------------------------------------------------------------

 

Type of Work:    Serial Title:    Classic images / Samuel K. Rubin,
editor-in-chief ... [et al. ] ] . Serial Publication Year:    1986 Serial Key
Title:    Classic images Imprint:    Muscatine, Iowa : Muscatine Journal, 1979-.
ISSN:   

0275-8423

0164-5560

Description:    print material. Frequency:    Monthly. Publication History:   
No. 64, July 1979- Continues:    Classic film/video images = ISSN 0164-5560.
Description based on:    No. 95, May 1983. Copyright Claimant:    Muscatine
Journal. Authorship on Application:    Muscatine Journal, employer of Samuel K.
Rubin. Issues Registered:    no. 127, Jan86. Created 1986; Pub. 1986-01-03; Reg.
1986-01-09; TX0001731582   

no. 128, Feb86. Created 1986; Pub. 1986-02-03; Reg. 1986-02-10; TX0001756185

  

no. 129, Mar86. Created 1986; Pub. 1986-03-03; Reg. 1986-03-11; TX0001773708

  

no. 130, Apr86. Created 1986; Pub. 1986-04-01; Reg. 1986-04-30; TX0001816015

  

no. 131, May86. Created 1986; Pub. 1986-05-01; Reg. 1986-05-12; TX0001818189

  

no. 132, Jun86. Created 1986; Pub. 1986-06-02; Reg. 1986-06-06; TX0001830910

  

no. 133, Jul86. Created 1986; Pub. 1986-06-30; Reg. 1986-07-09; TX0001860372

  

no. 134, Aug86. Created 1986; Pub. 1986-08-01; Reg. 1986-08-20; TX0001889649

  

no. 135, Sep86. Created 1986; Pub. 1986-08-28; Reg. 1986-09-11; TX0001905906

  

no. 136, Oct86. Created 1986; Pub. 1986-10-02; Reg. 1986-10-14; TX0001928060

  

no. 137, Nov86. Created 1986; Pub. 1986-10-31; Reg. 1986-11-10; TX0001950416

  

no. 138, Dec86. Created 1986; Pub. 1986-12-01; Reg. 1986-12-10; TX0001974599

Names:   

Rubin, Samuel K.

   Muscatine Journal



--------------------------------------------------------------------------------

 

Type of Work:    Serial Title:    Classic images / Samuel K. Rubin,
editor-in-chief ... [et al.]] . Serial Publication Year:    1985 Serial Key
Title:    Classic images Imprint:    Muscatine, Iowa : Muscatine Journal, 1979-.
ISSN:   

0275-8423

0164-5560

Description:    print material. Frequency:    Monthly. Publication History:   
No. 64, July 1979- Continues:    Classic film/video images = ISSN 0164-5560.
Description based on:    No. 95, May 1983. Copyright Claimant    Muscatine
Journal. Authorship on Application:    Muscatine Journal, employer of Samuel K.
Rubin. Issues Registered:   

no. 115, Jan85. Created 1985; Pub. 1985-01-03; Reg. 1985-01-14; TX0001494025

no. 116, Feb85. Created 1985; Pub. 1985-02-01; Reg. 1985-02-08; TX0001516810

no. 117, Mar85. Created 1985; Pub. 1985-03-04; Reg. 1985-03-08; TX0001533156

no. 118, Apr85. Created 1985; Pub. 1985-04-01; Reg. 1985-04-19; TX0001565322

no. 119, May85. Created 1985; Pub. 1985-05-02; Reg. 1985-05-08; TX0001574738

no. 120, Jun85. Created 1985; Pub. 1985-06-03; Reg. 1985-06-13; TX0001596223

no. 121, Jul85. Created 1985; Pub. 1985-07-01; Reg. 1985-07-10; TX0001610216

no. 122, Aug85. Created 1985; Pub. 1985-08-01; Reg. 1985-08-14; TX0001637331

no. 123, Sep85. Created 1985; Pub. 1985-08-29; Reg. 1985-09-11; TX0001671304

no. 124, Oct85. Created 1985; Pub. 1985-09-30; Reg. 1985-10-07; TX0001663817

no. 125, Nov85. Created 1985; Pub. 1985-11-04; Reg. 1985-11-08; TX0001683112

no. 126, Dec85. Created 1985; Pub. 1985-12-02; Reg. 1985-12-09; TX0001713013

Names:   

Rubin, Samuel K.

Muscatine Journal



--------------------------------------------------------------------------------

 

Type of Work:   

Serial

Title:   

Classic images / Samuel K. Rubin, editor-in-chief . . . [et al. ] ] .

Serial Publication Year:   

1984

Serial Key Title:   

Classic images

Imprint:   

Muscatine, Iowa : Muscatine Journal, 1979-.

ISSN:   

0275-8423

0164-5560

Description:   

print material.

Frequency:   

Monthly.

Publication History:   

No. 64, July 1979-

Continues:   

Classic film/video images = ISSN 0164-5560.

Description based on:   

No. 95, May 1983.

Copyright Claimant :   

Muscatine Journal.

Authorship on Application:   

Muscatine Journal, employer of Samuel K. Rubin.

Issues Registered:   

no. 103, Jan84. Created 1984; Pub. 1984-01-05; Reg. 1984-01-09; TX0001262212

  

no. 104, Feb84. Created 1984; Pub. 1984-02-02; Reg. 1984-02-09; TX0001281423

  

no. 105, Mar84. Created 1984; Pub. 1984-03-01; Reg. 1984-03-08; TX0001300795

  

no. 106, Apr84. Created 1984; Pub. 1984-04-02; Reg. 1984-04-10; TX0001320881

  

no. 107, May84. Created 1984; Pub. 1984-05-03; Reg. 1984-05-07; TX0001337428

  

no. 108, Jun84. Created 1984; Pub. 1984-06-04; Reg. 1984-06-08; TX0001364787

  

no. 109, Jul84. Created 1984; Pub. 1984-07-02; Reg. 1984-07-06; TX0001382158

  

no. 110, Aug84. Created 1984; Pub. 1984-08-02; Reg. 1984-08-06; TX0001401790

  

no. 111, Sep84. Created 1984; Pub. 1984-08-30; Reg. 1984-09-18; TX0001432288

  

no. 112, Oct84. Created 1984; Pub. 1984-10-01; Reg. 1984-10-09; TX0001442020

  

no. 113, Nov84. Created 1984; Pub. 1984-11-01; Reg. 1984-11-08; TX0001502390

  

no. 114, Dec84. Created 1984; Pub. 1984-12-03; Reg. 1984-12-18; TX0001476023

Names:   

Rubin, Samuel K.

  

Muscatine Journal



--------------------------------------------------------------------------------

 

Type of Work:   

Serial

Title:   

Classic images / Samuel K. Rubin, editor-in-chief ... [et al.]] .

Serial Publication Year:   

1983

Serial Key Title:   

Classic images

Imprint:   

Muscatine, Iowa : Muscatine Journal, 1979-.

ISSN:   

0275-8423

0164-5560

Description:   

print material.

Frequency:   

Monthly.

Publication History:   

No. 64, July 1979-

Continues:   

Classic film/video images = ISSN 0164-5560.

Description based on:   

No. 95, May 1983.

Copyright Claimant:   

Muscatine Journal.

Authorship on Application:   

Muscatine Journal, employer of Samuel K. Rubin.

Issues Registered:   

no. 91, Jan83. (C.O. correspondence.) Created 1983; Pub. 1983-01-03; Reg.
1983-01-07;TX0001078011

  

no. 92, Feb83. Created 1983; Pub. 1983-02-01; Reg. 1983-02-14; TX0001064346

  

no. 93, Mar83. Created 1983; Pub. 1983-03-01; Reg. 1983-03-10; TX0001079312

  

no. 94, Apr83. Created 1983; Pub. 1983-04-01; Reg. 1983-04-13; TX0001100170

  

no. 95, May83. Created 1983; Pub. 1983-05-02; Reg. 1983-05-10; TX0001115829

  

no. 96, Jun83. Created 1983; Pub. 1983-06-02; Reg. 1983-06-06; TX0001131619

  

no. 97, Jul83. Created 1983; Pub. 1983-07-01; Reg. 1983-07-18; TX0001153026

  

no. 98, Aug83. Created 1983; Pub. 1983-08-01; Reg. 1983-08-12; TX0001169990

  

no. 99, Sep83. Created 1983; Pub. 1983-09-01; Reg. 1983-09-09; TX0001186158

  

no. 100, Oct83. Created 1983; Pub. 1983-10-03; Reg. 1983-10-11; TX0001205427

  

no. 101, Nov83. Created 1983; Pub. 1983-11-03; Reg. 1983-11-08; TX0001225235

  

no. 102, Dec83. Created 1983; Pub. 1983-12-02; Reg. 1983-12-07; TX0001244796

Names:   

Rubin, Samuel K.

  

Muscatine Journal



--------------------------------------------------------------------------------

 

Type of Work:   

Serial

Title:   

Films of the golden age : the magazine for film lovers.

Serial Publication Year:   

1998

Serial Key Title:   

Films of the golden age

ISSN:   

1083-5369

Description:   

print material.

Frequency:   

Quarterly.

Publication History:   

No. 1, summer 1995-

Description based on:   

No. 14, fall 1998.

Copyright Claimant:   

Muscatine Journal, division of Lee Enterprises, Inc.

Issues Registered:   

no. 14, fall 98. Created 1998; Pub. 1998-10-01; Reg. 1998-12-30; TX0004724756

Names:   

Lee Enterprises, Inc. Muscatine Journal Muscatine Journal



--------------------------------------------------------------------------------

Exhibit K-3 to Annex K

(Copyright Registrations)

(re: Serials registered to “Muscatine Journal,

division of Lee Enterprises, Inc.”)



--------------------------------------------------------------------------------

 

Type of Work:   

Serial

Title:   

Classic images / Samuel K. Rubin, editor-in-chief ... et al.].

Serial Publication Year :   

2006

Serial Key Title:   

Classic images

Imprint:   

Muscatine, Iowa : Muscatine Journal, 1979-.

ISSN:   

0275-8423

0164-5560

Description:   

print material.

Frequency:   

Monthly.

Publication History:   

No. 64, July 1979-

Continues:   

Classic film/video images = ISSN 0164-5560.

Description based on:   

No. 95, May 1983.

Copyright Claimant:   

Muscatine Journal, division of Lee Enterprises, Inc. (employer for hire)

Issues Registered:   

no. 369, Mar06. Created 2006; Pub. 2006-02-16; Reg. 2006-03-16; TX0006367038

no. 370, Apr06. Created 2006; Pub. 2006-03-20; Reg. 2006-04-10; TX0006368806

no. 371, May06. (CO correspondence.) Created 2006; Pub. 2006-04-20; Reg.
2006-04-28; TX0006497744

no. 372, Jun06. Created not given on appl.; Pub. 2006-05-18; Reg. 2006-06-16;
TX0006372044

no. 373, Jul06. Created 2006; Pub. 2006-06-20; Reg. 2006-06-30; TX0006396707

Names:   

Rubin, Samuel K.

Lee Enterprises, Inc. Muscatine Journal

Muscatine Journal



--------------------------------------------------------------------------------

 

Type of Work:   

Serial

Title:   

Classic images / Samuel K. Rubin, editor-in-chief ... et al. ] .

Serial Publication Year:   

2005

Serial Key Title:   

Classic images

Imprint:   

Muscatine, Iowa : Muscatine Journal, 1979-.

ISSN:   

0275-8423

0164-5560

Description:   

print material.

Frequency:   

Monthly.

Publication History:   

No. 64, July 1979-

Continues:   

Classic film/video images = ISSN 0164-5560.

Description based on:   

No. 95, May 1983.

Copyright Claimant:   

Muscatine Journal, division of Lee Enterprises, Inc (employer for hire)

Issues Registered:   

no. 356, Feb05. Created 2005; Pub. 2005-01-20; Reg. 2005-03-08; TX0006144913

no. 357, Mar05. Created 2005; Pub. 2005-02-18; Reg. 2005-05-09; TX0006199506

no. 358, Apr05. Created 2005; Pub. 2005-03-24; Reg. 2005-05-09; TX0006200166

no. 359, May05. Created 2005; Pub. 2005-04-21; Reg. 2005-06-27; TX0006207189

no. 360, Jun05. Created 2005; Pub. 2005-05-20; Reg. 2005-06-27; TX0006200160

no. 361, Jul05. Created 2005; Pub. 2005-06-20; Reg. 2005-09-26; TX0006285905

no. 362, Aug05. Created 2005; Pub. 2005-07-18; Reg. 2005-09-26; TX0006240777

no. 363, Sep05. Created 2005; Pub. 2005-08-18; Reg. 2005-10-03; TX0006247508

no. 364, Oct05. Created 2005; Pub. 2005-09-22; Reg. 2005-10-21; TX0006247507

no. 365, Nov05. Created 2005; Pub. 2005-10-20; Reg. 2005-12-02; TX0006292650

no. 366, Dec05. Created 2005; Pub. 2005-11-16; Reg. 2006-01-23; TX0006347078

no. 367, Jan0 6. Created not given on appl.; Pub. 2005-12-20; Reg. 2006-02-22;
TX0006329022

Names:   

Rubin, Samuel K.

  

Lee Enterprises, Inc. Muscatine Journal

Muscatine Journal



--------------------------------------------------------------------------------

 

Type of Work:   

Serial

Title:   

Classic images / Samuel K. Rubin, editor-in-chief ... [et al.]] .

Serial Publication Year:   

2004

Serial Key Title:   

Classic images

Imprint:   

Muscatine, Iowa : Muscatine Journal, 1979-.

ISSN:   

0275-8423

0164-5560

Description:   

print material.

Frequency:   

Monthly.

Publication History:   

No. 64, July 1979-

Continues:   

Classic film/video images = ISSN 0164-5560.

Description based on:   

No. 95, May 1983.

Copyright Claimant:   

Muscatine Journal, division of Lee Enterprises, Inc. (employer for hire)

Issues Registered:   

no. 344, Feb04. Created 2004; Pub. 2004-01-22; Reg. 2004-05-17; TX0005983243

no. 345, Mar04. Created 2004; Pub. 2004-02-19; Reg. 2004-05-25; TX0005993138

no. 346, Apr04. Created 2004; Pub. 2004-03-18; Reg. 2004-11-23; TX0006086951

no. 347, May04. Created 2004; Pub. 2004-04-22; Reg. 2004-12-09; TX0006083945

no. 348, Jun04. Created 2004; Pub. 2004-05-20; Reg. 2004-12-09; TX0006083946

no. 349, Jul04. Created 2004; Pub. 2004-06-18; Reg. 2004-12-09; TX0006083940

no. 350, Aug04. Created 2004; Pub. 2004-07-22; Reg. 2004-12-09; TX0006083941

no. 351, Sep04. Created 2004; Pub. 2004-08-18; Reg. 2004-12-09; TX0006083943

no. 352, Oct04. Created 2004; Pub. 2004-09-22; Reg. 2004-12-09; TX0006083942

no. 353, Nov04. Created 2004; Pub. 2004-10-20; Reg. 2004-12-09; TX0006083944

no. 354, Dec04. Created 2004; Pub. 2004-11-18; Reg. 2004-12-29; TX0006094642

no. 355, Jan05. (CO correspondence.) Created 2004; Pub. 2004-12-20; Reg.
2005-01-21; TX0006252702

Names:   

Rubin, Samuel K.

  

Lee Ent., Inc. Muscatine Journal

Muscatine Journal

Lee Enterprises, Inc. Muscatine Journal



--------------------------------------------------------------------------------

 

Type of Work:   

Serial

Title:   

Classic images / Samuel K. Rubin, editor-in-chief ... [et al.]] .

Serial Publication Year:   

2003

Serial Key Title:   

Classic images

Imprint:   

Muscatine, Iowa : Muscatine Journal, 1979-.

ISSN:   

0275-8423

0164-5560

Description:   

print material.

Frequency:   

Monthly.

Publication History:   

No. 64, July 1979-

Continues:   

Classic film/video images = ISSN 0164-5560.

Description based on:   

No. 95, May 1983.

Copyright Claimant:   

Muscatine Journal, division of Lee Enterprises, Inc. (employer for hire)

Issues Registered:   

no. 332, Feb03. Created 2003; Pub. 2003-01-20; Reg. 2004-01-23; TX0005996778

no. 333, Mar03. Created 2003; Pub. 2003-02-17; Reg. 2004-06-11; TX0006009178

no. 334, Apr03. Created 2003; Pub. 2003-03-17; Reg. 2004-02-02; TX0005924753

no. 335, May03. Created 2003; Pub. 2003-04-14; Reg. 2004-02-09; TX0005923824

no. 336, Jun03. Created 2003; Pub. 2003-05-19; Reg. 2004-02-09; TX0005923839

no. 337, Jul03. Created 2003; Pub. 2003-06-16; Reg. 2004-02-09; TX0005940951

no. 338, Aug03. Created 2003; Pub. 2003-07-21; Reg. 2004-02-17; TX0005943428

no. 339, Sep03. Created 2003; Pub. 2003-08-18; Reg. 2004-05-05; TX0005981914

no. 340, Oct03. Created 2003; Pub. 2003-09-18; Reg. 2004-05-03; TX0005982555

no. 341, Nov03. Created 2003; Pub. 2003-10-23; Reg. 2004-04-29; TX0005975048

no. 342, Dec03. Created 2003; Pub. 2003-11-20; Reg. 2004-05-07; TX0005980735

no. 343, Jan04. Created 2003; Pub. 2003-12-18; Reg. 2004-05-07; TX0005983764

Names:   

Rubin, Samuel K.

Lee Enterprises, Inc. Muscatine Journal

Lee Ent., Inc. Muscatine Journal

Muscatine Journal



--------------------------------------------------------------------------------

 

Type of Work:   

Serial

Title:   

Classic images / Samuel K. Rubin, editor-in-chief ... [et al.]].

Serial Publication Year:   

2002

Serial Key Title:   

Classic images

Imprint:   

Muscatine, Iowa : Muscatine Journal, 1979-.

ISSN:   

0275-8423

0164-5560

Description:   

print material.

Frequency:   

Monthly.

Publication History:   

No. 64, July 1979-

Continues:   

Classic film/video images = ISSN 0164-5560.

Description based on:   

No. 95, May 1983.

Issues Registered:   

vol. no. 320, Feb02. Claimant: Muscatine Journal, division of Lee Ent., Inc.
(employer for hire) Created 2002; Pub. 2002-01-17; Reg. 2002-03-27; TX0005510476

vol. no. 321, Mar02. Claimant: Muscatine Journal, division of Lee Ent., Inc.
(employer for hire) Created 2002; Pub. 2002-02-21; Reg. 2002-03-07; TX0005514049

no. 322, Apr02. Claimant: Muscatine Journal, division of Lee Ent., Inc.
(employer for hire) Created 2002; Pub. 2002-03-21; Reg. 2002-05-24; TX0005590281

no. 323, May02. Claimant: Muscatine Journal, division of Lee Ent., Inc.
(employer for hire) Created 2002; Pub. 2002-04-18;. Reg. 2002-06-03;
TX0005581214

no. 324, Jun02. Claimant: Muscatine Journal, division of Lee Enterprises, Inc.
(employer for hire) Created 2002; Pub. 2002-05-16; Reg. 2002-09-30; TX0005671065

no. 325, Jul02. Claimant: Muscatine Journal, division of Lee Enterprises, Inc.
(employer for hire) Created 2002; Pub. 2002-06-20; Reg. 2002-10-04; TX0005679381

no. 326, Aug02. Claimant: Muscatine Journal, division of Lee Enterprises, Inc.
(employer for hire) Created 2002; Pub. 2002-07-18; Reg. 2002-10-11; TX0005685861

no. 327, Sep02. Claimant: Muscatine Journal, division of Lee Enterprises, Inc.
(employer for hire) Created 2002; Pub. 2002-08-22; Reg. 2002-12-23; TX0005685253

no. 328, Oct02. Claimant: Muscatine Journal, division of Lee Enterprises, Inc.
(employer for hire) Created 2002; Pub. 2002-09-20; Reg. 2003-02-26; TX0005722135

no. 329, Nov02. Claimant: Muscatine Journal, division of Lee Enterprises, Inc.
(employer for hire) Created 2002; Pub. 2002-10-18; Reg. 2003-02-26; TX0005708539

no. 330, Dec02. Claimant: Muscatine Journal, division of Lee Enterprises, Inc.
(employer for hire) Created 2002; Pub. 2002-11-20; Reg. 2003-02-24; TX0005684295

no. 331, Jan03. Claimant: Muscatine Journal, division of Lee Enterprises, Inc.
(employer for hire) Created 2002; Pub. 2002-12-24; Reg. 2003-03-14; TX0005708385

Names:   

Rubin, Samuel K.

Lee Ent., Inc. Muscatine Journal

Muscatine Journal

Lee Enterprises, Inc. Muscatine Journal



--------------------------------------------------------------------------------

 

Type of Work:   

Serial

Title:   

Classic images / Samuel K. Rubin, editor-in-chief ... [et al.]] .

Serial Publication Year:   

2001

Serial Key Title:   

Classic images

Imprint:   

Muscatine, Iowa : Muscatine Journal, 1979-.

ISSN:   

0275-8423

0164-5560

Description:   

print material.

Frequency:   

Monthly.

Publication History:   

No. 64, July 1979-

Continues:   

Classic film/video images = ISSN 0164-5560.

Description based on:   

No. 95, May 1983.

Copyright Claimant   

Muscatine Journal, division of Lee Ent., Inc. (employer for hire)

Issues Registered:   

no. 308, Feb01. Created 2001; Pub. 2001-01-18; Reg. 2001-02-20; TX0005273482

no. 309, Mar01. Created 2001; Pub. 2001-02-20; Reg. 2001-03-09; TX0005295537

no. 310, Apr01. Created 2001; Pub. 2001-03-20; Reg. 2001-04-30; TX0005319189

no. 311, May01. Created 2001; Pub. 2001-04-18; Reg. 2001-05-09; TX0005320786

v. no. 312, Jun01. Created 2001; Pub. 2001-05-18; Reg. 2001-07-20; TX0005398525

v. no. 313, Jul01. Created 2001; Pub. 2001-06-22; Reg. 2001-07-26; TX0005379280

no. 314, Aug01. (CO correspondence.) Created 2001; Pub. 2001-07-19; Reg.
2001-10-15; TX0005571469

v. no. 315, Sep01. Created 2001; Pub. 2001-08-23; Reg. 2001-10-15; TX0005421050

no. 316, Oct01. Created 2001; Pub. 2001-09-20; Reg. 2001-12-28; TX0005536041

vol. no. 317, Nov01. Created 2001; Pub. 2001-10-18; Reg. 2001-12-28;
TX0005526325

vol. no. 318, Dec01. Created 2001; Pub. 2001-11-22; Reg. 2002-01-10;
TX0005514325

no. 319, Jan02. Created 2001; Pub. 2001-12-20; Reg. 2002-03-25; TX0005545948

Names:   

Rubin, Samuel K.

Lee Ent., Inc. Muscatine Journal Muscatine Journal

Lee Enterprises, Inc. Muscatine Journal



--------------------------------------------------------------------------------

 

Type of Work:   

Serial

Title:   

Classic images / Samuel K. Rubin, editor-in-chief ... [et al.]] .

Serial Publication Year:   

2000

Serial Key Title:   

Classic images

Imprint:   

Muscatine, Iowa : Muscatine Journal, 1979-.

ISSN:   

0275-8423

0164-5560

Description:   

print material.

Frequency:   

Monthly.

Publication History:   

No. 64, July 1979-

Continues:   

Classic film/video images = ISSN 0164-5560.

Description based on:   

No. 95, May 1983.

Copyright Claimant:   

Muscatine Journal, division of Lee Ent., Inc. (employer for hire)

Issues Registered:   

v. 296, Feb00. Created 2000; Pub. 2000-01-20; Reg. 2000-02-24; TX0005058500

v. 297, Mar00. Created 2000; Pub. 2000-02-20; Reg. 2000-03-09; TX0005070839

v. 298, Apr00. Created 2000; Pub. 2000-03-20; Reg. 2000-04-10; TX0005082188

no. 301, Jul00. Created 2000; Pub. 2000-06-22; Reg. 2000-08-03; TX0005146840

no. 302, Aug00. Created 2000; Pub. 2000-07-20; Reg. 2000-08-15; TX0005148353

no. 303, Sep00. Created 2000; Pub. 2000-08-29; Reg. 2000-09-27; TX0005173054

no. 304, Oct00. Created 2000; Pub. 2000-09-19; Reg. 2000-09-29; TX0005173057

no. 305, Nov00. Created 2000; Pub. 2000-10-17; Reg. 2000-11-01; TX0005192489

no. 306, Dec00. Created 2000; Pub. 2000-11-20; Reg. 2001-01-04; TX0005239891

no. 307, Jan01. Created 2000; Pub. 2000-12-21; Reg. 2001-02-08; TX0005262381

Names:   

Rubin, Samuel K.

Lee Ent., Inc. Muscatine Journal

Muscatine Journal

Lee Enterprises, Inc. Muscatine Journal



--------------------------------------------------------------------------------

 

Type of Work:   

Serial

Title:   

Classic images / Samuel K. Rubin, editor-in-chief ... [et al.]].

Serial Publication Year:   

1999

Serial Key Title:   

Classic images

Imprint:   

Muscatine, Iowa : Muscatine Journal, 1979-.

ISSN:   

0275-8423

0164-5560

Description:   

print material.

Frequency:   

Monthly.

Publication History:   

No. 64, July 1979-

Continues:   

Classic film/video images = ISSN 0164-5560.

Description based on:   

No. 95, May 1983.

Issues Registered:   

no. 285, Mar99. Claimant: Muscatine Journal, division of Lee Ent., Inc. (Appl.
author: Muscatine Journal, division of Lee Ent., Inc.) Created 1999; Pub.
1999-02-18; Reg. 1999-03-24; TX0004874670

no. 286, Apr99. Claimant: Muscatine Journal, division of Lee Ent., Inc. (Appl.
author: Muscatine Journal, division of Lee Ent., Inc.) Created 1999; Pub.
1999-03-23; Reg. 1999-04-14; TX0004898780

v. 287, May99. Claimant: Muscatine Journal, division of Lee Ent., Inc. (employer
for hire) Created 1999; Pub. 1999-04-20; Reg. 1999-12-20; TX0005033837

v. 288, Jun99. Claimant: Muscatine Journal, division of Lee Ent., Inc. (Appl.
author: Muscatine Journal, division of Lee Ent., Inc.) Created 1999; Pub.
1999-05-20; Reg. 1999-06-09; TX0004918469

v. 289, Jul99. Claimant: Muscatine Journal, division of Lee Ent., Inc. (employer
for hire) Created 1999; Pub. 1999-06-20; Reg. 1999-12-29; TX0005036065

v. 290, Aug99. Claimant: Muscatine Journal, division of Lee Ent., Inc. (Appl.
author: Muscatine Journal, division of Lee Ent., Inc.) Created 1999; Pub.
1999-07-22; Reg. 1999-10-01; TX0004995747

v. 291, Sep99. Claimant: Muscatine Journal, division of Lee Ent., Inc. (Appl.
author: Muscatine Journal, division of Lee Ent., Inc.) Created 1999; Pub.
1999-08-17; Reg. 1999-11-30; TX0004980349

no. 292, Oct99. Claimant: Muscatine Journal, division of Lee Ent., Inc. (Appl.
author: Muscatine Journal, division of Lee Ent., Inc.) Created 1999; Pub.
1999-09-23; Reg. 1999-10-15; TX0004249765

v. 293, Nov99. Claimant: Muscatine Journal, division of Lee Ent., Inc. (employer
for hire) Created 1999; Pub. 1999-10-18; Reg. 1999-11-12; TX0005033214

v. 294, Dec99. Claimant: Muscatine Journal, division of Lee Ent., Inc. (employer
for hire) Created 1999; Pub. 1999-11-22; Reg. 1999-12-06; TX0005029943

v. 295, Jan00. Claimant: Muscatine Journal, division of Lee Ent., Inc. (employer
for hire) Created 1999; Pub. 1999-12-20; Reg. 2000-01-13; TX0005044580

Names:   

Rubin, Samuel K.

Lee Ent., Inc. Muscatine Journal

Muscatine Journal

Lee Enterprises, Inc. Muscatine Journal



--------------------------------------------------------------------------------

 

Type of Work:   

Serial

Title:   

Classic images / Samuel K. Rubin, editor-in-chief ... [et al.]] .

Serial Publication Year:   

1998

Serial Key Title:   

Classic images

Imprint:   

Muscatine, Iowa : Muscatine Journal, 1979-.

ISSN:   

0275-8423

0164-5560

Description:   

print material.

Frequency:   

Monthly.

Publication History:    No. 64, July 1979- Continues:   

Classic film/video images = ISSN 0164-5560.

Description based on:   

No. 95, May 1983.

Issues Registered:   

no. 272, Feb98. Claimant: Muscatine Journal, division of Lee Enterprises, Inc.
(employer for hire) Created 1998; Pub. 1998-01-22; Reg. 1998-02-24; TX0004631701

no. 273, Mar98. Claimant: Muscatine Journal, division of Lee Int., Inc.
(employer for hire) Created 1998; Pub. 1998-02-19; Reg. 1998-03-10; TX0004644639

no. 274, Apr98. Claimant: Muscatine Journal, division of Lee Int., Inc.
(employer for hire) Created 1998; Pub. 1998-03-19; Reg. 1998-04-24; TX0004660890

no. 275, May98. Claimant: Muscatine Journal, division of Lee Int., Inc. (Appl.
author: Muscatine Journal, division of Lee Int., Inc.) Created 1998; Pub.
1998-04-23; Reg. 1998-05-14; TX0004694819

no. 276, Jun98. Claimant: Muscatine Journal, division of Lee Int., Inc. (Appl.
author: Muscatine Journal, division of Lee Int., Inc.) Created 1998; Pub.
1998-05-21; Reg. 1998-06-09; TX0004700113

no. 277, Jul98. Claimant: Muscatine Journal, division of Lee Int., Inc. (Appl.
author: Muscatine Journal, division of Lee Int., Inc.) Created 1998; Pub.
1998-06-18; Reg. 1998-09-14; TX0004766366

no. 278, Aug98. Claimant: Muscatine Journal, division of Lee Int., Inc. (Appl.
author: Muscatine Journal, division of Lee Int., Inc.) Created 1998; Pub.
1998-07-23; Reg. 1998-09-16; TX0004768710

no. 279, Sep98. Claimant: Muscatine Journal, division of Lee Ent., Inc. (Appl.
author: Muscatine Journal, division of Lee Ent., Inc.) Created 1998; Pub.
1998-08-20; Reg. 1999-02-12; TX0004855415

no. 280, Oct98. Claimant: Muscatine Journal, division of Lee Ent., Inc. (Appl.
author: Muscatine Journal, division of Lee Ent., Inc.) Created 1998; Pub.
1998-09-22; Reg. 1999-02-12; TX0004855416

no. 281, Nov98. Claimant: Muscatine Journal, division of Lee Ent., Inc. (Appl.
author: Muscatine Journal, division of Lee Ent., Inc.) Created 1998; Pub.
1998-10-22; Reg. 1998-12-14; TX0004812139

no. 282, Dec98. Claimant: Muscatine Journal, division of Lee Ent., Inc. (Appl.
author: Muscatine Journal, division of Lee Ent., Inc.) Created 1998; Pub.
1998-11-19; Reg. 1998-12-14; TX0004812161

v. 283, Jan99. Claimant: Muscatine Journal, division of Lee Ent., Inc. (Appl.
author: Muscatine Journal, division of Lee Ent., Inc.) Created 1998; Pub.
1998-12-18; Reg. 1999-11-30; TX0004980348

Names:   

Rubin, Samuel K.

Lee Int., Inc. Muscatine Journal

Muscatine Journal

Lee Enterprises, Inc. Muscatine Journal

Lee Int., Inc.



--------------------------------------------------------------------------------

 

Type of Work:   

Serial

Title:   

Classic images / Samuel K. Rubin, editor-in-chief ... [et al.]] .

Serial Publication Year:   

1997

Serial Key Title:   

Classic images

Imprint:   

Muscatine, Iowa : Muscatine Journal, 1979-.

ISSN:   

0275-8423

0164-5560

Description:   

print material.

Frequency:   

Monthly.

Publication History:    No. 64, July 1979- Continues:   

Classic film/video images = ISSN 0164-5560.

Description based on:   

No. 95, May 1983.

Copyright Claimant:   

Muscatine Journal, division of Lee Enterprises, Inc. (employer for hire)

Issues Registered:   

v. 260, Feb97. Created 1997; Pub. 1997-01-23; Reg. 1997-03-24; TX0004449396

v. 261, Mar97. Created 1997; Pub. 1997-02-20; Reg. 1997-04-02; TX0004476230

v. 262, Apr97. Created 1997; Pub. 1997-03-20; Reg. 1997-05-09; TX0004482103

v. 263, May97. Created 1997; Pub. 1997-04-17; Reg. 1997-05-09; TX0004473669

v. 264, Jun97. Created 1997; Pub. 1997-05-22; Reg. 1997-06-16; TX0004497521

v. 265, Jul97. Created 1997; Pub. 1997-06-20; Reg. 1997-08-07; TX0004520944

v. 266, Aug97. Created 1997; Pub. 1997-07-20; Reg. 1997-10-14; TX0004561428

v. 267, Sep97. Created 1997; Pub. 1997-08-21; Reg. 1997-10-14; TX0004561427

v. 268, Oct97. Created 1997; Pub. 1997-09-18; Reg. 1997-10-14; TX0004559855

no. 269, Nov97. Created 1997; Pub. 1997-10-21; Reg. 1997-12-05; TX0004629252

no. 270, Dec97. Created 1997; Pub. 1997-11-20; Reg. 1998-01-02; TX0004629327

no. 271, Jan98. Created 1997; Pub. 1997-12-18; Reg. 1998-02-20; TX0004637766

Names:   

Rubin, Samuel K.

Muscatine Journal

Lee Enterprises, Inc. Muscatine Journal



--------------------------------------------------------------------------------

 

Type of Work:   

Serial

Title:   

Classic images / Samuel K. Rubin, editor-in-chief ... [et al.]] .

Serial Publication Year:   

1996

Serial Key Title:   

Classic images

Imprint:   

Muscatine, Iowa : Muscatine Journal, 1979-.

ISSN:   

0275-8423

0164-5560

Description:   

print material.

Frequency:   

Monthly.

Publication History:    No. 64, July 1979- Continues:   

Classic film/video images = ISSN 0164-5560.

Description based on:   

No. 95, May 1983.

Copyright Claimant:   

Muscatine Journal, division of Lee Enterprises, Inc. (employer for hire)

Issues Registered:   

v. 249, Mar96. Created 1996; Pub. 1996-02-22; Reg. 1996-04-08; TX0004216072

v. 250, Apr96. Created 1996; Pub. 1996-03-21; Reg. 1996-05-16; TX0004275706

v. 251, May96. Created 1996; Pub. 1996-04-20; Reg. 1996-06-26; TX0004295522

v. 252, Jun96. (CO correspondence.) Created 1996; Pub. 1996-05-23; Reg.
1996-07-26; TX0004357555

v. 253, Jul96. Created 1996; Pub. 1996-06-20; Reg. 1996-08-05; TX0004315750

v. 254, Aug96. Created 1996; Pub. 1996-07-18; Reg. 1996-08-06; TX0004333491

v. 255, Sep96. Created 1996; Pub. 1996-08-23; Reg. 1996-09-16; TX0004337113

v. 256, Oct96. Created 1996; Pub. 1996-09-20; Reg. 1996-10-28; TX0004353763

v. 257, Nov96. Created 1996; Pub. 1996-10-20; Reg. 1996-12-02; TX0004384631

v. 258, Dec96. Created 1996; Pub. 1996-11-21; Reg. 1996-12-24; TX0004403210

v. 259, Jan97. Created 1996; Pub. 1996-12-18; Reg. 1997-01-10; TX0004402449

Names:   

Rubin, Samuel K.

Muscatine Journal

Lee Enterprises, Inc. Muscatine Journal



--------------------------------------------------------------------------------

 

Type of Work:   

Serial

Title:   

Classic images / Samuel K. Rubin, editor-in-chief ... [et al. ]] .

Serial Publication Year:   

1995

Serial Key Title:   

Classic images

Imprint:   

Muscatine, Iowa : Muscatine Journal, 1979-.

ISSN:   

0275-8423

0164-5560

Description:   

print material.

Frequency:   

Monthly.

Publication History:   

No. 64, July 1979-

Continues:   

Classic film/video images = ISSN 0164-5560.

Description based-on:   

No. 95, May 1983.

Copyright Claimant:   

Muscatine Journal, division of Lee Enterprises, Inc. (employer for hire)

Issues Registered:   

v. 236, Feb95. Created 1995; Pub. 1995-01-18; Reg. 1995-02-21; TX0003617445

  

no. 238, Apr95. Created 1995; Pub. 1995-03-23; Reg. 1995-04-20; TX0004045516

  

no. 239, May95. Created 1995; Pub. 1995-04-20; Reg. 1995-05-26; TX0004062664

  

no. 240, Jun95. Created 1995; Pub. 1995-05-18; Reg. 1995-07-12; TX0004102237

  

no. 241, Jul95. Created 1995; Pub. 1995-06-22; Reg. 1995-07-14; TX0004102248

  

no. 242, Aug95. Created 1995; Pub. 1995-07-20; Reg. 1995-10-11; TX0004120981

  

v. 243, Sep95. Created 1995; Pub. 1995-08-17; Reg. 1995-10-16; TX0004174244

  

v. 244, Oct95. Created 1995; Pub. 1995-09-21; Reg. 1995-11-09; TX0004188098

  

v. 245, Nov95. Created 1995; Pub. 1995-10-19; Reg. 1995-11-20; TX0004134854

  

v. 247, Jan96. Created 1995; Pub. 1995-12-21; Reg. 1996-02-20; TX0004238985

Names:   

Rubin, Samuel K.

Muscatine Journal

Lee Enterprises, Inc. Muscatine Journal



--------------------------------------------------------------------------------

 

Type of Work:   

Serial

Title:   

Classic images / Samuel K. Rubin, editor-in-chief ... [et al. ]] .

Serial Publication Year:   

1994

Serial Key Title:   

Classic images

Imprint:   

Muscatine, Iowa : Muscatine Journal, 1979-.

ISSN:   

0275-8423

0164-5560

Description:   

print material.

Frequency:   

Monthly.

Publication History:   

No. 64, July 1979-

Continues:   

Classic film/video images = ISSN 0164-5560.

Description based on:   

No. 95, May 1983.

Copyright Claimant:   

Muscatine Journal, division of Lee Enterprises, Inc.

(employer for hire)

Issues Registered:   

v. 224, Feb94. Created 1994; Pub. 1994-01-20; Reg. 1994-02-14; TX0003809756

  

no. 226, Apr94. Created 1994; Pub. 1994-03-17; Reg. 1994-04-19; TX0003781432

  

v. 227, May94. Created 1994; Pub. 1994-04-21; Reg. 1994-05-11; TX0003826896

  

v. 228, Jun94. Created 1994; Pub. 1994-05-20; Reg. 1994-07-01; TX0003847146

  

v. 229, Jul94. Created 1994; Pub. 1994-06-23; Reg. 1994-07-26; TX0003885788

  

v. 230, Aug94. Created 1994; Pub. 1994-07-21; Reg. 1994-08-15; TX0003890764

  

v. 231, Sep94. Created 1994; Pub. 1994-08-18; Reg. 1994-10-06; TX0003911066

  

v. 232, Oct94. Created 1994; Pub. 1994-09-22; Reg. 1994-10-31; TX0003911063

  

v. 233, Nov94. Created 1994; Pub. 1994-10-20; Reg. 1994-12-14; TX0003986843

  

v. 234, Dec94. Created 1994; Pub. 1994-11-17; Reg. 1995-01-06; TX0003986857

  

v. 235, Jan95. Created 1994; Pub. 1994-12-22; Reg. 1995-01-18; TX0003986795

Names:   

Rubin, Samuel K.

King, Bob

Muscatine Journal

Lee Enterprises, Inc. Muscatine Journal



--------------------------------------------------------------------------------

 

Type of Work:   

Serial

Title:   

Classic images / Samuel K. Rubin, editor-in-chief ... [et al.]] .

Serial Publication Year:   

1993

Serial Key Title:   

Classic images

Imprint:   

Muscatine, Iowa : Muscatine Journal, 1979-.

ISSN:   

0275-8423

0164-5560

Description:   

print material.

Frequency:   

Monthly.

Publication History:    No. 64, July 1979- Continues:   

Classic film/video images = ISSN 0164-5560.

Description based on:   

No. 95, May 1983.

Issues Registered:   

no. 212, Feb93. Claimant: Muscatine Journal (employer of Bob King) Created 1993;
Pub. 1993-01-18; Reg. 1993-02-16; TX0003502241

  

no. 213, Mar93. Claimant: Muscatine Journal (employer of Bob King) Created 1993;
Pub. 1993-02-18; Reg. 1993-03-16; TX0003539713

  

no. 216, Jun93. Claimant: Muscatine Journal, division of Lee Enterprises, Inc.
(employer of Bob King) (CO correspondence.) Created 1993; Pub. 1993-03-18; Reg.
1993-06-28; TX0003670547

  

no. 214, Apr93. Claimant: Muscatine Journal (employer of Bob King) Created 1993;
Pub. 1993-03-18; Reg. 1993-04-26; TX0003529452

  

v. 215, May93. Claimant: Muscatine Journal, division of Lee Enterprises, Inc.
(employer of Bob King) Created 1993; Pub. 1993-04-22; Reg. 1993-05-18;
TX0003574974

  

v. 217, Jul93. Claimant: Muscatine Journal, division of Lee Enterprises, Inc.
(employer of Bob King) Created 1993; Pub. 1993-06-21; Reg. 1993-07-19;
TX0003648966

  

v. 218, Aug93. Claimant: Muscatine Journal, division of Lee Enterprises, Inc.
(employer for hire) Created 1993; Pub. 1993-07-22; Reg. 1993-08-25; TX0003638403

  

v. 219, Sep93. Claimant: Muscatine Journal, division of Lee Enterprises, Inc.
(employer for hire) Created 1993; Pub. 1993-08-19; Reg. 1993-09-21; TX0003662620

  

no. 220, Oct93. Claimant: Muscatine Journal, division of Lee Enterprises, Inc.
(employer for hire) Created 1993; Pub. 1993-09-23; Reg. 1993-10-12; TX0003686544

no. 221, Nov93. Claimant: Muscatine Journal, division of Lee Enterprises, Inc.
(employer for hire) Created 1993; Pub. 1993-10-21; Reg. 1993-11-16; TX0003674239

no. 222, Dec93. Claimant: Muscatine Journal, division of Lee Enterprises, Inc.
(employer for hire) Created 1993; Pub. 1993-11-18; Reg. 1993-12-27; TX0003736515

no. 223, Jan94. Claimant: Muscatine Journal, division of Lee Enterprises, Inc.
(employer for hire) Created 1993; Pub. 1993-12-20; Reg. 1994-02-01; TX0003781626

Names:   

King, Bob

Rubin, Samuel K.

Lee Enterprises, Inc. Muscatine Journal Muscatine Journal



--------------------------------------------------------------------------------

 

Type of Work:   

Serial

Title:   

Films of the golden age : the magazine for film lovers.

Serial Publication Year:   

1998

Serial Key Title:   

Films of the golden age

ISSN:   

1083-5369

Description:   

print material.

Frequency:   

Quarterly.

Publication History:    No. 1, summer 1995- Description based on:   

No. 14, fall 1998.

Copyright Claimant   

Muscatine Journal, division of Lee Enterprises, Inc.

Issues Registered:   

no. 14, fall 98. Created 1998; Pub. 1998-10-01; Reg. 1998-12-30; TX0004724756

Names:   

Lee Enterprises, Inc. Muscatine Journal

Muscatine Journal



--------------------------------------------------------------------------------

ANNEX L

to

SECURITY AGREEMENT

GRANT OF SECURITY INTEREST

IN UNITED STATES TRADEMARKS

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Name of Grantor], a              (the “Grantor”) with principal
offices at             , hereby grants to Deutsche Bank Trust Company Americas,
as Collateral Agent, with principal offices at 60 Wall Street, New York, New
York 10005, (the “Grantee”), a continuing security interest in (i) all of the
Grantor’s right, title and interest in, to and under to the United States
trademarks, trademark registrations and trademark applications (the “Marks”) set
forth on Schedule A attached hereto, (ii) all Proceeds (as such term is defined
in the Security Agreement referred to below) and products of the Marks,
(iii) the goodwill of the businesses with which the Marks are associated and
(iv) all causes of action arising prior to or after the date hereof for
infringement of any of the Marks or unfair competition regarding the same.

THIS GRANT is made to secure the satisfactory performance and payment of all the
Obligations of the Grantor, as such term is defined in the Security Agreement
among the Grantor, the other assignors from time to time party thereto and the
Grantee, dated as of [            ] (as amended, modified, restated and/or
supplemented from time to time, the “Security Agreement”). Upon the occurrence
of the Termination Date (as defined in the Security Agreement), the Grantee
shall execute, acknowledge, and deliver to the Grantor an instrument in writing
releasing the security interest in the Marks acquired under this Grant.

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement. The rights and remedies of the Grantee
with respect to the security interest granted herein are as set forth in the
Security Agreement, all terms and provisions of which are incorporated herein by
reference. In the event that any provisions of this



--------------------------------------------------------------------------------

Annex L

Page 2

 

Grant are deemed to conflict with the Security Agreement, the provisions of the
Security Agreement shall govern.

[Remainder of this page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

Annex L

Page 3

 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the
            day of             ,             .

 

[NAME OF GRANTOR], Grantor By       Name:   Title:

 

DEUTSCHE BANK TRUST COMPANY

AMERICAS,

as Collateral Agent and Grantee By       Name:   Title:

 

By       Name:   Title:



--------------------------------------------------------------------------------

STATE OF             )

                                  ) ss.:

COUNTY OF         )

On this              day of             ,             , before me personally
came              who, being by me duly sworn, did state as follows: that [s]he
is              of [Name of Grantor], that [s]he is authorized to execute the
foregoing Grant on behalf of said              and that [s]he did so by
authority of the [Board of Directors] of said             .

 

   Notary Public



--------------------------------------------------------------------------------

STATE OF             )

                                  ) ss:

COUNTY OF         )

On this              day of             ,             , before me personally
came              who, being by me duly sworn, did state as follows: that [s]he
is              of Deutsche Bank Trust Company Americas, that [s]he is
authorized to execute the foregoing Grant on behalf of said              and
that [s]he did so by authority of the Board of Directors of said             .

 

   Notary Public



--------------------------------------------------------------------------------

SCHEDULE A

 

MARK    REG. NO.    REG. DATE



--------------------------------------------------------------------------------

ANNEX M

to

SECURITY AGREEMENT

GRANT OF SECURITY INTEREST

IN UNITED STATES PATENTS

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Name of Grantor], a              (the “Grantor”) with principal
offices at             , hereby grants to Deutsche Bank Trust Company Americas,
as Collateral Agent, with principal offices at 60 Wall Street, New York, New
York 10005, (the “Grantee”), a continuing security interest in (i) all of the
Grantor’s rights, title and interest in, to and under the United States patents
(the “Patents”) set forth on Schedule A attached hereto, in each case together
with (ii) all Proceeds (as such term is defined in the Security Agreement
referred to below) and products of the Patents, and (iii) all causes of action
arising prior to or after the date hereof for infringement of any of the Patents
or unfair competition regarding the same.

THIS GRANT is made to secure the satisfactory performance and payment of all the
Obligations of the Grantor, as such term is defined in the Security Agreement
among the Grantor, the other assignors from time to time party thereto and the
Grantee, dated as of [            ] (as amended, modified, restated and/or
supplemented from time to time, the “Security Agreement”). Upon the occurrence
of the Termination Date (as defined in the Security Agreement), the Grantee
shall execute, acknowledge, and deliver to the Grantor an instrument in writing
releasing the security interest in the Patents acquired under this Grant.



--------------------------------------------------------------------------------

Annex M

Page 2

 

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement. The rights and remedies of the Grantee
with respect to the security interest granted herein are as set forth in the
Security Agreement, all terms and provisions of which are incorporated herein by
reference. In the event that any provisions of this Grant are deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
govern.

[Remainder of this page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

Annex M

Page 3

 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the
            day of             ,             .

 

[NAME OF GRANTOR], Grantor By       Name:   Title:

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Collateral Agent and Grantee By       Name:   Title:

By       Name:   Title:



--------------------------------------------------------------------------------

STATE OF             )

                                  ) ss:

COUNTY OF          )

On this              day of             ,             , before me personally
came              who, being by me duly sworn, did state as follows: that [s]he
is              of [Name of Grantor], that [s]he is authorized to execute the
foregoing Grant on behalf of said              and that [s]he did so by
authority of the Board of Directors of said             .

 

   Notary Public



--------------------------------------------------------------------------------

STATE OF             )

                                  ) ss:

COUNTY OF         )

On this              day of             ,             , before me personally
came              who, being by me duly sworn, did state as follows: that [s]he
is              of Deutsche Bank Trust Company Americas, that [s]he is
authorized to execute the foregoing Grant on behalf of said              and
that [s]he did so by authority of the Board of Directors of said             .

 

   Notary Public



--------------------------------------------------------------------------------

SCHEDULE A

 

PATENT    PATENT NO.    ISSUE DATE



--------------------------------------------------------------------------------

ANNEX N

to

SECURITY AGREEMENT

GRANT OF SECURITY INTEREST

IN UNITED STATES COPYRIGHTS

WHEREAS, [Name of Grantor], a              (the “Grantor”), having its chief
executive office at , , is the owner of all right, title and interest in and to
the United States copyrights and associated United States copyright
registrations and applications for registration set forth in Schedule A attached
hereto;

WHEREAS, DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent, with
principal offices at 60 Wall Street, New York, New York 10005, (the “Grantee”),
desires to acquire a security interest in said copyrights and copyright
registrations and applications therefor; and

WHEREAS, the Grantor is willing to grant to the Grantee a security interest in
and lien upon the copyrights and copyright registrations and applications
therefor described above.

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and subject to the terms and conditions of the Security
Agreement, dated as of [            ], made by the Grantor, the other assignors
from time to time party thereto and the Grantee (as amended, modified, restated
and/or supplemented from time to time, the “Security Agreement”), the Grantor
hereby assigns to the Grantee as collateral security, and grants to the Grantee
a continuing security interest in, to and under the copyrights and copyright
registrations and applications therefor set forth in Schedule A attached hereto.

Upon the occurrence of the Termination Date (as defined in the Security
Agreement), the Grantee shall execute, acknowledge, and deliver to the Grantor
an instrument in writing releasing the security interest in the Copyrights
acquired under this Grant.

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement. The rights and remedies of the Grantee
with respect to the security interest granted herein are as set forth in the
Security Agreement, all terms and provisions of which are incorporated herein by
reference. In the event that any provisions of this Grant are deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
govern.

[Remainder of this page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

Annex N

Page 2

 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the
            day of             ,             .

 

[NAME OF GRANTOR], Grantor By       Name:   Title:

 

DEUTSCHE BANK TRUST COMPANY

AMERICAS,

as Collateral Agent and Grantee By       Name:   Title:

By       Name:   Title:



--------------------------------------------------------------------------------

STATE OF             )

                                  ) ss:

COUNTY OF         )

On this              day of             ,             , before me personally
came             , who being duly sworn, did depose and say that [s]he is
             of [Name of Grantor], that [s]he is authorized to execute the
foregoing Grant on behalf of said corporation and that [s]he did so by authority
of the Board of Directors of said corporation.

 

   Notary Public



--------------------------------------------------------------------------------

ANNEX O

to

SECURITY AGREEMENT

STATE OF                      )

                                         ) ss.:

COUNTY OF                 )

On this              day of             ,             , before me personally
came              who, being by me duly sworn, did state as follows: that [s]he
is              of Deutsche Bank Trust Company Americas, that [s]he is
authorized to execute the foregoing Grant on behalf of said              and
that [s]he did so by authority of the Board of Directors of said             .

 

      Notary Public



--------------------------------------------------------------------------------

ANNEX O

to

SECURITY AGREEMENT

SCHEDULE OF STOCK

 

1. Lee Enterprises, Incorporated

 

Name of Issuing

Corporation

  

Type of Shares

  

Number of Shares

  

Certificate No.

  

Percentage

Owned

  

Sub-clause of

Section 1.1(b)

of Security

Agreement

ThePort

Network, Inc.

   Series A Preferred    1,666,667    A-41    6.21598%*    (i)

ThePort

Network, Inc.

   Series B Preferred    3,030,303    B-3    12.12121%*    (i)

* Lee Enterprises, Incorporated owns 8.39868% of all the issued and outstanding
shares of ThePort Network, Inc.

 

2. INN Partners, L.C.

 

Name of Issuing
Corporation

  

Type of Shares

  

Number of Shares

  

Certificate No.

  

Percentage

Owned

  

Sub-clause of

Section 1.1(b)

of Security

Agreement

RealMatch, LTD.

   Common    184,236    Not Indicated    Less than 50%    (i)

RealMatch, LTD.

   Common    27,778    Not Indicated    Less than 50%    (i)



--------------------------------------------------------------------------------

ANNEX P

to

SECURITY AGREEMENT

SCHEDULE OF NOTES

 

1. Lee Enterprises, Incorporated

 

Amount*

  

Maturity Date

  

Obligor

  

Sub-clause of

Section 1.1(b)

of Security Agreement

$1,452,000,000

   Demand    Lee Publications, Inc.    (v)

$264,000,000

   June 30, 2012    Lee Publications, Inc.    (v)

$59,300,000

   June 30, 2012    Lee Publications, Inc.    (v)

$1,290,485.27

   June 30, 2012    INN Partners, L.C.    (v)

 

2. Lee Consolidated Holdings Co.

 

Amount*

  

Maturity Date

  

Obligor

  

Sub-clause of

Section 1.1(b)

of Security Agreement

$419,337,403

   June 30, 2012    Lee Enterprises, Incorporated    (v)

 

3. Lee Publications, Inc.

 

Amount*

  

Maturity Date

  

Obligor

  

Sub-clause of

Section 1.1(b)

of Security Agreement

$59,300,000

   June 30, 2012    Sioux City Newspapers, Inc.    (v)

* Original principal amount.



--------------------------------------------------------------------------------

ANNEX Q

to

SECURITY AGREEMENT

SCHEDULE OF LIMITED LIABILITY COMPANY INTERESTS

 

1. Accudata, Inc.

 

Name of

Issuing Limited

Liability Company

  

Type of Interest

  

Percentage Owned

  

Sub-clause of

Section 1.1(b)

of Security Agreement

Community Distribution
Partners, LLC

   LLC    50%    (iv)



--------------------------------------------------------------------------------

ANNEX R

to

SECURITY AGREEMENT

SCHEDULE OF PARTNERSHIP INTERESTS

None



--------------------------------------------------------------------------------

ANNEX S

to

SECURITY AGREEMENT

Form of Agreement Regarding Uncertificated Securities, Limited Liability

Company Interests and Partnership Interests

AGREEMENT (as amended, modified, restated and/or supplemented from time to time,
this “Agreement”), dated as of [                  , 200    ], among the
undersigned pledgor (the “Pledgor”), Deutsche Bank Trust Company Americas, not
in its individual capacity but solely as Collateral Agent (the “Pledgee”), and
[                        ], as the issuer of the Uncertificated Securities,
Limited Liability Company Interests and/or Partnership Interests (each as
defined below) (the “Issuer”).

W I T N E S S E T H :

WHEREAS, the Pledgor, certain of its affiliates and the Pledgee have entered
into a Security Agreement, dated as of [            ] (as amended, modified,
restated and/or supplemented from time to time, the “Security Agreement”), under
which, among other things, in order to secure the payment of the Obligations (as
defined in the Security Agreement), the Pledgor has or will pledge to the
Pledgee for the benefit of the Secured Creditors (as defined in the Security
Agreement), and grant a security interest in favor of the Pledgee for the
benefit of the Secured Creditors in, all of the right, title and interest of the
Pledgor in and to any and all [“uncertificated securities” (as defined in
Section 8-102(a)(18) of the Uniform Commercial Code, as adopted in the State of
New York) (“Uncertificated Securities”)] [Partnership Interests (as defined in
the Security Agreement)] [Limited Liability Company Interests (as defined in the
Security Agreement)], from time to time issued by the Issuer, whether now
existing or hereafter from time to time acquired by the Pledgor (with all of
such [Uncertificated Securities] [Partnership Interests] [Limited Liability
Company Interests] being herein collectively called the “Issuer Pledged
Interests”); and

WHEREAS, the Pledgor desires the Issuer to enter into this Agreement in order to
perfect the security interest of the Pledgee under the Security Agreement in the
Issuer Pledged Interests, to vest in the Pledgee control of the Issuer Pledged
Interests and to provide for the rights of the parties under this Agreement;

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

1.    The Pledgor hereby irrevocably authorizes and directs the Issuer, and the
Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Pledgee (and its successors and assigns) regarding any and all
of the Issuer Pledged Interests without the further consent by the registered
owner (including the Pledgor), and, following its receipt of a notice from the
Pledgee stating that the Pledgee is exercising exclusive control of the Issuer
Pledged Interests, not to comply with any instructions or orders regarding any
or all of the Issuer Pledged Interests, not to comply with any instructions or
orders regarding any or all of the



--------------------------------------------------------------------------------

ANNEX S

to

SECURITY AGREEMENT

 

Issuer Pledged Interests originated by any person or entity other than the
Pledgee (and its successors and assigns) or a court of competent jurisdiction.

2.    The Issuer hereby certifies that (i) no notice of any security interest,
lien or other encumbrance or claim affecting the Issuer Pledged Interests (other
than the security interest of the Pledgee) has been received by it, and (ii) the
security interest of the Pledgee in the Issuer Pledged Interests has been
registered in the books and records of the Issuer.

3.    The Issuer hereby represents and warrants that (i) the pledge by the
Pledgor of, and the granting by the Pledgor of a security interest in, the
Issuer Pledged Interests to the Pledgee, for the benefit of the Secured
Creditors, does not violate the charter, by-laws, partnership agreement,
membership agreement or any other agreement governing the Issuer or the Issuer
Pledged Interests, and (ii) the Issuer Pledged Interests consisting of capital
stock of a corporation are fully paid and nonassessable.

4.    All notices, statements of accounts, reports, prospectuses, financial
statements and other communications to be sent to the Pledgor by the Issuer in
respect of the Issuer will also be sent to the Pledgee at the following address:

       60 Wall Street

       New York, New York 10005

       Attention: Susan Lefevre

       Telephone No.: (212) 250-6114

       Telecopier No.: (212) 797-5692

5.    Following its receipt of a notice from the Pledgee stating that the
Pledgee is exercising exclusive control of the Issuer Pledged Interests and
until the Pledgee shall have delivered written notice to the Issuer that all of
the Obligations have been paid in full and this Agreement is terminated, the
Issuer will send any and all redemptions, distributions, interest or other
payments in respect of the Issuer Pledged Interests from the Issuer for the
account of the Pledgee only by wire transfers to such account as the Pledgee
shall instruct.

6.    Except as expressly provided otherwise in Sections 4 and 5, all notices,
instructions, orders and communications hereunder shall be sent or delivered by
mail, telegraph, telex, telecopy, cable or overnight courier service and all
such notices and communications shall, when mailed, telexed, telecopied, cabled
or sent by overnight courier, be effective when deposited in the mails or
delivered to overnight courier, prepaid and properly addressed for delivery on
such or the next Business Day, or sent by telex or telecopier, except that
notices and communications to the Pledgee or the Issuer shall not be effective
until received. All notices and other communications shall be in writing and
addressed as follows:

(a)    if to the Pledgor, at:

        c/o Lee Enterprises, Incorporated

        201 North Harrison Street

        Davenport, Iowa 52801



--------------------------------------------------------------------------------

ANNEX S

to

SECURITY AGREEMENT

 

Attention: Chief Financial Officer

Telephone No.: (563) 383-2179

Telecopier No.: (563) 327-2600

 

  (b) if to the Pledgee, at the address given in Section 4 hereof;

 

  © if to the Issuer, at:

                 

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder. As used in this
Section 6, “Business Day” means any day other than a Saturday, Sunday, or other
day in which banks in New York are authorized to remain closed.

7.    This Agreement shall be binding upon the successors and assigns of the
Pledgor and the Issuer and shall inure to the benefit of and be enforceable by
the Pledgee and its successors and assigns. This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument. In the event that any provision of this
Agreement shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Agreement which shall
remain binding on all parties hereto. None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in any manner whatsoever
except in writing signed by the Pledgee, the Issuer and the Pledgor.

8.    This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to its principles of conflict of
laws.

*            *             *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Pledgor, the Pledgee and the Issuer have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.

 

[                                                 ],

 

as Pledgor

By       Name:   Title:

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,   not in its individual capacity but
solely as Collateral Agent and Pledgee By       Name:   Title:

 

By       Name:   Title:

 

[                                                 ],

 

as the Issuer

By       Name:   Title:



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    

Page

ARTICLE I SECURITY INTERESTS

  

1.1 Grant of Security Interests

   2

1.2 Power of Attorney

   5

ARTICLE II GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

  

2.1 Necessary Filings

   6

2.2 No Liens

   6

2.3 Other Financing Statements

   6

2.4 Chief Executive Office, Record Locations

   6

2.5 [RESERVED]

   7

2.6 Legal Names; Type of Organization (and Whether a Registered Organization
and/or a Transmitting Utility); Jurisdiction of Organization; Location;
Organizational Identification Numbers; Federal Employer Identification Number;
Changes Thereto; etc

   7

2.7 [RESERVED]

   7

2.8 Certain Significant Transactions

   7

2.9 Non-UCC Property

   8

2.10 As-Extracted Collateral; Timber-to-be-Cut

   8

2.11 Collateral in the Possession of a Bailee

   8

2.12 Recourse

   8

2.13 Certain Representations and Warranties Regarding Certain Collateral

   9

ARTICLE III SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS;
INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL

  

3.1 Additional Representations and Warranties

   9

3.2 Maintenance of Records

   9

3.3 Direction to Account Debtors; Contracting Parties; etc

   10

3.4 Modification of Terms; etc

   10

3.5 Collection

   10

3.6 Instruments

   11

3.7 Assignors Remain Liable Under Accounts

   11

3.8 Assignors Remain Liable Under Contracts

   11

3.9 Deposit Accounts; Etc

   12

3.10 Letter-of-Credit Rights

   13

3.11 Commercial Tort Claims

   13

3.12 Chattel Paper

   13

3.13 Further Actions

   13

 

(i)



--------------------------------------------------------------------------------

 

ARTICLE IV SPECIAL PROVISIONS CONCERNING TRADEMARKS AND DOMAIN NAMES

  

4.1 Additional Representations and Warranties

   14

4.2 Licenses and Assignments

   14

4.3 Infringements

   14

4.4 Preservation of Marks

   15

4.5 Maintenance of Registration

   15

4.6 Future Registered Marks and Domain Names

   15

4.7 Remedies

   15

ARTICLE V SPECIAL PROVISIONS CONCERNING PATENTS, COPYRIGHTS AND TRADE SECRETS

  

5.1 Additional Representations and Warranties

   16

5.2 Licenses and Assignments

   16

5.3 Infringements

   16

5.4 Maintenance of Patents or Copyrights

   16

5.5 Prosecution of Patent or Copyright Applications

   16

5.6 Other Patents and Copyrights

   17

5.7 Remedies

   17

ARTICLE VI PROVISIONS CONCERNING ALL COLLATERAL

  

6.1 Protection of Collateral Agent’s Security

   17

6.2 Warehouse Receipts Non-Negotiable

   18

6.3 Additional Information

   18

6.4 Further Actions

   18

6.5 Financing Statements

   18

ARTICLE VII REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT

  

7.1 Remedies; Obtaining the Collateral Upon Default

   18

7.2 Remedies; Disposition of the Collateral

   20

7.3 Waiver of Claims

   21

7.4 Application of Proceeds

   22

7.5 Remedies Cumulative

   23

7.6 Discontinuance of Proceedings

   23

ARTICLE VIII INDEMNITY

  

8.1 Indemnity

   23

8.2 Indemnity Obligations Secured by Collateral; Survival

   24

ARTICLE IX DEFINITIONS

   25

ARTICLE X MISCELLANEOUS

  

10.1 Notices

   33

10.2 Waiver; Amendment

   33

10.3 Obligations Absolute

   34

 

(ii)



--------------------------------------------------------------------------------

 

10.4 Successors and Assigns

   34

10.5 Headings Descriptive

   34

10.6 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

   34

10.7 Assignor’s Duties

   35

10.8 Termination; Release

   35

10.9 Counterparts

   37

10.10 Severability

   37

10.11 The Collateral Agent and the other Secured Creditors

   37

10.12 Additional Assignors

   37

 

ANNEX A    Schedule of Chief Executive Offices Address(es) of Chief Executive
Office ANNEX B    [Reserved] ANNEX C    Schedule of Legal Names, Type of
Organization (and Whether a Registered Organization and/or a Transmitting
Utility), Jurisdiction of Organization, Location, Organizational Identification
Numbers and Federal Employer Identification Numbers ANNEX D    [Reserved] ANNEX
E    Description of Certain Significant Transactions Occurring Within One Year
Prior to the Date of the Security Agreement ANNEX F    Schedule of Deposit
Accounts ANNEX G    Form of Control Agreement Regarding Deposit Accounts ANNEX H
   Schedule of Commercial Tort Claims ANNEX I    Schedule of Marks and
Applications; Internet Domain Name Registrations ANNEX J    Schedule of Patents
ANNEX K    Schedule of Copyrights ANNEX L    Grant of Security Interest in
United States Trademarks ANNEX M    Grant of Security Interest in United States
Patents ANNEX N    Grant of Security Interest in United States Copyrights ANNEX
O    Schedule of Stock ANNEX P    Schedule of Notes ANNEX Q    Schedule of
Limited Liability Company Interests ANNEX R    Schedule of Partnership Interests
ANNEX S    Form of Agreement Regarding Uncertificated Securities, Limited
Liability Company Interests and Partnership Interests

[Remainder of this page intentionally left blank]

 

(iii)